Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of December 6, 2010

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

and

TRANSDIGM INC.

and

TRANSDIGM GROUP INCORPORATED

and

The subsidiaries of TransDigm Inc. from time to time party hereto

CREDIT SUISSE SECURITIES (USA) LLC and

UBS SECURITIES LLC,

as Joint Lead Arrangers

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

BARCLAYS CAPITAL and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Bookrunners

UBS SECURITIES LLC,

as Syndication Agent

MIZUHO CORPORATE BANK, LTD. and

PNC CAPITAL MARKETS LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     55   

SECTION 1.03. Terms Generally

     55   

SECTION 1.04. Effectuation of Transactions

     56   

SECTION 1.05. Accounting Terms; GAAP

     56   

SECTION 1.06. Designated Senior Debt

     56   

SECTION 1.07. Pro Forma Calculations

     56    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     57   

SECTION 2.02. Loans and Borrowings

     57   

SECTION 2.03. Requests for Borrowing

     59   

SECTION 2.04. Funding of Borrowings

     60   

SECTION 2.05. Type; Interest Elections

     60   

SECTION 2.06. Termination and Reduction of Commitments

     62   

SECTION 2.07. Repayment of Loans; Evidence of Debt

     62   

SECTION 2.08. Repayment of Term Borrowings

     63   

SECTION 2.09. Optional Prepayment of Loans

     64   

SECTION 2.10. Mandatory Prepayment of Loans

     65   

SECTION 2.11. Fees

     66   

SECTION 2.12. Interest

     67   

SECTION 2.13. Alternate Rate of Interest

     68   

SECTION 2.14. Increased Costs

     69   

SECTION 2.15. Break Funding Payments

     70   

SECTION 2.16. Taxes

     71   

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     74   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     76   

SECTION 2.19. Illegality

     77   

SECTION 2.20. Intentionally Omitted

     77   

SECTION 2.21. Intentionally Omitted

     78   

SECTION 2.22. Swingline Loans

     78   

SECTION 2.23. Letters of Credit

     79   

SECTION 2.24. Increase in Commitments

     84   

SECTION 2.25. Revolving Credit Commitment Increases

     87   

 

i



--------------------------------------------------------------------------------

 

ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     88   

SECTION 3.02. Authorization; Enforceability

     88   

SECTION 3.03. Governmental Approvals; No Conflicts

     89   

SECTION 3.04. Financial Condition; No Material Adverse Change

     89   

SECTION 3.05. Properties

     90   

SECTION 3.06. Litigation and Environmental Matters

     91   

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits

     91   

SECTION 3.08. Investment Company Status

     92   

SECTION 3.09. Taxes

     92   

SECTION 3.10. ERISA

     92   

SECTION 3.11. Disclosure

     92   

SECTION 3.12. Material Agreements

     93   

SECTION 3.13. Solvency

     93   

SECTION 3.14. Insurance

     93   

SECTION 3.15. Capitalization and Subsidiaries

     93   

SECTION 3.16. Security Interest in Collateral

     94   

SECTION 3.17. Labor Disputes

     94   

SECTION 3.18. Federal Reserve Regulations

     94   

SECTION 3.19. Senior Debt

     95   

SECTION 3.20. USA PATRIOT Act and Other Regulations

     95    ARTICLE IV    Conditions   

SECTION 4.01. All Credit Events

     95   

SECTION 4.02. Closing Date

     96    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Financial Statements and Other Information

     101   

SECTION 5.02. Notices of Material Events

     103   

SECTION 5.03. Existence; Conduct of Business

     104   

SECTION 5.04. Payment of Taxes

     104   

SECTION 5.05. Maintenance of Properties

     104   

SECTION 5.06. Books and Records; Inspection Rights

     105   

SECTION 5.07. Maintenance of Ratings

     105   

SECTION 5.08. Compliance with Laws

     105   

SECTION 5.09. Use of Proceeds

     105   

SECTION 5.10. Insurance

     105   

SECTION 5.11. Additional Collateral; Further Assurances

     106   

 

ii



--------------------------------------------------------------------------------

SECTION 5.12. Certain Post-Closing Collateral Obligations

     107    ARTICLE VI    Negative Covenants   

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness

     108   

SECTION 6.02. Limitation on Restricted Payments

     108   

SECTION 6.03. Limitation on Asset Sales

     111   

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries

     111   

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries

     113   

SECTION 6.06. Limitation on Liens

     113   

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets

     113   

SECTION 6.08. Limitation on Transactions with Affiliates

     114   

SECTION 6.09. Future Guarantees by Restricted Subsidiaries

     116   

SECTION 6.10. Business of Borrower and Restricted Subsidiaries

     116   

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments

     116   

SECTION 6.12. Business of Holdings

     117   

SECTION 6.13. Impairment of Security Interest

     117   

SECTION 6.14. Financial Covenants

     117   

SECTION 6.15. Sale and Lease-Back Transactions

     118   

SECTION 6.16. Limitations on Investments

     118    ARTICLE VII    Events of Default    ARTICLE VIII    The Agent   
ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

     125   

SECTION 9.02. Waivers; Amendments

     127   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     131   

SECTION 9.04. Successors and Assigns

     133   

SECTION 9.05. Survival

     138   

SECTION 9.06. Counterparts; Integration; Effectiveness

     138   

SECTION 9.07. Severability

     139   

SECTION 9.08. Right of Setoff

     139   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     140   

SECTION 9.10. WAIVER OF JURY TRIAL

     140   

 

iii



--------------------------------------------------------------------------------

 

SECTION 9.11. Headings

     141   

SECTION 9.12. Confidentiality

     141   

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     141   

SECTION 9.14. USA PATRIOT Act

     142   

SECTION 9.15. Disclosure

     142   

SECTION 9.16. Appointment for Perfection

     142   

SECTION 9.17. Interest Rate Limitation

     142   

 

SCHEDULES: Commitment Schedule Schedule 1.01(a)    —    Immaterial Subsidiaries
Schedule 1.01(b)    —    Mortgaged Properties Schedule 1.01(c)    —    Existing
Letters of Credit Schedule 1.01(d)    —    Existing Indebtedness
Schedule 1.01(e)    —    Existing Liens Schedule 1.01(f)    —    Existing
Investments Schedule 3.05(a)    —    Properties Schedule 3.05(g)    —   
Intellectual Property Schedule 3.06    —    Disclosed Matters Schedule 3.14    —
   Insurance Schedule 3.15    —    Capitalization and Subsidiaries Schedule 3.16
   —    Mortgage Filing Offices Schedule 3.17    —    Labor Disputes
Schedule 4.02(b)    —    Local Counsel Schedule 5.12    —    Post-Closing
Obligations Schedule 6.08    —    Affiliate Agreements Schedule 9.01    —   
Borrower’s Website for Electronic Delivery EXHIBITS:       Exhibit A—    Form of
Administrative Questionnaire Exhibit B—    Form of Assignment and Assumption
Exhibit C—    Form of Compliance Certificate Exhibit D—    Joinder Agreement
Exhibit E—    Form of Borrowing Request Exhibit F—    Form of Promissory Notes
Exhibit G—    Form of Closing Date Certificate Exhibit H—    Form of Solvency
Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 6, 2010 (this “Agreement”), among
TRANSDIGM INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP
INCORPORATED, a Delaware corporation (“Holdings”), each subsidiary of the
Borrower from time to time party hereto, the Lenders (as defined in Article I)
and CREDIT SUISSE AG, as administrative agent and collateral agent for the
Lenders hereunder (in such capacities, the “Agent”).

The Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans (such term and each other capitalized term used but not defined
in this introductory statement having the meaning given it in Article I) on the
Closing Date in an aggregate principal amount not in excess of $1,550,000,000
and (b) Revolving Loans, Swingline Loans and Letters of Credit at any time and
from time to time prior to the Revolving Credit Maturity Date in an aggregate
principal amount at any time outstanding not in excess of $245,000,000. The
proceeds of the Term Loans are to be used solely to finance, in part, the
Existing Bank Debt Refinancing, the Acquisition and the other transactions
contemplated by the Purchase Agreement (including the repayment in full of all
Existing Company Indebtedness) and the Transaction Costs. The proceeds of the
Revolving Loans, Swingline Loans and Letters of Credit are to be used solely for
general corporate purposes.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the purchase by the Borrower of all outstanding Equity
Interests in the Company in accordance with and pursuant to the terms of the
Purchase Agreement.

“Additional Collateral” means the Collateral existing as of the Closing Date
attributable to the Company or its subsidiaries, or that is otherwise not
subject to a security interest or Lien under the Existing Borrower Credit
Documents immediately prior to the Closing Date.

 

1



--------------------------------------------------------------------------------

“Additional Obligations” means all obligations defined as “2010 Obligations” in
the Guarantee and Collateral Agreement and the other Collateral Documents.

“Additional Revolving Credit Lender” has the meaning assigned thereto in
Section 2.25(a).

“Additional Secured Parties” means the Persons defined as “2010 Secured Parties”
in the Guarantee and Collateral Agreement and the other Collateral Documents.

“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal to
the greater of (a) 1.50% per annum and (b) the rate obtained by dividing (i) the
LIBO Rate for such Interest Period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained against “Eurocurrency liabilities” as specified in Regulation D
(including any marginal, emergency, special or supplemental reserves).

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent Fee Letter” means that certain Fee Letter dated October 4, 2010, by and
among Holdings, the Agent and Credit Suisse Securities (USA) LLC.

“Agent Fees” has the meaning assigned to such term in Section 2.11(b).

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) 2.50%, (b) the Prime Rate in effect on such day, (c) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (d) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of three months
plus 1%; provided that, solely for

 

2



--------------------------------------------------------------------------------

purposes of the foregoing, the Adjusted LIBO Rate for any day shall be
calculated using the LIBO Rate based on the rate per annum determined by the
Agent on such day at approximately 11:00 a.m. (London time) by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
(as set forth by any service selected by the Agent that has been nominated by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates) for a period equal to three months. If the
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBO Rate for any reason, including the inability or failure of
the Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate, the Alternate Base Rate shall be
determined without regard to clause (c) or (d), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Commitment) of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Loans (or, if no Loans are then outstanding, the Commitments) of
all Lenders.

“Applicable Rate” means, for any day, (a) with respect to any LIBO Rate
Revolving Loan, 3.75% per annum, (b) with respect to any ABR Revolving Loan
(including any Swingline Loan), 2.75% per annum, (c) with respect to the
Commitment Fees, (i) if the Consolidated Leverage Ratio is equal to or greater
than 4.00 to 1.00, 0.50% per annum and (ii) if the Consolidated Leverage Ratio
is less than 4.00 to 1.00, 0.375% per annum and (d) with respect to any LIBO
Rate Term Loan or ABR Term Loan, the applicable rate set forth below under the
caption “LIBO Spread - Term Loans” or “ABR Spread - Term Loans”, as the case may
be, based upon the Consolidated Secured Debt Ratio as of the relevant date of
determination.

 

Consolidated Secured Debt Ratio

   LIBO Spread - Term Loans      ABR Spread - Term Loans  

³ 2.00 to 1.00

     3.50% per annum         2.50% per annum   

< 2.00 to 1.00 and ³ 1.00 to 1.00

     3.25% per annum         2.25% per annum   

< 1.00 to 1.00

     3.00% per annum         2.00% per annum   

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio or the Consolidated Secured Debt Ratio of the Borrower shall be
effective with respect to all Loans and Commitments outstanding on and after the
date of delivery to the Agent of the financial statements and certificates
required by Section

 

3



--------------------------------------------------------------------------------

5.01(a) or (b) and Section 5.01(c), respectively, indicating such change, and
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, until the Borrower shall have delivered the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c),
respectively, for the period ended December 31, 2010, the Consolidated Leverage
Ratio shall be deemed to be greater than 4.00 to 1.00 and the Consolidated
Secured Debt Ratio shall be deemed to be greater than 2.00 to 1.00 for the
purposes of determining the Applicable Rate. In addition, (x) at any time during
which the Borrower has failed to deliver the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c),
respectively, or (y) at any time after the occurrence and during the continuance
of an Event of Default, the Consolidated Leverage Ratio shall be deemed to be
greater than 4.00 to 1.00 and the Consolidated Secured Debt Ratio shall be
deemed to be greater than 2.00 to 1.00 for the purposes of determining the
Applicable Rate. In the event that any financial statement or certificate
delivered pursuant to Section 5.01(a) or (b) and Section 5.01(c), respectively,
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Agent a corrected certificate
required by Section 5.01(c) for such Applicable Period, (ii) the Applicable Rate
for such Applicable Period shall be determined by reference to the Consolidated
Leverage Ratio and Consolidated Secured Debt Ratio set forth in the corrected
certificate and (iii) the Borrower shall immediately pay to the Agent the
accrued additional interest owing as a result of such increased Applicable Rate
for such Applicable Period, which payment shall be applied by the Agent to the
affected Obligations.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value (including by way of merger,
amalgamation, casualty, condemnation or otherwise) by the Borrower or any of its
Restricted Subsidiaries (including any Sale and Lease-Back Transaction) to any
Person other than the Borrower or any Subsidiary Guarantor of:

(1) any Equity Interests of any Restricted Subsidiary of the Borrower, or

(2) any other property or assets of the Borrower or any Restricted Subsidiary of
the Borrower; provided, however, that Asset Sales or other dispositions shall
not include:

 

4



--------------------------------------------------------------------------------

(a) a transaction or series of related transactions for which the Borrower or
its Restricted Subsidiaries receive aggregate consideration of less than
$5,000,000;

(b) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof;

(c) the sale, lease, transfer, conveyance, disposal or replacement of inventory
and obsolete or unused or no longer useful equipment in the ordinary course of
business;

(d) the sale, lease, conveyance, disposition or other transfer by the Borrower
or any Restricted Subsidiary of assets or property in connection with any
Permitted Investment or in connection with any Restricted Payment permitted
pursuant to Section 6.02;

(e) dispositions of cash or Cash Equivalents;

(f) the sale, lease, conveyance, disposition or other transfer of any Equity
Interests of an Unrestricted Subsidiary; and

(f) the creation of a Lien permitted under Section 6.06 (but not the sale or
other disposition of the property subject to such Lien other than pursuant to
the enforcement by the holder of such Lien in such property).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Liquidity” means, on any date, an amount equal to the sum of (a) the
aggregate Unrestricted Cash of all Loan Parties on such date, as the same would
be reflected on a consolidated balance sheet prepared in accordance with GAAP as
of such date, and (b) only if each of the conditions set forth in Section 4.01
would be satisfied in connection with a Borrowing as of such date, the amount by
which the aggregate Revolving Credit Commitments exceeds the aggregate Revolving
Credit Exposures as of such date.

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a duly adopted resolution
of the Board of Directors of such Person or any committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

 

6



--------------------------------------------------------------------------------

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Term Loans, term
loans under the Existing Borrower Credit Agreement or term loans under any
Specified Secured Indebtedness, and that are reinvested, in accordance with
Section 2.10,

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” means:

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock, of such Person and

(2) with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued by or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by

 

7



--------------------------------------------------------------------------------

the full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”);

(2) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

(3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the total ordinary voting
power represented by the issued and outstanding Capital Stock of Holdings;

(4) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors;

 

8



--------------------------------------------------------------------------------

(5) Holdings shall beneficially own and control less than 100% on a fully
diluted basis of the economic interest and voting power represented by the
issued and outstanding Equity Interests of the Borrower; or

(6) any “change of control” (or similar event, however denominated) shall occur
under the Existing Borrower Credit Agreement or the Existing Note Indentures or,
following the issuance of the Senior Subordinated Notes, the Senior Subordinated
Note Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement (other than any such
request, guideline or directive to comply with any law, rule or regulation that
was in effect on the date of this Agreement).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Revolving Loans, Other Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a Term Loan Commitment, an Incremental Revolving Credit
Commitment, an Incremental Term Loan Commitment, an L/C Commitment or a
Swingline Commitment.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Person subject to a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Agent, on behalf of itself and for the ratable benefit of the
Secured Parties, to secure the Obligations; provided, however, that Collateral
shall not at any time include any Margin Stock or leased real property.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements, the Intellectual Property
Security Agreements and any other documents granting a Lien upon the Collateral
in favor of the Agent for the ratable benefit of the Secured Parties as security
for payment of the Obligations.

 

9



--------------------------------------------------------------------------------

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment as set forth in
the Commitment Schedule or in the most recent Assignment and Assumption executed
by such Lender, as applicable, as such commitment may be (i) reduced from time
to time pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and (b) as
to all Lenders, the aggregate commitment of all Lenders to make Loans, which
aggregate commitment shall be $1,200,000,000 on the Closing Date.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Company” means McKechnie Aerospace Holdings, Inc., a Delaware corporation.

“Company Indebtedness for Borrowed Money” has the meaning assigned to the term
“Indebtedness for Borrower Money” in the Purchase Agreement.

“Company Material Adverse Effect” means any effect, change, event, occurrence,
development or circumstance (any such item, an “Effect”) that, individually or
in the aggregate, is or would reasonably be expected to have a material adverse
effect on or change in the financial condition, liabilities, business or results
of operations of the Company and the Company Subsidiaries (as such term is
defined in the Purchase Agreement), taken as a whole; provided, however, that no
Effect caused by or resulting from any of the following, either alone or in
combination, shall constitute, or be taken into account in determining whether
there has been or will be, a “Company Material Adverse Effect”: (i) any Effect
affecting the aerospace industry generally, (ii) global, national or regional
political conditions, including hostilities, political instability, acts of
terrorism or war, (iii) any Effect affecting the economy of the United States
generally, including changes in the credit, debt, capital or financial markets
(including changes in interest or exchange rates) or the economy of any region
in which the Company or any of the Company Subsidiaries conducts business,
(iv) any failure, in and of itself, by the Company or any Company Subsidiary to
meet any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date of the Purchase Agreement
(it being understood that the facts or occurrences giving rise to such failure
may be deemed to constitute, or be taken into account in determining whether
there has been or will be, a Company Material Adverse Effect), (v) compliance
with, or any action required to be taken by the Seller, the Company or any
Company

 

10



--------------------------------------------------------------------------------

Subsidiary under, the terms of the Purchase Agreement, (vi) any Effect that
results from any action taken at the express prior request of the Borrower or
with Borrower’s prior consent, (vii) the announcement of the execution of the
Purchase Agreement, or the pendency of the transactions contemplated thereby,
including the effects of the transactions contemplated thereby on relationships
with suppliers, Governmental Entities (as such term is defined in the Purchase
Agreement), employees, or other third-party relationships, (viii) any change in
Law (as such term is defined in the Purchase Agreement) or GAAP (as such term is
defined in the Purchase Agreement) or interpretation thereof, (ix) any breach by
the Borrower of its obligations under the Purchase Agreement, (x) any change in
budget or appropriations policies or amounts of any Governmental Entity, or
(xi) any change in the cost or availability or other terms of any financing,
unless, in the case of clauses (i), (ii), (iii), (viii) and (x) above, such
changes would reasonably be expected to have a materially disproportionate
impact on the financial condition, business or results of operations of the
Company and the Company Subsidiaries, taken as a whole, relative to other
affected Persons.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) all income Taxes and foreign withholding Taxes and Taxes based on capital
and commercial activity (or similar Taxes) of such Person and its Restricted
Subsidiaries paid or accrued in accordance with GAAP for such period;

(b) Consolidated Interest Expense;

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d) restructuring costs, facilities relocation costs and acquisition integration
costs and fees, including cash severance payments made in connection with
acquisitions;

(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions;

 

11



--------------------------------------------------------------------------------

(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;

(g) the amount of any expense related to minority interests;

(h) [Intentionally Omitted];

(i) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(j) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock);

(k) any Dividend Equivalent Payments; and

(l) solely for the purposes of computations under Section 6.14, a charge in any
one period not to exceed $10,000,000 resulting from repurchases of inventory
from distributors during such period; and

(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Consolidated EBITDA in accordance with
this definition).

“Consolidated Interest Coverage Ratio”, as of any date of determination, means
the ratio of (a) the Consolidated EBITDA of the Borrower for the period of the
most recently ended four full consecutive fiscal quarters for which internal
financial statements are available immediately preceding such date, to
(b) Consolidated Interest Expense for such period that is required to be paid in
cash.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1) the aggregate of all cash and non-cash interest expense (net of interest
income) with respect to all outstanding Indebtedness of such Person and its
Restricted Subsidiaries, including the net costs associated with Interest Swap
Obligations, for such period determined on a consolidated basis in conformity
with GAAP, but excluding (i) amortization or write-off of debt issuance costs,
deferred financing fees, commissions, fees and expenses, (ii) any expensing of

 

12



--------------------------------------------------------------------------------

bridge, commitment and other financing fees and (iii) any prepayment fee or
premium paid in connection with the refinancing or repayment of any
Indebtedness;

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and

(3) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Lease Expense” means for any period, all rental expenses of the
Borrower and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Sale and
Lease-Back Transactions permitted hereunder), excluding real estate Taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to an acquisition of a Person or business unit to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”, as of any date of determination, means the ratio
of (a) Consolidated Total Indebtedness of the Borrower as of such date to
(b) the Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available on or immediately preceding such date. In any period of
four consecutive fiscal quarters in which any Permitted Acquisition or Asset
Sale occurs, the Consolidated Leverage Ratio shall be determined on a pro forma
basis in accordance with Section 1.07.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:

(1) gains and losses from Asset Sales (without regard to the $5,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

(2) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(3) all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in

 

13



--------------------------------------------------------------------------------

connection with acquisitions, and any expense or charge related to the
repurchase of Equity Interests), and the related tax effects according to GAAP;

(4) the net income (or loss) from disposed or discontinued operations or any net
gains or losses on disposal of disposed or discontinued operations, and the
related tax effects according to GAAP;

(5) any impairment charge or asset write-off (other than the write-off or
write-down of current assets), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;

(6) the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged or consolidated with or into the Borrower or any
Restricted Subsidiary of the Borrower;

(7) the net income (but not loss) of any Restricted Subsidiary of the Borrower
(other than a Guarantor) to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of the Borrower of that
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(8) the net loss of any Person, other than a Restricted Subsidiary of the
Borrower;

(9) the net income of any Person, other than a Restricted Subsidiary of the
Borrower, except to the extent of cash dividends or distributions paid to the
Borrower or a Restricted Subsidiary of the Borrower by such Person;

(10) in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(11) any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; and

 

14



--------------------------------------------------------------------------------

(12) inventory and backlog purchase accounting adjustments and amortization and
impairment charges resulting from other purchase accounting adjustments with
respect to acquisition transactions.

“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of (a) Consolidated Total Indebtedness of the Borrower minus the
Unrestricted Cash as of such date to (b) the Consolidated EBITDA of the Borrower
for the period of the most recently ended four full consecutive fiscal quarters
for which internal financial statements are available on or immediately
preceding such date; provided, however, that, solely for purposes of this
definition, after January 31, 2011, cash and Cash Equivalents shall not
constitute Unrestricted Cash except to the extent they are held in one or more
accounts subject to a Control Agreement. In any period of four consecutive
fiscal quarters in which any Permitted Acquisition or Asset Sale occurs, the
Consolidated Net Leverage Ratio shall be determined on a pro forma basis in
accordance with Section 1.07.

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory and backlog will be included in
Consolidated Non-cash Charges.

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Indebtedness of the Borrower and the Restricted Subsidiaries
that is secured by Liens on assets or property of Holdings, the Borrower and the
Restricted Subsidiaries as of such date.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Secured Debt as of such date to (b) the Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries for the period of the
most recently ended consecutive four full fiscal quarters for which internal
financial statements are available on or immediately preceding such date. In any
period of four consecutive fiscal quarters in which any Permitted Acquisition or
Asset Sale occurs, the Consolidated Secured Debt Ratio shall be determined on a
pro forma basis in accordance with Section 1.07.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate principal amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding any undrawn letters of credit issued in the

 

15



--------------------------------------------------------------------------------

ordinary course of business), (b) the aggregate amount of all outstanding
Disqualified Capital Stock of the Borrower and all Disqualified Capital Stock
and Preferred Stock of the Restricted Subsidiaries (excluding items eliminated
in consolidation), with the amount of such Disqualified Capital Stock and
Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and Maximum Fixed Repurchase Prices,
(c) guarantees and other contingent obligations of the Borrower and the
Restricted Subsidiaries (excluding items eliminated in consolidation and only to
the extent related to Indebtedness that would constitute “Consolidated Total
Indebtedness” under clause (a) or (b)), with the amount of such guarantees or
other contingent obligations deemed to be an amount equal to the maximum stated
amount of the guarantee or contingent obligation or, if none, the stated or
determinable amount of the primary Indebtedness in respect of which such
guarantee or contingent obligation is made or, if there is no stated or
determinable amount of the primary Indebtedness, the maximum reasonably
anticipated liability in respect thereof (assuming the Borrower or such
Restricted Subsidiary, as applicable, is required to perform thereunder) as
determined by the Borrower in good faith and (d) Indebtedness that would
constitute “Consolidated Total Indebtedness” under clause (a) or (b) which are
secured by any Lien on any property or asset of the Borrower or any of the
Restricted Subsidiaries (excluding items eliminated in consolidation), with the
amount of such obligation being deemed to be the lesser of the fair market value
of such property or asset and the amount of the obligation so secured, in each
case determined on a consolidated basis in accordance with GAAP. For purposes of
this definition, the “Maximum Fixed Repurchase Price” of any Disqualified
Capital Stock or Preferred Stock that does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Capital
Stock or Preferred Stock as if such Disqualified Capital Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Capital
Stock or Preferred Stock, such fair market value shall be determined reasonably
and in good faith by the Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of interest and (iii) the current portion
of current and deferred income Taxes.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower or Holdings who:

(1) was a member of such Board of Directors on the Closing Date; or

 

16



--------------------------------------------------------------------------------

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Control Agreement” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Cumulative Credit” means, as of any date of determination, an amount, not less
than zero, equal to (i) $400,000,000, plus (ii) the Cumulative Retained Excess
Cash Flow on such date, plus (iii) to the extent not otherwise included in
Consolidated Net Income, the aggregate amount of any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received on or prior to such
date by the Borrower or any Restricted Subsidiary in respect of (x) any
Unrestricted Subsidiary or (y) any Investments in any other Person that is not a
Restricted Subsidiary of the type specified in clause (10) of the definition of
Permitted Investment, minus (iv) the aggregate amounts expended by Holdings, the
Borrower and the Restricted Subsidiaries on or prior to such date to make
Restricted Payments pursuant to clause (8) of the first paragraph of
Section 6.02 or to make Investments of the type specified in clause (19) of the
definition of Permitted Investment.

“Cumulative Retained Excess Cash Flow” means, at any date, the aggregate
cumulative amount, not less than zero, of Retained Excess Cash Flow for all
fiscal years (commencing with the fiscal year ended September 30, 2012) ending
on or prior to such date.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit required to be extended by it hereunder and such default continues
for three Business Days, (b) has notified the Agent or any Loan Party in writing
that it does not intend to satisfy any such obligations or has made a public
statement with respect to any such obligations hereunder or generally with
respect to all agreements in which it commits to extend credit or (c) has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a

 

17



--------------------------------------------------------------------------------

bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that if a Lender would be a “Defaulting Lender” solely by reason of
events relating to a direct or indirect parent company of such Lender or solely
because a Governmental Authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, such Lender shall not be a “Defaulting
Lender” unless such Lender fails to confirm in writing, upon request by the
Agent or the Borrower, that it will continue to comply with its obligations to
make Loans required to be made by it hereunder.

“Derivative Transaction” means (a) an interest-rate derivative transaction,
including an interest-rate swap, basis swap, forward rate agreement, interest
rate option (including a cap, collar, and floor), and any other instrument
linked to interest rates that gives rise to similar credit risks (including
when-issued securities and forward deposits accepted), (b) an exchange-rate
derivative transaction, including a cross-currency interest-rate swap, a forward
foreign-exchange contract, a currency option, and any other instrument linked to
exchange rates that gives rise to similar credit risks, (c) an equity derivative
transaction, including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Derivative Transaction.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Capital Stock” means with respect to any Person, any Capital
Stock, which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Capital Stock) pursuant to
a sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or

(c) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

 

18



--------------------------------------------------------------------------------

in each case on or prior to the date that is 91 days after the Term Loan
Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof the right to require such Person to purchase or redeem such Capital
Stock upon the occurrence of an “asset sale”, “casualty event”, “fundamental
change” or “change of control” occurring prior to the Term Loan Maturity Date
shall not constitute Disqualified Capital Stock if:

(1) the “asset sale”, “casualty event”, “fundamental change” or “change of
control” provisions applicable to such Capital Stock are not more favorable to
the holders of such Capital Stock than the terms applicable to the Existing
Notes as in effect on the date hereof or the Senior Subordinated Notes as in
effect on the date such notes are issued; and

(2) any such requirement only becomes operative after compliance with the terms
applicable under this Agreement, including the prepayment of Term Loans pursuant
hereto.

The amount of any Disqualified Capital Stock that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Capital Stock as if such Disqualified Capital
Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to this Agreement;
provided, however, that if such Disqualified Capital Stock could not be required
to be redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Capital Stock as reflected in the most recent internal financial
statements of such Person.

“Dividend Equivalent Payment” means a payment in cash or Cash Equivalents to any
director, officer or employee of Holdings or any of its Subsidiaries that is a
holder of unexercised warrants, options or other rights to acquire Qualified
Capital Stock (other than Qualified Capital Stock that is Preferred Stock) of
Holdings, which payment represents a dividend or distribution by Holdings that
such holder would have received had such holder’s warrants, options or other
rights to acquire been exercised on the date of such dividend or distribution.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is incorporated under the laws of the United
States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Domestic Subsidiary of a Foreign Subsidiary, but, in each case, including any
subsidiary that guarantees or otherwise provides direct credit support for any
Indebtedness of the Borrower.

 

19



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $100,000,000, (iii) any Affiliate of a Lender under common
control with such Lender, (iv) an Approved Fund of a Lender or (v) any other
entity (but not any natural person) that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) that extends
credit or invests in bank loans as one of its businesses; provided that in any
event, “Eligible Assignee” shall not include (w) any natural person,
(x) Holdings or the Borrower or any Affiliate (which for this purpose shall not
include the Agent or any of its branches or Affiliates engaged in the business
of making commercial loans) thereof, (y) any Defaulting Lender or (z) any
“creditor”, as defined in Regulation T, or “foreign branch of a broker-dealer”,
within the meaning of Regulation X.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to climate change and/or greenhouse gas emissions, the environment, preservation
or reclamation of natural resources, the management, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or

 

20



--------------------------------------------------------------------------------

Section 302 of ERISA, in each case, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and its Restricted Subsidiaries completed during
such period), and

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income and cash charges included in
clauses (1) through (12) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness of the

 

21



--------------------------------------------------------------------------------

Borrower or its Restricted Subsidiaries or of the issuance or sale of Equity
Interests of Holdings,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) all scheduled
payments of Loans pursuant to Section 2.08 but excluding any mandatory
prepayment of Loans pursuant to Section 2.10 and any Voluntary Prepayments) made
during such period (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Borrower or its Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the Borrower and its Restricted Subsidiaries during
such period),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.16, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

(viii) payments made in respect of the minority Equity Interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Equity Interests held by third parties
in respect of such non-wholly-owned Restricted Subsidiary,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

 

22



--------------------------------------------------------------------------------

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash Taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and the amount of any Taxes paid for the benefit of Holdings pursuant to
any tax sharing agreement, and

(xiii) earnout payments and deferred purchase price payments made in cash during
such fiscal year to the extent added back to Consolidated EBITDA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder, (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any U.S. Federal withholding Taxes attributable to such Lender’s
failure to comply with Section 2.16(f), (d) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.18(b), any U.S. Federal
withholding Tax that is imposed on amounts payable to such recipient at the time
such recipient becomes a party to this Agreement (or designates a new lending
office), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from

 

23



--------------------------------------------------------------------------------

the Borrower or any other Loan Party with respect to such withholding Tax
pursuant to Section 2.16(a) and (e) any U.S. Federal withholding Taxes imposed
by FATCA.

“Existing Bank Debt Refinancing” means the repayment of term loans under the
Existing Borrower Credit Agreement in an aggregate principal amount not less
than $250,000,000, the repayment of all revolving loans under the Existing
Borrower Credit Agreement, the payment of accrued interest, fees, breakage costs
and other amounts in connection therewith, and the termination of all
commitments thereunder.

“Existing Borrower Credit Agreement” means the Credit Agreement dated as of
June 23, 2006, as amended by Amendment No. 1 dated as of January 25, 2007, among
the Borrower, Holdings, each subsidiary of the Borrower from time to time party
thereto, the lenders party thereto and Credit Suisse, as administrative agent
and collateral agent.

“Existing Borrower Credit Documents” means the Existing Borrower Credit
Agreement and the other “Loan Documents” (as defined therein).

“Existing Collateral” means the Collateral existing as of the Closing Date that
is subject to a security interest or Lien under the Existing Borrower Credit
Documents immediately prior to the Closing Date.

“Existing Company Debt Agreements” means (i) the First Lien Credit Agreement
dated as of May 11, 2007, by and among the Company, McKechnie Aerospace DE,
Inc., the lenders from time to time party thereto, Bear Stearns Corporate
Lending Inc., as administrative agent, and other agents and arrangers party
thereto and (ii) the Second Lien Credit Agreement dated as of May 11, 2007, by
and among the Company, McKechnie Aerospace DE, Inc., the lenders from time to
time party thereto, Bear Stearns Corporate Lending Inc., as administrative
agent, and other agents and bookrunners party thereto.

“Existing Company Indebtedness” means all Indebtedness of the Company and its
Subsidiaries, including all Company Indebtedness for Borrowed Money (including
all Indebtedness under the Existing Company Debt Agreements).

“Existing Letters of Credit” means the letters of credit outstanding as of the
Closing Date that are issued under the Existing Borrower Credit Agreement and
set forth on Schedule 1.01(c).

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements in effect immediately prior to the Closing Date made pursuant to the
Existing Borrower Credit Documents by any Loan Party in favor of the Agent.

“Existing Notes” means the 7.75% Senior Subordinated Notes due 2014 of the
Borrower.

 

24



--------------------------------------------------------------------------------

“Existing Notes Documents” means the Existing Notes Indentures and all other
instruments, agreements and other documents evidencing the Existing Notes or
providing for any guarantee or other right in respect thereof.

“Existing Notes Indentures” means (i) the Indenture dated as of June 23, 2006,
among the Borrower, as issuer, Holdings, certain of its subsidiaries, as
guarantors, and The Bank of New York Trust Company, N.A., as trustee and
(ii) the Indenture dated as of October 6, 2009, among the Borrower, as issuer,
Holdings, certain of its subsidiaries, as guarantors, and The Bank of New York
Trust Company, N.A., as trustee, pursuant to which the Existing Notes are
issued.

“Existing Obligations” means all obligations defined as “Secured Obligations”
under the Existing Borrower Credit Documents in effect immediately prior to the
Closing Date.

“Existing Secured Parties” means Persons defined as “Secured Parties” under the
Existing Borrower Credit Documents in effect immediately prior to the Closing
Date.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

“Fastener and Distribution Assets” means the Equity Interests, property or
assets of (including any Equity Interests held by) Valley-Todeco, Inc., Linread
Ltd. and Aero Quality Sales, LTD.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means (i) that certain amended and restated Fee Letter dated
December 6, 2010, by and among Holdings, Credit Suisse AG, Credit Suisse
Securities (USA) LLC, UBS Securities LLC, UBS Loan Finance LLC, Barclays Bank
PLC, Barclays Capital, the investment banking division of Barclays Bank, and
Morgan Stanley Senior Funding, Inc. and (ii) the Agent Fee Letter.

“Fees” means the Commitment Fees, the Agent Fees, the L/C Participation Fees and
the Issuing Bank Fees.

 

25



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Domestic Restricted Subsidiary.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenants contained in Section 6.14 and the
computation of the Consolidated Leverage Ratio, Consolidated Net Leverage Ratio
and Consolidated Secured Debt Ratio as in effect from time to time but subject
to the proviso in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guarantee” means:

 

26



--------------------------------------------------------------------------------

(1) the guarantee of the Obligations by Holdings and the Domestic Restricted
Subsidiaries of the Borrower in accordance with the terms of the Loan Documents;
and

(2) the guarantee of the Obligations by any Restricted Subsidiary required under
the terms of Section 6.09.

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of June 23, 2006, as amended and restated as of the date
hereof, among the Loan Parties, the Agent, for the benefit of the Agent and the
other Secured Parties, and Credit Suisse AG, as administrative agent and
collateral agent under the Existing Borrower Credit Agreement, for the benefit
of itself and the secured parties under the Existing Borrower Credit Agreement.

“Guarantor” means Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative
Transaction.

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04(a).

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the Borrower that (i) contributed
2.5% or less of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters most recently ended more
than forty-five (45) days prior to the date of determination and (ii) had
consolidated assets representing 2.5% or

 

27



--------------------------------------------------------------------------------

less of Total Assets on the last day of the most recent fiscal quarter ended
more than forty-five (45) days prior to the date of determination. The
Immaterial Subsidiaries as of the Closing Date are listed on Schedule 1.01(a).

“Incremental Revolving Credit Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.24.

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Credit Loan.

“Incremental Revolving Credit Maturity Date” means the final maturity date of
any Incremental Revolving Loan, as set forth in the applicable Incremental
Revolving Credit Assumption Agreement.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Revolving Loans may be
made in the form of additional Revolving Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Revolving Credit
Assumption Agreement, Other Revolving Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.24.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the Agent,
among the Borrower, the Agent and one or more Incremental Term Lenders.

 

28



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.24 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“incur” has the meaning set forth in Section 6.01.

“Indebtedness” means with respect to any Person, without duplication:

(1) all obligations of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person;

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

(5) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clauses (8) and (9) below;

(7) all obligations of any other Person of the type referred to in
clauses (1) through (6) which are secured by any Lien on any property or asset
of such Person, the amount of such obligation being deemed to be the lesser of
the fair market value of such property or asset and the amount of the obligation
so secured;

(8) all obligations under interest swap agreements and other Hedge Agreements of
such Person; and

 

29



--------------------------------------------------------------------------------

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter. For clarification
purposes, the liability of the Borrower or any Restricted Subsidiary to make
periodic payments to licensors in consideration for the license of patents and
technical information under license agreements in existence on the Closing Date
and any amount payable in respect of a settlement of disputes with respect to
such payments thereunder shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
November 2010, relating to the Borrower and the Transactions.

“Intellectual Property” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Intellectual Property Security Agreements” means each intellectual property
security agreement executed and delivered by the applicable Loan Parties
granting a security interest in the Intellectual Property of such Loan Parties
to the Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date and (b) with respect to any LIBO Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and,

 

30



--------------------------------------------------------------------------------

in the case of a LIBO Rate Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case, the next preceding Business Day).

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investments” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Equity Interests,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be
(i) the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, minus (ii) the amount of dividends or
distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.

“Issuing Bank” means, as the context may require, (a) Credit Suisse AG, in its
capacity as the issuer of Letters of Credit hereunder, and (b) any other Lender
that

 

31



--------------------------------------------------------------------------------

may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect
to Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.11(c).

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC and UBS
Securities LLC.

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time.
The L/C Exposure of any Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.10(c).

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” means any letter of credit or bank guarantee issued or deemed
issued pursuant to Section 2.23.

“LIBO Rate” means, with respect to any Interest Period, the rate per annum
determined by the Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Agent that has
been nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Agent

 

32



--------------------------------------------------------------------------------

to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of such Interest
Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement and the Collateral Documents. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto.

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement or becomes a party to the Guarantee and Collateral Agreement
as a guarantor and/or grantor thereunder, and their respective successors and
assigns.

“Loans” means the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties (taken as a whole) to perform their
obligations under the Loan Documents or (c) the rights of, or remedies available
to, the Agent or the Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) for borrowed
money (including notes, bonds and other similar instruments) of any one or more
of Holdings, the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

“Maturity Date” means the Term Loan Maturity Date, the Revolving Credit Maturity
Date, the Incremental Term Loan Maturity Date or the Incremental Revolving
Credit Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

33



--------------------------------------------------------------------------------

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
ratable benefit of the Secured Parties, on real property of a Loan Party,
including any amendment, modification or supplement thereto (including Existing
Mortgages, as amended, modified and supplemented on or after the Closing Date).

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the proceeds in the form of cash or Cash
Equivalents including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents (other than the portion of any
such deferred payment constituting interest) received by the Borrower or any of
its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale or
collecting the proceeds thereof (including, without limitation, legal,
accounting and investment banking fees and sales commissions and title and
recording tax expenses);

(2) all Federal, state, provincial, foreign and local Taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Sale;

(3) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP against
any liabilities associated with such Asset Sale and retained by the Borrower or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve and
not applied to any such liabilities, such amounts shall constitute Net Cash
Proceeds);

(4) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset Sale to
the extent not available for distribution to or for the account of the Borrower
as a result thereof; and

 

34



--------------------------------------------------------------------------------

(5) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale (in each
case, other than the loans under the Existing Borrower Credit Agreement and
Specified Secured Indebtedness); and

(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
and Collateral Agreement.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must be the principal executive
officer, the principal financial officer, the president, any vice president, the
treasurer or the principal accounting officer of the Borrower.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.24(a).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Other Term Loans” has the meaning assigned to such term in Section 2.24(a).

“Participant” has the meaning assigned to such term in Section 9.04.

 

35



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Guarantee and Collateral Agreement or any other form approved by the Agent.

“Permitted Acquisition” has the meaning assigned to such term in clause (18) of
the definition of the term “Permitted Investments”.

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Closing Date and/or activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date.

“Permitted Indebtedness” means, without duplication, each of the following:

(1) (a) prior to the issuance of the Senior Subordinated Notes, Indebtedness
under (i) the Existing Borrower Credit Agreement; provided that the aggregate
principal amount under the Existing Borrower Credit Agreement shall not exceed
$530,000,000 at any time outstanding, and (ii) the Existing Notes Documents
(excluding any Additional Notes (as defined in the Existing Notes Indentures),
other than the Additional Notes in an aggregate principal amount equal to
$350,000,000 issued on January 25, 2007; provided that the aggregate principal
amount under the Existing Notes Documents shall not exceed $1,000,000,000 at any
time outstanding, along with Refinancing Indebtedness in respect of any
Indebtedness in this clause (a), and (b) following the issuance of the Senior
Subordinated Notes, Indebtedness under the Senior Subordinated Notes Documents
(other than any Additional Notes (as defined in the Senior Subordinated Notes
Indenture)); provided that the aggregate principal amount under the Senior
Subordinated Notes Documents shall not exceed $1,550,000,000 at any time
outstanding, along with Refinancing Indebtedness in respect of any Indebtedness
in this clause (b);

(2) Indebtedness created hereunder and under the other Loan Documents; provided
that the amount of Indebtedness permitted to be incurred under the Loan
Documents in accordance with this clause (2) shall be in addition to any
Indebtedness permitted to be incurred pursuant to a credit facility in reliance
on, and in accordance with, clauses (1), (7), (12), (13), (14) and (15) below;

(3) other indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date as set forth on Schedule 1.01(d), reduced by the
amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions thereon, and Refinancing Indebtedness in
respect thereof;

 

36



--------------------------------------------------------------------------------

(4) Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Agreement; provided further, that such Interest Swap Obligations are entered
into, in the judgment of the Borrower, to protect the Borrower or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(5) Indebtedness of the Borrower or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(6) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among any such Persons; provided, however,
that: (a) if the Borrower is the obligor on such Indebtedness and the payee is a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated on terms reasonably satisfactory to the Agent to the prior payment
in full in cash of all Obligations and (b) (1) any subsequent issuance or
transfer of Capital Stock that results in any such Indebtedness being held by a
Person other than the Borrower or a Restricted Subsidiary thereof and (2) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Borrower or a Restricted Subsidiary thereof (other than by way of granting a
Lien permitted under this Agreement or in connection with the exercise of
remedies by a secured creditor) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (6);

(7) Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any person owning such
assets), and Refinancing Indebtedness in respect thereof, in an aggregate
principal amount outstanding not to exceed $75,000,000;

(8) [Intentionally Omitted]

(9) guarantees by the Borrower and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Agreement; provided further, that no Restricted Subsidiary may guarantee
the Indebtedness of a Loan Party under this clause (9) unless such Restricted
Subsidiary is also a Loan Party;

(10) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Indebtedness, incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for

 

37



--------------------------------------------------------------------------------

the purpose of financing such acquisition; provided that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;

(11) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(12) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Closing Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition, and Refinancing Indebtedness
in respect thereof; provided that (i) such Indebtedness (other than any such
Refinancing Indebtedness) exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired, (ii) immediately before and after such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired, no
Default or Event of Default shall have occurred and be continuing, (iii) the
aggregate principal amount of Indebtedness permitted by this clause (12) shall
not exceed $150,000,000 at any time outstanding and (iv) neither the Borrower
nor any Restricted Subsidiary (other than such Person or the Restricted
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;

(13) senior secured Indebtedness (which may have the same lien priority as, or a
junior lien priority to, the Obligations) and senior unsecured Indebtedness, and
Refinancing Indebtedness in respect thereof; provided that (i) at the time of
such incurrence and after giving effect thereto, (a) except with respect to such
Refinancing Indebtedness, the Consolidated Secured Debt Ratio would not exceed
4.0 to 1.0 (provided that, for the purposes of determining the compliance with
the condition set forth in this clause (a), all senior unsecured Indebtedness
incurred pursuant to this clause (13) shall be deemed to constitute Consolidated
Secured Debt), (b) the Borrower shall be in Pro Forma Compliance and (c) no
Default or Event of Default shall have occurred and be continuing, (ii) the
final maturity of such Indebtedness at the time of incurrence thereof shall be
no earlier than the latest final maturity of the Term Loans, (iii) the Weighted
Average Life to Maturity of such Indebtedness at the time of incurrence thereof
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans, (iv) such Indebtedness shall not constitute an obligation (including
pursuant to a guarantee) of any Subsidiary that is not (or, in the case of
after-acquired Subsidiaries, is not required to become) a Loan Party hereunder
and (v) the

 

38



--------------------------------------------------------------------------------

obligations in respect thereof shall not be secured by any Lien on any asset of
Holdings, the Borrower or any Subsidiary other than any asset constituting
Collateral;

(14) additional Indebtedness of the Borrower and the Guarantors (which amount
may, but need not, be incurred in whole or in part under a credit facility) in
an aggregate principal amount that does not exceed $100,000,000 at any one time
outstanding;

(15) additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of
all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
$75,000,000 at any one time outstanding (which amount may, but need not, be
incurred in whole or in part under a credit facility);

(16) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence;

(17) Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Borrower or such Restricted Subsidiary, including, without
limitation, in order to provide security for workers’ compensation claims or
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business and other Indebtedness with respect to workers’
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary of the Borrower in the ordinary course of business; and

(18) Permitted Subordinated Indebtedness and Refinancing Indebtedness in respect
thereof; provided that at the time thereof and after giving effect thereto,
(i) the Borrower shall be in Pro Forma Compliance and (ii) no Default or Event
of Default shall have occurred and be continuing.

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (18) above, the Borrower
shall, in its sole discretion, divide and classify such item of Indebtedness
when such Indebtedness is incurred in any manner that complies with such
covenant. Accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Capital Stock for purposes of Section 6.01.

 

39



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) (a) Investments by the Borrower or any Restricted Subsidiary of the Borrower
in any Restricted Subsidiary, (b) Investments in the Borrower by any Restricted
Subsidiary of the Borrower and (c) Investments by the Borrower or any Restricted
Subsidiary of the Borrower in any Unrestricted Subsidiary of the Borrower not
exceeding $50,000,000 in the aggregate for all such Investments in Unrestricted
Subsidiaries;

(2) investments in cash and Cash Equivalents;

(3) loans and advances (including payroll, travel and similar advances) to
employees and officers of the Borrower and its Restricted Subsidiaries for bona
fide business purposes incurred in the ordinary course of business or consistent
with past practice or to fund such person’s purchase of Equity Interests of
Holdings pursuant to compensatory plans approved by the Board of Directors in
good faith;

(4) Currency Agreements, Hedging Agreements and Interest Swap Obligations
constituting Permitted Indebtedness;

(5) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(6) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.03;

(7) other Investments existing on the Closing Date and set forth on
Schedule 1.01(f);

(8) accounts receivable created or acquired, and extensions of trade credit, in
the ordinary course of business;

(9) guarantees by the Borrower or a Restricted Subsidiary of the Borrower
permitted to be incurred under this Agreement;

(10) additional Investments in an aggregate amount, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (A) $50,000,000 and (B) 4.0% of the
Borrower’s Total Assets;

(11) the Acquisition;

 

40



--------------------------------------------------------------------------------

(12) Investments the payment for which consists exclusively of Qualified Capital
Stock of Holdings, or are funded with the proceeds of a substantially concurrent
issuance of Qualified Capital Stock of Holdings;

(13) any Investment in any Person to the extent it consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business;

(14) purchases of inventory and other property to be sold or used in the
ordinary course of business;

(15) Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(16) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a transaction expressly permitted hereunder so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary;

(17) Investments consisting of promissory notes and other non-cash consideration
received in connection with Asset Sales permitted under Section 6.03;

(18) acquisitions by the Borrower and the Restricted Subsidiaries of all or
substantially all the assets of a Person or division, product line or line of
business of such Person, or at least 90% of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business; (ii) both before and after giving pro
forma effect to such acquisition and the incurrence of any Indebtedness in
connection therewith, (A) no Default or Event of Default shall have occurred and
be continuing; (B) the Borrower would be in Pro Forma Compliance; and (C) the
Available Liquidity shall be no less than $100,000,000, and the Borrower shall
have delivered a certificate of a Financial Officer, certifying as to the
foregoing clauses (A), (B) and (C) and setting forth reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Agent; and (iii) unless such Acquired Entity is not organized or existing
under the laws of the United States of America, any state thereof, the District
of Columbia, or any territory thereof, the Borrower shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Sections 5.11 and 6.09 and the Loan Documents (any acquisition of an Acquired
Entity meeting all the criteria of this clause (18) being referred to herein as
a “Permitted Acquisition”); and

(19) other Investments in an aggregate amount not exceeding the Cumulative
Credit.

“Permitted Liens” means, with respect to any Person:

 

41



--------------------------------------------------------------------------------

(a) Liens created under the Loan Documents securing the Obligations (including
any such Obligations comprising Existing Obligations or Specified Secured
Indebtedness);

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for Taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially impair their use in the operation of the business of
such Person;

(g) Liens existing on the Closing Date and set forth on Schedule 1.01(e);
provided that (i) such Liens shall secure only those obligations which they
secure on the Closing Date and any Refinancings of such obligations permitted
under Section 6.01 and (ii) such Liens may not extend to any other property of
the Borrower or any Restricted Subsidiary;

 

42



--------------------------------------------------------------------------------

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Restricted Subsidiary; provided further, that such Liens may not extend
to any other property owned by the Borrower or any Restricted Subsidiary and
shall secure only obligations which such Liens secure immediately prior to the
time such Person becomes a Restricted Subsidiary;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
and shall secure only obligations which such Liens secure immediately prior to
such acquisition;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases and subleases granted to others in the ordinary course of business
which do not materially adversely affect the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) [Intentionally Omitted];

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (p) and (r) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
(y) the Indebtedness

 

43



--------------------------------------------------------------------------------

secured by such Lien at such time is not increased to any amount greater than
the sum of (A) the outstanding principal amount or, if greater, committed amount
of the Indebtedness described under clauses (a), (g), (h), (i), (p) and (r) of
this definition at the time the original Lien became a Permitted Lien pursuant
this Agreement, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement and (z) such refinancing, refunding, extension, renewal or
replacement is Refinancing Indebtedness permitted under the definition of
“Permitted Indebtedness”;

(r) Liens securing Indebtedness permitted to be incurred pursuant to
clauses (7), (13) and (15) of the definition of “Permitted Indebtedness”;
provided that (A) Liens securing Indebtedness permitted to be incurred pursuant
to such clause (7) do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and the products
thereof, (B) Liens securing Specified Secured Indebtedness do not encumber any
asset other than any asset constituting Collateral and (C) Liens securing
Indebtedness permitted to be incurred pursuant to such clause (15) extend only
to the assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (h) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other

 

44



--------------------------------------------------------------------------------

agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $50,000,000 at any one time outstanding; and

(aa) Liens securing Hedging Obligations, so long as the related Indebtedness is,
and is permitted to be pursuant to Section 6.06, secured by a Lien on the same
property securing such Hedging Obligations.

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower for borrowed money (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption, repurchase, defeasance or sinking
fund obligations prior to the date that is six months after the latest final
maturity of the Term Loans in effect at the time of incurrence of such
Indebtedness (other than (i) customary offers to repurchase upon a change of
control, fundamental change, asset sale or casualty event, (ii) mandatory
prepayments with the proceeds of, and exchanges for, Refinancing Indebtedness
and (iii) customary acceleration rights after an event of default), (b) that do
not constitute an obligation (including pursuant to a guarantee) of any
Subsidiary that is not (or, in the case of after-acquired Subsidiaries, is not
required to become) a Loan Party hereunder, (c) that has terms and conditions
(other than economic terms, including redemption premiums), taken as a whole,
that are not materially less favorable or materially more restrictive to the
Borrower than the terms and conditions prevailing in the marketplace at the time
for high-yield subordinated debt securities issued in a public offering (except
to the extent otherwise approved by the Agent), as determined in good faith by
the Borrower and evidenced by a certificate of an Officer of the Borrower, and
(d) is subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Agent.

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of outstanding Indebtedness of the Foreign Restricted Subsidiaries
incurred pursuant to clause (15) of the definition of Permitted Indebtedness,
does not exceed $15,000,000.

 

45



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

“Productive Assets” means assets (including Equity Interests) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses.

“Projections” means the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements of such entities furnished to the Lenders or the
Agent by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior
to the Closing Date.

“Pro Forma Compliance” means, at any date of determination, that the Borrower
shall be in pro forma compliance with the covenants set forth in Section 6.14 as
of the date of such determination or the last day of the most recent fiscal
quarter-end, as the case may be (computed on the basis of (a) balance sheet
amounts as of such date and (b) income statement amounts for the most recently
completed period of four consecutive fiscal quarters for which financial
statements shall have been delivered to the Agent and calculated in each case on
a pro forma basis in accordance with Section 1.07).

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

“Pro Rata Percentage” of any Revolving Credit Lender at any time means the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitment shall
have expired or been terminated, the Pro Rata Percentage shall be determined on
the basis of the Revolving Credit Commitments most recently in effect.

“Purchase Agreement” means the stock purchase agreement dated as of
September 25, 2010, by and among the Seller, the Borrower and Holdings.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

46



--------------------------------------------------------------------------------

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that Refinances, modifies, replaces, restates,
refunds, defers, extends, substitutes, supplements, reissues or resells such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof),
including any additional Indebtedness incurred to pay interest or premiums
required by the instruments governing such Original Indebtedness as in effect at
the time of issuance of such Refinancing Indebtedness (“Required Premiums”) and
fees in connection with such Refinancing Indebtedness; provided that any such
event shall not:

(1) directly or indirectly result in an increase in the aggregate principal
amount of the Original Indebtedness, except to the extent such increase is a
result of a simultaneous incurrence of additional Indebtedness:

(a) to pay Required Premiums and related fees, or

(b) otherwise permitted to be incurred under this Agreement,

(2) create Indebtedness:

(a) with a Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is less than the Weighted Average Life to Maturity at such time of
the Original Indebtedness,

(b) that constitutes an obligation (including pursuant to a guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness, and

(c) that is secured by any Lien on any asset other than the assets that secured
such Original Indebtedness, and

(3) if such event is in respect of Original Indebtedness that was subordinated
to the Obligations, create Indebtedness that is subordinated to the Obligations
on terms less favorable in any material respect to the Lenders.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

47



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means at any time, Lenders have Loans (excluding Swingline
Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
and Term Loan Commitments representing more than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), L/C Exposure, Swingline Exposure and
unused Revolving Credit Commitments and Term Loan Commitments at such time;
provided that the Loans, L/C Exposure, Swingline Exposure and unused Revolving
Credit Commitments and Term Loan Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Section 4.02), shall include
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payments” has the meaning assigned to such term in Section 6.02.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Retained Excess Cash Flow” means, for any fiscal year, the Excess Cash Flow for
such fiscal year multiplied by (x) 50%, if the Consolidated Leverage Ratio at
the end of such fiscal year is greater than 5.00 to 1.00, (y) 75%, if the
Consolidated Leverage Ratio at the end of such fiscal year shall be equal to or
less than 5.00 to 1.00,

 

48



--------------------------------------------------------------------------------

but greater than 4.50 to 1.00, and (y) 100%, if the Consolidated Leverage Ratio
at the end of such fiscal year shall be equal to or less than 4.50 to 1.00;
provided that Retained Excess Cash Flow for any fiscal year shall be zero until
the prepayment required pursuant to Section 2.10(d) for such fiscal year has
been made (or a certificate signed by a Financial Officer setting forth in
reasonable detail calculations showing that no such prepayment is required is
delivered to the Agent).

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans or
Incremental Revolving Loans.

“Revolving Credit Commitment” means (a) with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth in the
Commitment Schedule, the Revolving Credit Commitment Increase Assumption
Agreement executed by such Lender or in the most recent Assignment and
Assumption executed by such Lender, as applicable, as the same may be
(i) reduced from time to time pursuant to Section 2.06 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (b) any Incremental Revolving Credit Commitment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 2.25(a).

“Revolving Credit Commitment Increase Assumption Agreement” means a Revolving
Credit Commitment Increase Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Additional Revolving Credit Lenders.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.

“Revolving Credit Maturity Date” means December 6, 2015; provided that if any
Existing Notes remain outstanding on April 15, 2014, then the “Revolving Credit
Maturity Date” shall instead be April 15, 2014.

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to clause (a)(ii) of Section 2.01. Unless the context shall otherwise
require, the term “Revolving Loans” shall include Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the

 

49



--------------------------------------------------------------------------------

leasing to the Borrower or a Restricted Subsidiary of any property, whether
owned by the Borrower or any Restricted Subsidiary at the Closing Date or later
acquired, which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced by such Person on the security of such property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Parties” means the Existing Secured Parties and the Additional Secured
Parties.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means McKechnie Holdings LLC, a Delaware limited liability company.

“Senior Subordinated Notes” means the Borrower’s 7.75% Senior Subordinated Notes
due 2018, in an initial aggregate principal amount of $1,550,000,000, the
proceeds of which shall be used to repurchase and redeem all outstanding
Existing Notes, to repay in full all outstanding term loans and obligations
under the Existing Borrower Credit Agreement and to pay related transaction
expenses.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any guarantee or other right in
respect thereof.

“Senior Subordinated Notes Indenture” means the Indenture entered into among the
Borrower, as issuer, Holdings, certain of its subsidiaries, as guarantors, and
The Bank of New York Mellon Trust Company, N.A., as trustee, pursuant to which
the Senior Subordinated Notes are issued.

“Significant Subsidiary”, with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit H.

“Specified Representations” means the following: (a) the representations and
warranties made by the Seller or the Company in the Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that Holdings
or the Borrower has the right to terminate its obligations under the Purchase
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties in the Purchase Agreement, (b) the
representations and warranties set forth in Sections 3.01, 3.02 (only to the
extent applicable to the execution, delivery and performance by each Loan Party
of, and to the authorization, validity and enforceability

 

50



--------------------------------------------------------------------------------

of, the Loan Documents), 3.03, 3.07(a), 3.08, 3.12, 3.13, 3.16, 3.18, 3.19 and
3.20 and (c) the representations and warranties set forth in Sections 3.03
and 4.02 of the Guarantee and Collateral Agreement.

“Specified Secured Indebtedness” means senior secured Indebtedness incurred
pursuant to clause (13) of the definition of the term “Permitted Indebtedness”.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Obligations, and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor that is by its terms subordinated in right of
payment to the Guarantee of such Guarantor.

“subsidiary” with respect to any Person, means:

(i) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

(ii) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Loan Party and that executes this Agreement and the Guarantee and Collateral
Agreement as a guarantor on the Closing Date and each other Restricted
Subsidiary of the Borrower that thereafter guarantees the Obligations pursuant
to the terms of this Agreement and the Guarantee and Collateral Agreement;
provided that upon the release and discharge of such Restricted Subsidiary from
its Guarantee in accordance with this Agreement and the Guarantee and Collateral
Agreement, such Restricted Subsidiary shall cease to be a Subsidiary Guarantor.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.06 or Section 2.22.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Credit Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means Credit Suisse AG, in its capacity as lender of
Swingline Loans hereunder.

 

51



--------------------------------------------------------------------------------

“Swingline Loan” means any loan made by the Swingline Lender pursuant to
Section 2.22.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.

“Term Borrowing” means a Borrowing comprised of Term Loans or Incremental Term
Loans.

“Term Lenders” means those Lenders that have a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Commitment” means (a) with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder as set forth in the Commitment
Schedule or in the most recent Assignment and Assumption executed by such
Lender, as applicable, as the same may be (i) reduced from time to time pursuant
to Section 2.06 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (b) any
Incremental Term Loan Commitment. The Initial Aggregate amount of the Term
Lenders’ Term Loan Commitments is $1,550,000,000.

“Term Loan Maturity Date” means December 6, 2016; provided that if any Existing
Notes remain outstanding on April 15, 2014, then the “Term Loan Maturity Date”
shall instead be April 15, 2014 (the “Modified Maturity Date”) and,
notwithstanding the amortization schedule set forth in subsection 2.08(a), the
then outstanding principal balance of the Term Loans shall be due and payable on
the Modified Maturity Date.

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to clause (a)(i) of Section 2.01. Unless the context shall otherwise require,
the term “Term Loans” shall include Incremental Term Loans.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently available internal consolidated balance sheet as of such date.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time. The initial Total
Revolving Credit Commitment is $245,000,000.

 

52



--------------------------------------------------------------------------------

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower and the Restricted Subsidiaries in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
making of the Borrowings hereunder, and the use of proceeds thereof in
accordance with the terms hereof, (b) the Acquisition and the other transactions
contemplated by the Purchase Agreement, including the repayment in full of all
Existing Company Indebtedness (other than Indebtedness set forth on
Schedule 1.01(d)), the termination of all commitments thereunder and the release
and discharge of all guarantees thereof and Liens and security therefor, (c) the
Existing Bank Debt Refinancing and (d) the payment of the Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any such Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations, but excluding unripened or contingent obligations related to
indemnification under Section 9.03 for which no written demand has been made.

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created by or pursuant to
this Agreement and the Loan Documents) or any Specified Secured Indebtedness.

“Unrestricted Subsidiary” of any Person means:

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any newly acquired or newly
formed Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Borrower
or any

 

53



--------------------------------------------------------------------------------

other Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to
be so designated or another Unrestricted Subsidiary; provided that:

(a) the Borrower certifies to the Agent that such designation complies with the
covenant set forth in Sections 6.02 and 6.16; and

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if immediately before and immediately after
giving effect to such designation, no Default or Event of Default shall have
occurred and be continuing. Any such designation by the Board of Directors of
the Borrower shall be evidenced by a Board Resolution giving effect to such
designation and an Officers’ Certificate delivered to the Agent certifying (and
setting forth reasonably detailed calculations demonstrating) that such
designation complied with the foregoing provisions.

Actions taken by an Unrestricted Subsidiary will not be deemed to have been
taken, directly or indirectly, by the Borrower or any Restricted Subsidiary.

Notwithstanding the foregoing, as of the Closing Date, all of the Subsidiaries
of the Borrower will be Restricted Subsidiaries.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.09 in any fiscal year of the Borrower to the extent that
such prepayment reduces the scheduled installments of principal due in respect
of Term Loans as set forth in Section 2.08 in any subsequent fiscal year.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the then outstanding aggregate principal amount of such Indebtedness; into

(2) the sum of the total of the products obtained by multiplying;

(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof; by

 

54



--------------------------------------------------------------------------------

(b) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any
Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan”). Borrowings may also be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

55



--------------------------------------------------------------------------------

SECTION 1.04. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in the definition of
“GAAP”, if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision thereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.06. Designated Senior Debt. The Loans and other Obligations under the
Loan Documents constitute “Designated Senior Debt” for purposes of the Existing
Notes Documents and, following the issuance of the Senior Subordinated Notes,
the Senior Subordinated Notes Documents.

SECTION 1.07. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or Asset Sale
occurs (and for purposes of determining whether an acquisition is a Permitted
Acquisition or whether the Borrower is in Pro Forma Compliance or may take any
actions requiring compliance with a specified ratio), the Consolidated Leverage
Ratio, Consolidated Net Leverage Ratio and Consolidated Secured Debt Ratio shall
be calculated with respect to such period on a pro forma basis after giving
effect to such Permitted Acquisition or Asset Sale (including, without
duplication, (a) all pro forma adjustments permitted or required by Article 11
of Regulation S-X under the Securities Act of 1933, as amended, and (b) pro
forma adjustments for cost savings and other operating efficiencies (net of
continuing associated expenses) to the extent the actions underlying such cost
savings and operating efficiencies have been implemented and such cost savings
operating efficiencies are factually supportable, are expected to have a
continuing impact and have been realized or are reasonably expected to be
realized within 12 months following such Permitted Acquisition or Asset Sale;
provided that all such adjustments should be reasonably satisfactory to the
Agent and shall be set forth in a reasonably detailed certificate of a Financial
Officer of the Borrower), using, for purposes of making such calculations, the
historical financial statements of the Borrower and the Subsidiaries which shall
be reformulated as if such Permitted Acquisition or Asset Sale, and any other
Permitted Acquisitions and Asset Sales that have been consummated during the
period, had been consummated on the first day of such period.

 

56



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, (i) to make a Term Loan
to the Borrower on the Closing Date, in a principal amount not to exceed its
Term Loan Commitment, and (ii) to make Revolving Loans to the Borrower, at any
time and from time to time after the Closing Date, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in clause (ii) of the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans. Amounts prepaid or repaid in
respect of Term Loans may not be reborrowed.

(b) Each Lender having an Incremental Revolving Credit Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Revolving Credit Assumption Agreement,
to make Incremental Revolving Loans to the Borrower, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure exceeding such Lender’s Incremental Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Incremental Revolving Loans.

(c) Each Lender having an Incremental Term Loan Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their applicable
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Except for
Swingline Loans and Loans deemed made pursuant to Section 2.02(e), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) (A) in the case of a Revolving Borrowing, an integral multiple of $1,000,000
and not less than $1,000,000 (except with respect to any Incremental Revolving
Credit Borrowing, to the extent provided in the related Incremental Revolving
Credit Assumption Agreement) or (B) in the case of a Term Loan Borrowing, an
integral multiple of $1,000,000 and not less than $5,000,000 (except with

 

57



--------------------------------------------------------------------------------

respect to any Incremental Term Borrowing, to the extent provided in the related
Incremental Term Loan Assumption Agreement) or (ii) in the case of any
Borrowing, equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.14 shall apply) and (iii) such branch or Affiliate of such Lender
would not be included in clause (z) of the first proviso to the definition of
the term “Eligible Assignee” set forth in Section 1.01.

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable.

(e) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Agent of the L/C Disbursement
and the Agent will promptly notify each Revolving Credit Lender of such
L/C Disbursement and its Pro Rata Percentage thereof. Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the Agent
not later than 2:00 p.m., New York City time, on such date (or, if such
Revolving Credit Lender shall have received such notice later than 12:00 (noon),
New York City time, on any day, not later than 10:00 a.m., New York City time,
on the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of such L/C Disbursement (it being understood that such amount
shall be deemed to constitute an ABR Revolving Loan of such Lender and such
payment shall be deemed to have reduced the L/C Exposure), and the Agent will

 

58



--------------------------------------------------------------------------------

promptly pay to the Issuing Bank amounts so received by it from the Revolving
Credit Lenders. The Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this
paragraph (e); any such amounts received by the Agent thereafter will be
promptly remitted by the Agent to the Revolving Credit Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Credit Lender shall not have made its Pro Rata Percentage of such
L/C Disbursement available to the Agent as provided above, such Lender and the
Borrower severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph to but excluding the date such amount is paid, to the Agent for the
account of the Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.12(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

SECTION 2.03. Requests for Borrowing. (a) In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(e), as to
which this Section 2.03 shall not apply), the Borrower shall notify the Agent of
such request either in writing by delivery of a Borrowing Request (by hand or
facsimile) signed by the Borrower or by telephone (to be confirmed promptly by
hand delivery or facsimile of written notice) not later than 11:00 a.m.,
New York City time, (A) in the case of a LIBO Rate Borrowing, three (3) Business
Days before a proposed Borrowing (or such later time as shall be acceptable to
the Agent) and (B) in the case of an ABR Borrowing, one (1) Business Day before
a proposed Borrowing (or such later time as shall be acceptable to the Agent).
Each such telephonic and written Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing then being requested is to be a Term Borrowing, an
Incremental Term Borrowing, a Revolving Credit Borrowing or an Incremental
Revolving Credit Borrowing, and whether such Borrowing is to be an ABR Borrowing
or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed;

 

59



--------------------------------------------------------------------------------

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any LIBO Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Except with respect to Swingline Loans
and Loans made pursuant to Section 2.02(e), each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.

(b) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments or to prejudice any rights which the Agent
or the Borrower or any Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

SECTION 2.05. Type; Interest Elections. (a) Loans shall initially be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBO Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert all or any portion of any
Borrowing (subject to the minimum amounts for Borrowings of the applicable Type
specified in Section 2.02(c)) to a different Type or to continue such Borrowing
and, in the case of a LIBO Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the

 

60



--------------------------------------------------------------------------------

Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone (i) in the case of an election to convert to
or continue as a LIBO Rate Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed conversion or
continuation or (ii) in the case of an election to convert to or continue as an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed conversion or continuation. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Agent of a written Interest Election Request in a form approved
by the Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clauses (a) or (b) of Article VII (without giving
effect to any grace period set forth therein) has occurred and is continuing and
the Agent, at the request of the Required Lenders, so notifies the Borrower,
then, so long as an Event of Default is continuing,

 

61



--------------------------------------------------------------------------------

(i) no outstanding Borrowing may be converted to or continued as a LIBO Rate
Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to
an ABR Borrowing at the end of the then current Interest Period applicable
thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date. The Revolving Credit Commitments and the Swingline Commitment
shall automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date that is 30
days prior to the Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the Agent, the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Term Loan Commitments or the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Term Loan
Commitments or the Revolving Credit Commitments shall be in an integral multiple
of $1,000,000 and in a minimum amount of $1,000,000, (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time, and (iii) the Borrower may
condition a notice of termination of all of the Commitments upon the
effectiveness of a replacement financing.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the Agent for
the account of the applicable Lenders, on the date of termination of the
Commitments of any Class, all accrued and unpaid Commitment Fees relating to
such Class to but excluding the date of such termination.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Agent, (i) the
principal amount of each Term Loan of such Lender as provided in Section 2.08
and (ii) the then unpaid principal amount of each Revolving Loan of such Lender
on the Revolving Credit Maturity Date. The Borrower hereby promises to pay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the Revolving Credit Maturity Date, provided that on each date that a
Revolving Credit Borrowing is made, the Borrower shall repay all Swingline Loans
then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to

 

62



--------------------------------------------------------------------------------

become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08. Repayment of Term Borrowings. (a) The Borrower shall pay to the
Agent, for the account of the Lenders, on the dates set forth below, or if any
such date is not a Business Day, on the next preceding Business Day (each such
date being called a “Repayment Date”), a principal amount of the Term Loans
other than Other Term Loans (as adjusted from time to time pursuant to
Sections 2.08(c), 2.09, 2.10(f) and 2.24(d)) equal to the percentage set forth
below for such date of the aggregate principal amount of the Term Loans
outstanding on the Closing Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

 

DATE

   SCHEDULED TERM LOAN
REPAYMENTS  

March 31, 2011

June 30, 2011

September 30, 2011

December 31, 2011

    


 

 

 

0.25


0.25

0.25

0.25

% 


% 

% 

% 

March 31, 2012

June 30, 2012

September 30, 2012

December 31, 2012

    


 

 

 

0.25


0.25

0.25

0.25

% 


% 

% 

% 

March 31, 2013

June 30, 2013

September 30, 2013

December 31, 2013

    


 

 

 

0.25


0.25

0.25

0.25

% 


% 

% 

% 

March 31, 2014

June 30, 2014

    


 

0.25


0.25

% 


% 

 

63



--------------------------------------------------------------------------------

DATE

   SCHEDULED TERM LOAN
REPAYMENTS  

September 30, 2014

December 31, 2014

    


 

0.25


0.25

% 


% 

March 31, 2015

June 30, 2015

September 30, 2015

December 31, 2015

    


 

 

 

0.25


0.25

0.25

0.25

% 


% 

% 

% 

March 31, 2016

June 30, 2016

September 30, 2016

December 6, 2016

    


 

 

 

0.25


0.25

0.25

Remainder

% 


% 

% 

  

(b) The Borrower shall pay to the Agent, for the account of the Lenders, on each
Incremental Term Loan Repayment Date, a principal amount of the Other Term Loans
(as adjusted from time to time pursuant to Sections 2.08(c), 2.09, 2.10 and
2.24(d)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment. To the extent not previously paid, all Incremental Term Loans
shall be due and payable on the applicable Incremental Term Loan Maturity Date
and all Incremental Revolving Loans shall be due and payable on the applicable
Incremental Revolving Credit Maturity Date, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of payment.

(c) In the event and on each occasion that any Term Loan Commitment (other than
any Incremental Term Loan Commitment) shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, the principal
amount payable on the Term Loan Maturity Date shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

(d) All repayments pursuant to this Section 2.08 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

SECTION 2.09. Optional Prepayment of Loans. (a) Upon prior notice in accordance
with paragraph (b) of this Section, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty (but subject to Section 2.15); provided that each partial
prepayment shall be in an amount that is an integral multiple of $100,000 and
not less than $500,000.

(b) The Borrower shall notify the Agent by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a LIBO Rate Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR Borrowing,
not later than 10:00 a.m., New York City time, on the day of prepayment. Each
such notice shall be irrevocable (except in the case of a repayment in full of
all of the

 

64



--------------------------------------------------------------------------------

Obligations, which may be conditioned upon the effectiveness of a new financing)
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest as required by Section 2.12; provided, however, that in the
case of a prepayment of an ABR Revolving Loan or a Swingline Loan that is not
made in connection with a termination of the Revolving Credit Commitments, the
accrued and unpaid interest on the principal amount prepaid shall be payable on
the next scheduled Interest Payment Date with respect to such ABR Revolving Loan
or Swingline Loan.

(c) Optional prepayments of Term Loans shall be allocated ratably between the
Term Loans and the Other Term Loans, if any, and shall be applied pro rata
against the remaining installments of principal in respect of the Term Loans and
Other Term Loans scheduled to be paid.

SECTION 2.10. Mandatory Prepayment of Loans. (a) In the event of any termination
of all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all (or make other arrangements,
including providing cash collateral or a supporting letter of credit, acceptable
to the Issuing Bank in its sole discretion, with respect thereto) outstanding
Letters of Credit. If as a result of any partial reduction of the Revolving
Credit Commitments the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment after giving effect thereto, then the Borrower
shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof) and/or replace
outstanding (or make such other arrangement with respect to) Letters of Credit
in an amount sufficient to eliminate such excess.

(b) Upon the consummation of an Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds relating to such Asset Sale within 545 days (or such lesser
number of days that may be applicable to the Net Cash Proceeds of such Asset
Sale under the Existing Borrower Credit Agreement (if then still in effect) or
any other agreement governing Specified Secured Indebtedness) of receipt thereof
either (i) to prepay Term Loans in accordance with Section 2.10(g) (provided
that, if at the time of such prepayment, any portion of such Net Cash Proceeds
is also required to be used to prepay, or to make an offer to prepay,
Indebtedness under the Existing Borrower Credit Agreement or under Specified
Secured Indebtedness, then the Borrower shall only be required to prepay the
Term Loans under this Section 2.10(b) with such Net Cash Proceeds equally and
ratably with such other Indebtedness); or (ii) to reinvest in Productive Assets
(provided that this requirement shall be deemed satisfied if the Borrower or
such Restricted Subsidiary by the end of such 545-day period has entered into a
binding agreement under which it is contractually committed to reinvest in
Productive Assets and such investment is consummated within 120 days from the
date on

 

65



--------------------------------------------------------------------------------

which such binding agreement is entered into), or (iii) a combination of
prepayment and investment permitted by the foregoing clauses (i) and (ii).

(c) [Intentionally Omitted]

(d) No later than the earlier of (i) ninety (90) days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on
September 30, 2012, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.01(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.10(g) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended, minus Voluntary Prepayments made during such fiscal year; provided
(x) that the amount of such prepayment shall be reduced to 25% of such Excess
Cash Flow if the Consolidated Leverage Ratio at the end of such fiscal year
shall be equal to or less than 5.00 to 1.00, but greater than 4.50 to 1.00, and
(y) such prepayment shall not be required if the Consolidated Leverage Ratio at
the end of such fiscal year shall be equal to or less than 4.50 to 1.00.

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
Permitted Indebtedness), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.10(g).

(f) The Borrower shall deliver to the Agent, at the time of each prepayment
required under this Section 2.10, (i) a certificate signed by a Financial
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
(3) days’ prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest as
required by Section 2.12. All prepayments of Borrowings under this Section 2.10
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably between the Term Loans and the Other Term Loans, if any,
and shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans and Other Term Loans.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to each Lender (other than a
Defaulting Lender), through the Agent, on the last Business Day of March, June,
September and December in each year and on each date on which any Commitment of
such Lender shall expire or be terminated as provided herein, a commitment fee
(a

 

66



--------------------------------------------------------------------------------

“Commitment Fee”) equal to the Applicable Rate per annum in effect from time to
time on the daily unused amount of the Commitments of such Lender (other than
the Swingline Commitment) during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which the Commitments of such Lender shall expire or be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the Commitment of such Lender shall expire or be terminated as
provided herein. For purposes of calculating Commitment Fees only, no portion of
the Revolving Credit Commitments shall be deemed utilized as a result of
outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Fee Letters, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender (other than a
Defaulting Lender), through the Agent, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitment of such Lender shall be terminated as provided herein, a fee
(an “L/C Participation Fee”) calculated on such Lender’s Pro Rata Percentage of
the daily aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Rate from time to time
used to determine the interest rate on Revolving Credit Borrowings comprised of
LIBO Rate Loans pursuant to Section 2.12, and (ii) to the Issuing Bank, with
respect to each Letter of Credit, a fronting fee at a rate to be agreed upon by
the Borrower and the Issuing Bank (which shall equal 0.25% per annum when the
Issuing Bank is Credit Suisse AG) on the aggregate outstanding face amount of
such Letter of Credit, and the standard issuance and drawing fees specified from
time to time by the Issuing Bank (the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Lenders, except
that the Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances absent
manifest error in the calculation of such fees.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing, including
each Swingline Loan, shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

67



--------------------------------------------------------------------------------

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (f) and
(g) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.12(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.

(d) Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment (except in
the case of a prepayment of an ABR Revolving Loan or a Swingline Loan that is
not made in connection with a termination of the Revolving Credit Commitments)
and (iii) in the event of any conversion of any LIBO Rate Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;

(b) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for

 

68



--------------------------------------------------------------------------------

ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(c) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any LIBO Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), then, following delivery of the
certificate contemplated by paragraph (c) of this Section, the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank for such
additional costs incurred or reduction suffered (except for any Taxes, which
shall be dealt with exclusively pursuant to Section 2.16).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law other than due to Taxes, which shall be
dealt with exclusively pursuant to Section 2.16 (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then

 

69



--------------------------------------------------------------------------------

from time to time following delivery of the certificate contemplated by
paragraph (c) of this Section the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company as specified in paragraph (a) or (b) of this Section and setting forth
in reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) of the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the

 

70



--------------------------------------------------------------------------------

principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and the basis therefor and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all such required deductions (including such
deductions applicable to additional sums payable under this Section), the Agent,
Lender or the Issuing Bank (as applicable) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Loan Party
shall make such deductions and (iii) such Loan Party shall timely pay the full
amount so deducted to the relevant Governmental Authority in accordance with
applicable law. If at any time a Loan Party is required by applicable law to
make any deduction or withholding from any sum payable hereunder, such Loan
Party shall promptly notify the relevant Lender, Agent or the Issuing Bank upon
becoming aware of the same. In addition, each Lender, Agent or the Issuing Bank
shall promptly notify a Loan Party upon becoming aware of any circumstances as a
result of which a Loan Party is or would be required to make any deduction or
withholding from any sum payable hereunder.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Agent and each Lender or the Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the
Issuing Bank, as applicable, on or with respect to any payment by or on account
of any obligation of such Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses (other than those incurred as a result of the gross
negligence or willful misconduct of such Agent, Lender or Issuing Bank) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Agent on its

 

71



--------------------------------------------------------------------------------

own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within ten (10) days after
written demand therefor, for the full amount of any Excluded Taxes paid by the
Agent on or with respect to any payment by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Lender by the Agent shall be conclusive
absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a party hereto, two
duly signed, properly completed copies of whichever of the following is
applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively

 

72



--------------------------------------------------------------------------------

connected with such Lender’s conduct of a trade or business in the United
States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;

(F) if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

(G) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

 

73



--------------------------------------------------------------------------------

(iii) Thereafter and from time to time, each Foreign Lender shall (A) promptly
submit to the Borrower (with a copy to the Agent) such additional duly completed
and signed copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) above (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States Laws and regulations to avoid, or such evidence as is reasonably
satisfactory to the Borrower and the Agent of any available exemption from, or
reduction of, United States withholding Taxes in respect of all payments to be
made to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and
(3) from time to time thereafter if reasonably requested by the Borrower or the
Agent, and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(g) If the Agent, a Lender or the Issuing Bank determines, in good faith in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.16,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuing Bank (including any Taxes imposed with respect to such refund) as is
determined by the Agent, such Lender, or the Issuing Bank in good faith in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Agent, such Lender or the Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, such Lender or the Issuing Bank
in the event the Agent, such Lender or the Issuing Bank is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to such Loan Party or any other Person.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which additional amounts
have been paid under this Section 2.16, the relevant Lender, the Agent or the
Issuing Bank shall reasonably cooperate with the Borrower in challenging such
Indemnified Taxes or Other Taxes, at the Borrower’s expense, if reasonably
requested by the Borrower in writing.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment

 

74



--------------------------------------------------------------------------------

required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.14, 2.15
or 2.16, or otherwise) prior to 12:00 (noon), New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(f)) shall
be made to the Agent to the applicable account designated to the Borrower by the
Agent, except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall
be made directly to the Persons entitled thereto. The Agent shall distribute any
such payments received by it, except as otherwise provided, for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. Except as otherwise expressly provided herein, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars. Any payment required
to be made by the Agent hereunder shall be deemed to have been made by the time
required if the Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Agent to make such
payment.

(b) [Intentionally Omitted.]

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its L/C Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon and L/C Disbursements than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and L/C Disbursements of other
Lenders at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and L/C Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
L/C Disbursements to any assignee or participant, other than to Holdings, the
Borrower or any subsidiary thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such

 

75



--------------------------------------------------------------------------------

participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.17(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

(f) Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees or the L/C Participation Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans or participations in
L/C Disbursements, as applicable). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or the Issuing Bank requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority for the account of any Lender or the Issuing Bank
pursuant to Section 2.16, then such Lender or the Issuing Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or issuing Letters of Credit hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the reasonable judgment of such Lender or the Issuing Bank, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as applicable, in the future and (ii) would not subject
such Lender or the Issuing Bank to any material unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank in any
material respect.

 

76



--------------------------------------------------------------------------------

The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the Issuing Bank in connection with any such designation or
assignment.

(b) In the event (i) any Lender or the Issuing Bank requests compensation under
Section 2.14, or (ii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority for the account of
any Lender or the Issuing Bank pursuant to Section 2.16, or (iii) any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender or the Issuing Bank and the Agent, replace
such Lender or the Issuing Bank by requiring such Lender or the Issuing Bank to
assign and delegate (and such Lender or the Issuing Bank shall be obligated to
assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent (and, if a Revolving Credit Commitment is being
assigned, of the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender or the Issuing Bank shall have
received payment of an amount equal to the outstanding principal of its Loans
and L/C Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender or the Issuing Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or the Issuing Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrower through the Agent, any obligations of such Lender to make
or continue LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings
shall be suspended until such Lender notifies the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Agent), either convert all LIBO Rate Borrowings of such Lender to
ABR Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
disadvantageous to it.

SECTION 2.20. Intentionally Omitted.

 

77



--------------------------------------------------------------------------------

SECTION 2.21. Intentionally Omitted.

SECTION 2.22. Swingline Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, the Swingline
Lender agrees to make loans to the Borrower at any time and from time to time on
and after the Closing Date and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitments in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of all
Swingline Loans exceeding $25,000,000 in the aggregate or (ii) the Aggregate
Revolving Credit Exposure, after giving effect to any Swingline Loan, exceeding
the Total Revolving Credit Commitment. Each Swingline Loan shall be in a
principal amount that is an integral multiple of $100,000 and not less than
$100,000. The Swingline Commitment may be terminated or reduced from time to
time as provided herein. Within the foregoing limits, the Borrower may borrow,
pay or prepay and reborrow Swingline Loans hereunder, subject to the terms,
conditions and limitations set forth herein.

(b) The Borrower shall notify the Swingline Lender by fax, or by telephone
(confirmed by fax), not later than 12:00 (noon), New York City time, on the day
of a proposed Swingline Loan. Such notice shall be delivered on a Business Day,
shall be irrevocable and shall refer to this Agreement and shall specify the
requested date (which shall be a Business Day) and amount of such Swingline Loan
and the wire transfer instructions for the account of the Borrower to which the
proceeds of such Swingline Loan should be transferred. The Swingline Lender
shall promptly make each Swingline Loan by wire transfer to the account
specified by the Borrower in such request.

(c) The Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephonic notice promptly confirmed by written notice) to the
Swingline Lender and to the Agent before 12:00 (noon), New York City time, on
the date of prepayment at the Swingline Lender’s address for notices specified
in its Administrative Questionnaire.

(d) Each Swingline Loan shall be an ABR Loan and, subject to the provisions of
Section 2.12(c), shall bear interest at the rate provided for the ABR Revolving
Loans as provided in Section 2.12(a).

(e) Notwithstanding anything contained herein to the contrary, the Swingline
Loans and the Swingline Commitment shall be subject to the following
limitations:

(i) any reduction of the Revolving Credit Commitments made pursuant to
Section 2.06 which reduces the aggregate Revolving Credit Commitment to an
amount less than the then current amount of the Swingline Commitment shall
result in an automatic corresponding reduction of the Swingline Commitment such
that the amount thereof equals the amount of the Revolving Credit Commitment, as
so reduced, without any further action on the part of the Borrower, the Agent or
the Swingline Lender; and

 

78



--------------------------------------------------------------------------------

(ii) the Swingline Lender shall have no obligation to make any Swingline Loans
during any period when any Lender is a Defaulting Lender, unless the Swingline
Lender has entered into arrangements reasonably satisfactory to it to eliminate
the Swingline Lender’s risk with respect to any Defaulting Lender, including by
the Borrower cash collateralizing such Defaulting Lender’s Pro Rata Percentage
of the outstanding Swingline Exposure after giving effect to such Swingline
Loan.

(f) The Swingline Lender may by written notice given to the Agent not later than
11:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Revolving Credit Lenders will participate. The
Agent will, promptly upon receipt of such notice, give notice to each Revolving
Credit Lender, specifying in such notice such Lender’s Pro Rata Percentage of
such Swingline Loan or Loans. In furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Agent, for the account of the Swingline
Lender, such Revolving Credit Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04(a)
with respect to Loans made by such Lender (and Section 2.04(a) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Agent; any such amounts received by
the Agent shall be promptly remitted by the Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower (or other party liable
for obligations of the Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a) The Borrower may request the issuance of a
Letter of Credit for its own account or for the account of any Subsidiary, in a
form reasonably acceptable to the Agent and the Issuing Bank, at any time and
from time to time while the LC Commitments remain in effect as set forth in
Section 2.06(a). This Section shall not be construed to impose an obligation
upon (i) the Issuing Bank to issue any Letter of Credit that is inconsistent
with the terms and conditions of this

 

79



--------------------------------------------------------------------------------

Agreement or (ii) Credit Suisse AG or any of its Affiliates to issue documentary
or “trade” Letters of Credit (as opposed to “standby” Letters of Credit).
Notwithstanding any provision of this Agreement to the contrary, on the Closing
Date all Existing Letters of Credit shall be deemed to be Letters of Credit
issued under this Agreement as of the Closing Date.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall hand deliver or fax
to the Issuing Bank and the Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, the date of issuance, amendment, renewal or extension, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare such Letter of Credit. The Issuing Bank shall promptly (i) notify the
Agent in writing of the amount and expiry date of each Letter of Credit issued
by it and (ii) provide a copy of each such Letter of Credit (and any amendments,
renewals or extensions thereof) to the Agent. A Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Exposure shall not exceed $125,000,000 and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment. The Issuing Bank shall promptly notify each
relevant Revolving Lender of the issuance, amendment, renewal, expiration or
termination of any Letter of Credit hereunder and, upon request by any Revolving
Lender, furnish to such Lender details of such Letter of Credit and the amount
of such Lender’s participation therein.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date one year after the date of the issuance of such Letter of Credit (or
such later date as is acceptable to the Issuing Bank in its sole discretion) and
the date that is five Business Days prior to the Revolving Credit Maturity Date,
unless such Letter of Credit expires by its terms on an earlier date; provided
that a Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to the Revolving Credit Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

(d) By the issuance of a Letter of Credit and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each

 

80



--------------------------------------------------------------------------------

L/C Disbursement made by the Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(e). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, the Borrower shall pay to the Agent (or directly to the Issuing Bank,
with concurrent notice to the Agent) an amount equal to such L/C Disbursement
not later than two hours after the Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if the Borrower shall
have received such notice later than 10:00 a.m., New York City time, on any
Business Day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day.

(f) The Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Agent or any Lender or any other person, whether in connection with
this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that

 

81



--------------------------------------------------------------------------------

might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall as promptly as possible give telephonic notification,
confirmed by fax, to the Agent and the Borrower of such demand for payment and
whether the Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Credit Lenders with respect to any such L/C Disbursement. The Agent
shall promptly give each Revolving Credit Lender notice thereof.

(h) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, then, unless the Borrower shall reimburse such L/C Disbursement in
full on such date, the unpaid amount thereof shall bear interest for the account
of the Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by the
Borrower and the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.

(i) The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Agent, the Lenders and the Borrower, and may be removed at any

 

82



--------------------------------------------------------------------------------

time by the Borrower by notice to the Issuing Bank, the Agent and the Lenders.
Subject to the next succeeding paragraph, upon the acceptance of any appointment
as the Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.11(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Agent, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Issuing Bank under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
removal of the Issuing Bank hereunder, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation or removal, but shall
not be required to issue additional Letters of Credit.

(j) If any Event of Default shall occur and be continuing, the Borrower shall,
on the Business Day it receives notice from the Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Revolving Credit Lenders
holding participations in outstanding Letters of Credit representing greater
than 50% of the aggregate undrawn amount of all outstanding Letters of Credit)
thereof and of the amount to be deposited, deposit in an account with the
Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount in
cash equal to the L/C Exposure as of such date; provided, however, that the
obligation to deposit such cash shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Article VII. Such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Collateral Agent, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall (i) automatically be applied by the Agent to reimburse the Issuing
Bank for L/C Disbursements for which it has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned

 

83



--------------------------------------------------------------------------------

to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(k) The Borrower may, at any time and from time to time with the consent of the
Agent (which consent shall not be unreasonably withheld) and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement. Any Lender designated as an issuing bank pursuant to
this paragraph (k) shall be deemed to be an “Issuing Bank” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Lender.

(l) Notwithstanding anything herein to the contrary, the Issuing Bank shall have
no obligation to issue any Letter of Credit during any period when any Lender is
a Defaulting Lender, unless such Issuing Bank has entered into arrangements
satisfactory to it to eliminate such Issuing Bank’s risk with respect to the
Defaulting Lender, including by the Borrower cash collateralizing such
Defaulting Lender’s Pro Rata Percentage of the L/C Exposure (after giving effect
to the issuance of the proposed Letter of Credit).

SECTION 2.24. Increase in Commitments. (a) The Borrower may, by written notice
to the Agent from time to time, request Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments in amounts not to exceed the
Incremental Term Loan Amount or the Incremental Revolving Credit Amount, as
applicable, from one or more Incremental Term Lenders or Incremental Revolving
Credit Lenders, as applicable, which may include any existing Lender (each of
which shall be entitled to agree or decline to participate in its sole
discretion); provided that each Incremental Term Lender and Incremental
Revolving Credit Lender, if not already a Lender hereunder, shall be subject to
the approval of the Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or equal to the remaining Incremental Term Loan Amount or Incremental Revolving
Credit Amount, as applicable), (ii) the date on which such Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments are requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice, unless otherwise agreed to by the Agent) and
(iii) (x) whether such Incremental Term Loan Commitments are to be Term Loan
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”) and (y) whether such Incremental Revolving Credit
Commitments are to be Revolving Credit Commitments or commitments to make
revolving loans with terms different from the Revolving Loans (“Other Revolving
Loans”).

(b) The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term

 

84



--------------------------------------------------------------------------------

Lenders and/or Incremental Revolving Credit Lenders, as applicable, in
connection therewith. The Borrower and each Incremental Term Lender shall
execute and deliver to the Agent an Incremental Term Loan Assumption Agreement
and such other documentation as the Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. The
Borrower and each Incremental Revolving Credit Lender shall execute and deliver
to the Agent an Incremental Revolving Credit Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender. Each
Incremental Term Loan Assumption Agreement and Incremental Revolving Credit
Assumption Agreement shall specify the terms of the Incremental Term Loans or
Incremental Revolving Loans, as applicable, to be made thereunder; provided
that, without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Term Loan
Maturity Date and the final maturity date of any Other Revolving Loans shall be
no earlier than the Revolving Credit Maturity Date and (ii) the average life to
maturity of any Other Term Loans shall be no shorter than the average life to
maturity of the Term Loans; and provided further that, if the initial yield on
such Other Term Loans (as determined by the Agent to be equal to the sum of
(x) the margin above the Adjusted LIBO Rate on such Other Term Loans (which
shall be increased by the amount that any “LIBOR floor” applicable to such Other
Term Loans on the date such Other Term Loans are made would exceed the Adjusted
LIBO Rate (without giving effect to clause (a) in the definition thereof) that
would be in effect for a three-month Interest Period commencing on such date)
and (y) if such Other Term Loans are initially made at a discount or the Lenders
making the same receive an upfront fee (other than a customary arrangement or
underwriting fee) directly or indirectly from Holdings, the Borrower or any
Subsidiary (the amount of such discount or upfront fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans and (y) four) exceeds by more than 50 basis points the sum
of (A) the margin then in effect for LIBO Rate Term Loans of any Class (which,
with respect to the Term Loans of any such Class, shall be the sum of the
Applicable Rate then in effect for such LIBO Rate Term Loans of such Class
increased by the amount that any “LIBOR floor” applicable to such LIBO Rate Term
Loans of such Class on the date such Other Term Loans are made would exceed the
Adjusted LIBO Rate (without giving effect to clause (a) in the definition
thereof) that would be in effect for a three-month Interest Period commencing on
such date) plus (B) one-quarter of the amount of OID initially paid in respect
of the Term Loans of such Class (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable Rate
then in effect for each such affected Class of Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans and (b) the Applicable Rate with respect to any Other Revolving Loans
shall be equal to the Applicable Rate for the existing Revolving Loans; provided
that the Applicable Rate of the existing Revolving Loans may be increased to
equal the Applicable Rate for such Other Revolving Loans to satisfy the
requirements of this clause (b). The other terms of the Incremental Term Loans
or the Incremental Revolving Loans, as applicable, and the Incremental Loan
Assumption Agreement or the Incremental Revolving Credit

 

85



--------------------------------------------------------------------------------

Assumption Agreement, as applicable, to the extent not consistent with the terms
applicable to the Term Loans and Revolving Loans hereunder, shall otherwise be
reasonably satisfactory to the Agent and, to the extent that such Incremental
Term Loan Assumption Agreement or Incremental Revolving Credit Assumption
Agreement, as applicable, contains any covenants, events of default,
representations or warranties or other rights or provisions that place greater
restrictions on Holdings, the Borrower or the Restricted Subsidiaries or are
more favorable to the Lenders making such Other Term Loans or Other Revolving
Loans, as applicable, the existing Lenders shall be entitled to the benefit of
such rights and provisions so long as such Other Term Loans or Other Revolving
Loans, as applicable, remain outstanding and such additional rights and
provisions shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if fully set forth herein, without any further
action required on the part of any Person effective as of the date of such
Incremental Term Loan Assumption Agreement or Incremental Revolving Credit
Assumption Agreement, as applicable. The Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Term Loan Assumption Agreement and
Incremental Revolving Credit Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment, as applicable, evidenced thereby as
provided for in Section 9.02. Any such deemed amendment may be memorialized in
writing by the Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.24 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower, (ii) the Agent shall have received legal
opinions, board resolutions and other closing certificates and documentation
consistent with those delivered on the Closing Date, (iii) the Borrower would be
in Pro Forma Compliance with the covenants set forth in Section 6.14 and
(iv) the Consolidated Secured Debt Ratio would be no greater than 4.00 to 1.00,
in the case of each of clauses (iii) and (iv), after giving effect to such
Incremental Term Loan Commitment and the Incremental Term Loans to be made
thereunder and the application of the proceeds therefrom as if made and applied
on such date.

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Term Loans on a pro rata basis, and the Borrower agrees
that Section 2.15 shall apply to any conversion of LIBO Rate Term Loans to ABR
Term Loans reasonably required by the Agent to effect the foregoing. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization percentages under

 

86



--------------------------------------------------------------------------------

Section 2.08(a) shall be deemed to apply to the aggregate principal amount of
such Incremental Term Loans on the date such Loans are made.

SECTION 2.25. Revolving Credit Commitment Increases. (a) The Borrower may, by
written notice to the Agent, from time to time at any time within 30 days of the
Closing Date, request one or more increases in the amount of the Total Revolving
Credit Commitments (each increase, a “Revolving Credit Commitment Increase”) in
an aggregate amount not to exceed $15,000,000, to be provided by one or more
banks, financial institutions and other institutional lenders who will become
Revolving Credit Lenders hereunder (any such Lender, an “Additional Revolving
Credit Lender”); provided that each Additional Revolving Credit Lender shall be
subject to the approval of the Agent (which approval shall not be unreasonably
withheld). Such notice shall set forth (i) the amount of the Revolving Credit
Commitment Increase being requested (which shall be in minimum increments of
$1,000,000) and (ii) the date on which such Incremental Revolving Credit
Commitments are requested to become effective (which shall be not more than 30
days after the Closing Date). For the avoidance of doubt, any Revolving Credit
Commitment Increase effected pursuant to Section 2.25 shall not reduce the
Incremental Term Loan Amount or the Incremental Revolving Credit Amount.

(b) The Borrower and each Additional Revolving Credit Lender shall execute and
deliver to the Agent a Revolving Credit Increase Assumption Agreement and such
other documentation as the Agent shall reasonably specify to evidence the
Revolving Credit Commitment Increase of such Additional Revolving Credit Lender.
The terms and conditions of the revolving loans made pursuant to any Revolving
Credit Commitment Increase shall be identical to the terms and conditions of the
Revolving Loans. Upon effectiveness of the Revolving Credit Increase Assumption
Agreement, the Total Revolving Credit Commitments hereunder shall be be
increased by the Revolving Credit Commitment Increase, the commitment of the
Additional Revolving Credit Commitment Lenders shall be Revolving Credit
Commitments hereunder, the revolving loans made pursuant to any Revolving Credit
Commitment Increase shall be Revolving Loans hereunder and the Additional
Revolving Credit Lenders shall be deemed to be Revolving Lenders hereunder. The
Agent shall promptly notify each Lender as to the effectiveness of each
Revolving Credit Increase Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Revolving Credit Increase
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Revolving Credit
Commitment Increase evidenced thereby as provided for in Section 9.02. Any such
deemed amendment may be memorialized in writing by the Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Revolving Credit Commitment Increase shall
become effective under this Section 2.25 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Borrower, (ii) the Agent and the Lenders shall have received all fees required
to be paid, and all expenses for which invoices have been

 

87



--------------------------------------------------------------------------------

presented (including the reasonable documented fees and expenses of legal
counsel) and (iii) the Agent shall have received reliance letters in respect of
the opinions delivered on the Closing Date reasonably satisfactory to the Agent.

(d) Upon each increase in the Total Revolving Credit Commitments pursuant to
this Section, each Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Additional Revolving
Credit Lender providing a portion of the Revolving Credit Commitment Increase,
and each such Additional Revolving Credit Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit and (ii) participations hereunder in Swingline Loans held by
each Lender (including each such Additional Revolving Credit Commitment Lender)
will equal such Lender’s Applicable Percentage and (b) if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on effectiveness of such Revolving Commitment Increase be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such increase
in Total Revolving Credit Commitments), which prepayment shall be accompanied by
accrued interest on the Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.15.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Agent, the Issuing Bank and each
of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

 

88



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except for filings necessary to perfect Liens
on the Additional Collateral created pursuant to the Loan Documents and except
to the extent that any such failure to obtain such consent or approval or to
take any such action, would not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate in any material respect any Requirement of
Law applicable to any Loan Party or any of its Subsidiaries, (c) will not
violate in any material respect or result in a default under the Existing
Borrower Credit Agreement, the Existing Notes Documents, the Senior Subordinated
Notes Documents (following the issuance of the Senior Subordinated Notes) or any
other material indenture, agreement or other instrument binding upon any Loan
Party or any of its Subsidiaries or its assets, or (other than any Company
Indebtedness for Borrowed Money that is deducted from the purchase price paid by
the Borrower under the Purchase Agreement and repaid in full by the Borrower on
the Closing Date) give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of earnings, shareholders’ equity and cash flows of (i) Holdings as
of and for the fiscal years ended September 30, 2008, 2009 and 2010, reported on
by Ernst & Young LLP, independent public accountants, (ii) the Company (x) as of
and for the fiscal years ended December 31, 2007, 2008 and 2009, reported on by
Ernst & Young LLP, independent public accountants, and (y) as of and for the
fiscal quarters ended March 31, 2010, June 30, 2010 and September 30, 2010,
certified by its chief financial officer and (iii) to the extent possible in the
exercise of the Borrower’s commercially reasonable efforts, each of Holdings and
the Company as of and for each subsequent fiscal quarter ended at least
forty-five (45) days before the Closing Date, certified by the chief financial
officer of Holdings or the Company, as applicable (collectively, the “Historical
Financial Statements”). Such Historical Financial Statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries or the Company and its
consolidated subsidiaries, as the case may be, as of such dates and for such
periods in accordance with GAAP, subject to the absence of footnotes and normal
year-end adjustments in the case of the statements referred to in
clauses (i)(y), (ii)(y) and (iii) above.

(b) The Borrower has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet and related pro forma statements of earnings,
shareholder’s equity and cash flows of Holdings as of September 30, 2010,
prepared giving effect to the Transactions as if they had occurred, with respect
to such balance sheet, on such date and, with respect to such other financial
statements, on the first day of the 12-month period ending on such date (the
“Pro Forma Financial Statements”). The Pro Forma Financial Statements have been
prepared in good faith by Holdings, based on the assumptions used to prepare the
pro forma financial information contained in the

 

89



--------------------------------------------------------------------------------

Information Memorandum (which assumptions are believed by Holdings on the date
hereof and on the Closing Date to be reasonable), are based on the best
information available to Holdings as of the date of delivery thereof, accurately
reflect all adjustments required to be made to give effect to the Transactions
and present fairly on a pro forma basis the estimated consolidated financial
position of Holdings and its consolidated Subsidiaries as of such date and for
such period, assuming that the Transactions had actually occurred at such date
or at the beginning of such period, as the case may be.

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect since September 30, 2009.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05(a)
sets forth the address of each parcel of real property (or each set of parcels
that collectively comprise one operating property) that is owned or leased by
each Loan Party, together with a list of the lessors with respect to all such
leased property.

(b) Each of the Borrower and each of the Subsidiaries has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Liens (i) permitted by Section 6.06 or (ii) arising by operation of
law (which Liens, in the case of this clause (ii) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect).

(c) Each of the Borrower and each of the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(d) As of the Closing Date, none of Holdings, the Borrower or any Subsidiary has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.

(e) To the Borrower’s knowledge, as of the Closing Date, none of the Borrower or
any Subsidiary is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

 

90



--------------------------------------------------------------------------------

(f) [Intentionally Omitted.]

(g) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights and
all licenses and rights with respect to the foregoing, necessary for the present
conduct of its business, without any conflict with the rights of others, and
free from any burdensome restrictions on the present conduct of its business,
except where such failure to own, possess or hold pursuant to a license or such
conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or except as set
forth on Schedule 3.05(g).

SECTION 3.06. Litigation and Environmental Matters. (a) Other than the Disclosed
Matters, there are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Documents or the Transactions.

(b) Except for the Disclosed Matters or any other matters that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect (i) no Loan Party nor any of its Subsidiaries has received notice
of any claim with respect to any Environmental Liability or knows of any basis
for any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

(c) Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits.
(a) Each Loan Party is in compliance with all Requirements of Law applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b) Each Loan Party and its Subsidiaries has obtained and holds in full force
and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of its businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party or any of its Subsidiaries is in violation of the terms of any such
franchise, license, lease, permit, certificate, authorization, qualification,

 

91



--------------------------------------------------------------------------------

easement, right of way, right or approval, except where any such violation,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

SECTION 3.11. Disclosure. (a) All written information (other than the
Projections, the Pro Forma Financial Statements and estimates and information of
a general economic nature) concerning Holdings, the Borrower, the Subsidiaries,
the Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Agent in
connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders (but taking into account supplements thereto made
available to the Agent and the Lenders prior to the Closing Date) and as of the
Closing Date, did not contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

(b) The Projections, Pro Forma Financial Statements and estimates and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Agent in connection with the Transactions on or before the date
hereof (the “Other Information”) (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual

 

92



--------------------------------------------------------------------------------

results may vary materially from the Other Information), and (ii) as of the
Closing Date, have not been modified in any material respect by the Borrower.

SECTION 3.12. Material Agreements. No Loan Party is in default in any material
respect in the performance, observance or fulfillment of any of its obligations
contained in (i) the Existing Borrower Credit Agreement, the Existing Notes
Documents or, following the issuance of the Senior Subordinated Notes, the
Senior Subordinated Notes Documents or (ii) any material agreement to which it
is a party, except, in the case of clause (ii), where such default would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Closing Date, (i) the fair value of the assets of
the Loan Parties on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Loan Parties on a consolidated basis; (ii) the present fair saleable value of
the property of the Loan Parties on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of the Loan Parties and
the Subsidiaries as of the Closing Date. As of the Closing Date, all such
insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid. The Borrower believes that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate and
is in accordance with normal industry practice.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Closing Date, (a) a correct and complete list of the name and relationship
to the Borrower of each and all of the Borrower’s Subsidiaries, (b) a true and
complete listing of each class of each of the Borrower’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.15, and (c) the type of entity of the Borrower
and each of its Subsidiaries. All of the issued and outstanding Equity Interests
of the Subsidiaries owned by any Loan Party have been (to the extent such
concepts are relevant with respect to such ownership interests) duly

 

93



--------------------------------------------------------------------------------

authorized and issued and are fully paid and non-assessable free and clear of
all Liens (other than Liens created under the Loan Documents).

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Secured Parties; and upon
the proper filing of UCC financing statements required pursuant to
Section 4.02(j)(ii) and any Mortgages or amendments to Existing Mortgages, as
applicable, with respect to Mortgaged Properties in the offices specified on
Schedule 3.16, the entry into control agreements where applicable, the filing or
registration of such liens with the United States Patent & Trademark Office
where applicable, the notation of such Liens on any certificates of title where
applicable, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the Agent
pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Agent has
not obtained or does not maintain possession of such Collateral.

SECTION 3.17. Labor Disputes. As of the Closing Date, except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against any Loan Party
pending or, to the knowledge of the Borrower, threatened, (b) the hours worked
by and payments made to employees of the Loan Parties and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (c) all
payments due from any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP. Except (i) as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect or (ii) as set
forth on Schedule 3.17, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which Holdings, the
Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.18. Federal Reserve Regulations. (a) On the Closing Date, none of the
Collateral is Margin Stock.

(b) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

 

94



--------------------------------------------------------------------------------

SECTION 3.19. Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” under and as defined in the Existing Notes Documents
and, following the issuance of the Senior Subordinated Notes, the Senior
Subordinated Notes Documents.

SECTION 3.20. USA PATRIOT Act and Other Regulations. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act. No part of the proceeds of the
Loans by any Loan Party will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

ARTICLE IV

Conditions

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Agent shall have received a notice of such Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.02) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the Issuing Bank and the Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b). Notwithstanding
the foregoing, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued under this Agreement as of the Closing Date.

(b) Except with respect to Credit Events to occur on the Closing Date, the
representations and warranties set forth in Article III hereof and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects

 

95



--------------------------------------------------------------------------------

on and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing (other than, with respect to
any Credit Event to occur on the Closing Date, any Default or Event of Default
arising as a result of the breach of any representation or warranty that is not
a Specified Representation).

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Closing Date. On the Closing Date:

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Guarantee and Collateral Agreement and such
other certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.07.

(b) Legal Opinions. The Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank on the Closing Date, a favorable written opinion of
(i) Jones Day, special counsel for Holdings and the Borrower, in form and
substance reasonably satisfactory to the Agent and (ii) local or other counsel
reasonably satisfactory to the Agent as specified on Schedule 4.02(b), in each
case (A) dated the Closing Date, (B) addressed to the Agent, the Lenders and the
Issuing Bank and (C) in form and substance reasonably satisfactory to the Agent
and covering such matters relating to the Loan Documents and the Transactions as
the Agent shall reasonably request.

(c) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Closing Date, all documentation and other information reasonably
requested by it that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors,

 

96



--------------------------------------------------------------------------------

members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a good standing certificate dated a recent date prior to the Closing
Date for each Loan Party from its jurisdiction of organization.

(e) Closing Date Certificate. The Agent shall have received an executed Closing
Date Certificate, together with all attachments thereto, signed by the chief
financial officer of Holdings and the Borrower, dated the Closing Date.

(f) Fees. The Lenders and the Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable documented fees and expenses of legal counsel), on or before the
Closing Date.

(g) Existing Indebtedness. The Agent shall have received (i) evidence (including
pay-off letters) reasonably satisfactory to it in respect of the repayment in
full of all Existing Company Indebtedness (other than Indebtedness set forth on
Schedule 1.01(d)), the termination of all commitments thereunder, the release
and discharge of all guarantees thereof, security in support thereof and Liens
upon any of the property of the Loan Parties therefor, if any, and the cash
collateralization or support by Letters of Credit issued under this Agreement of
all letters of credit issued or guaranteed as part of such Existing Company
Indebtedness and (ii) evidence reasonably satisfactory to it that the Existing
Bank Debt Refinancing has occurred.

(h) Solvency. The Agent shall have received the Solvency Certificate executed by
the chief financial officer of Holdings, in substance satisfactory to the Joint
Lead Arrangers, certifying that Holdings and its Subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereunder to occur on the Closing Date, are solvent (within the
meaning of Section 3.13).

(i) [Intentionally Omitted]

(j) Perfection of Security Interests. All documents, agreements and instruments,
and all such further actions, required by the Collateral Documents or under law
or reasonably requested by the Agent to perfect the Agent’s first-priority
security interest in the Collateral shall have been executed, delivered, taken
and, if applicable, be in proper form for filing. The Agent, for the ratable
benefit of the Secured Parties, shall have a security interest in the Collateral
of the type and priority described in the Collateral Documents, and none of the

 

97



--------------------------------------------------------------------------------

Collateral shall be subject to any other pledges, security interest or
mortgages, except for Permitted Liens. Without limiting the generality of the
foregoing:

(i) Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof, in each case to the extent not previously delivered in the appropriate
form to the Agent in connection with the Existing Borrower Credit Documents.

(ii) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received a completed Perfection Certificate dated the Closing Date
and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby. Each Uniform Commercial Code financing
statement required to be filed, registered or recorded in order to create in
favor of the Agent, for the ratable benefit of the Secured Parties, a perfected
Lien on any Collateral the security interest in which may be perfected by filing
a financing statement under the Uniform Commercial Code, prior and superior in
right to any other Person (other than with respect to Permitted Liens), shall be
(x) in the case of any such Additional Collateral, in proper form for filing,
registration or recordation and (y) in the case of any such Existing Collateral,
shall have been properly filed, registered or recorded.

(iii) Lien Searches. The Agent shall have received the results of recent lien
searches in each of the jurisdictions contemplated by the Perfection
Certificate, and such search results shall reveal no material liens on any of
the assets of the Loan Parties except for Permitted Liens or Liens discharged on
or prior to the Closing Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Agent.

(iv) Mortgages, etc. The Agent shall have received, with respect to each
Mortgaged Property, each of the following, in form and substance reasonably
satisfactory to the Agent:

(A) (x) in the case of Mortgaged Property constituting Additional Collateral, a
Mortgage on such property or (y) in the case of Mortgaged Property constituting
Existing Collateral, an amendment to the applicable Existing Mortgage, in each
case in form and substance reasonably satisfactory to the Agent;

(B) evidence that a counterpart of the Mortgage or the amendment to the Existing
Mortgage, as applicable, has been recorded or delivered to the appropriate Title
Insurance Company

 

98



--------------------------------------------------------------------------------

subject to arrangements reasonably satisfactory to the Agent for recording
promptly following the closing hereunder, in each case, in the place necessary,
in the Agent’s reasonable judgment, to create a valid and enforceable first
priority Lien in favor of the Agent for the benefit of itself and the Secured
Parties;

(C) (x) in the case of Mortgaged Property constituting Additional Collateral,
ALTA or other mortgagee’s title policy or (y) in the case of Mortgaged Property
constituting Existing Collateral, a “date-down” endorsement to the existing
title policy, which shall amend the description therein of the insured Existing
Mortgage to include the amendment to the Existing Mortgage, in each case in form
and substance reasonably satisfactory to the Agent;

(D) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent; and

(E) such other information, documentation, and certifications (including
evidence of flood insurance as may be required by applicable law) as may be
reasonably required by the Agent.

provided that, the amount of debt secured by each Mortgage in any state that
imposes a mortgage tax shall be reasonably limited to an amount not more than
the sum of the Commitments, the aggregate outstanding loans and commitments
under the Existing Borrower Credit Agreement, and the incremental loans and
commitments that may be made hereunder or thereunder so as to avoid multiple
mortgage tax assessments.

Notwithstanding the foregoing, if, after the use by the Loan Parties of
commercially reasonable efforts to cause the condition set forth in this
Section 4.02(j) to be satisfied on or prior to the Closing Date, the
requirements (other than (x) the execution and delivery of this Agreement and
the Guarantee and Collateral Agreement by the Credit Parties, (y) the
requirements set forth in paragraphs 4.02(j)(i), 4.02(j)(ii) and 4.02(j)(iii)
and (z) the execution and delivery of “short form” Intellectual Property
Security Agreements with respect to the Intellectual Property constituting
Additional Collateral of the Loan Parties that is to be perfected by filing such
agreements with the United States Patent and Trademark Office or the United
States Copyright Office) are not satisfied as of the Closing Date, the
satisfaction of such requirements shall not be a condition to the availability
of the Term Loans on the Closing Date (but shall be required to be satisfied as
promptly as practicable after the Closing Date and in any event within the
period specified therefor in Schedule 5.12 or such later date as Agent may agree
to in its reasonable discretion).

 

99



--------------------------------------------------------------------------------

(k) No Company Material Adverse Effect. Since December 31, 2009, there shall not
have occurred any event, change or condition that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Company Material
Adverse Effect.

(l) Specified Representations. The Specified Representations shall be true and
correct on and as of the Closing Date in all material respects; provided that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

(m) Acquisition. The Acquisition and the other transactions contemplated by the
Purchase Agreement shall have been, or substantially simultaneously with the
initial funding of Loans on the Closing Date shall be, consummated in accordance
with any Requirement of Law and on the terms described in the Purchase
Agreement, without giving effect to any material amendment, waiver or
modification thereof, or consent thereunder, that would be adverse in any
material respect to the Lenders or any Joint Lead Arranger, unless approved to
in writing by the Joint Lead Arrangers (such approval not to be unreasonably
withheld or delayed).

(n) Other Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, Holdings, the Borrower and the Subsidiaries
shall not have any outstanding Indebtedness or preferred stock other than
(a) the Indebtedness under this Agreement, (b) Indebtedness under the Existing
Borrower Credit Agreement in an aggregate principal amount not to exceed
$530,000,000, (c) the Existing Notes in an aggregate principal amount not to
exceed $1,000,000,000 and (d) Indebtedness set forth on Schedule 1.01(d).

(o) Insurance. The Agent shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of the Guarantee and Collateral Agreement.

(p) Financial Statements. The Agent shall have received the Historical Financial
Statements and the Pro Forma Financial Statements.

The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Each Loan Party covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders and the Issuing Bank that, until the Commitments have
expired or been terminated and all Additional Obligations have been paid in full
(other than Unliquidated Obligations) and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full:

 

100



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern”
explanatory note or any similar qualification or exception or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (i) certifying that no Event of Default or Default has
occurred and, if an Event of Default or Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Agent demonstrating compliance with the covenants set forth in Section 6.14
and, in the case of the financial statements delivered under clause (a), (x) the
Borrower’s calculation of Excess Cash Flow for such fiscal year, and (y) a list
of names of all Immaterial Subsidiaries (if any), that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
Domestic Subsidiaries listed as Immaterial Subsidiaries in the aggregate
comprise less than 5% of Total Assets of the Borrower and the Restricted
Subsidiaries at the end of the period to which such financial statements relate
and represented (on a contribution basis) less than 5% of Consolidated EBITDA
for the period to which such financial statements relate;

(d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such

 

101



--------------------------------------------------------------------------------

financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be provided by the Chief Financial Officer of the
Borrower if such accounting firm generally is not providing such certificates);

(e) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(f) within ninety (90) days after the beginning of each fiscal year, a
consolidated budget of the Borrower and its Subsidiaries for such fiscal year
(including a projected consolidated balance sheet and the related consolidated
statements of projected cash flows and projected income as of the end of and for
such fiscal year), including a summary of the underlying material assumptions
with respect thereto;

(g) as soon as practicable upon the reasonable request of the Agent, deliver an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this clause (g) or Section 5.11; provided, however, that so long as
no Event of Default exists, Agent shall not request more than one (1) updated
Perfection Certificate per fiscal year;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to shareholders generally, as the case may
be;

(i) promptly, a copy of any final “management letter” received from Holdings’ or
the Borrower’s independent public accountants to the extent such independent
public accountants have consented to the delivery of such management letter to
the Agent upon the request of Holdings or the Borrower;

(j) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and

(k) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent may
reasonably request (on behalf of itself or any Lender).

 

102



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings or (B) the Borrower’s or Holdings’, as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings, such information is accompanied by summary consolidating
information (which may be included in notes to the financial statements) that
explains in reasonable detail the material differences between the information
relating to Holdings, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under clause (a) of this Section 5.01, such materials are accompanied
by a report and opinion of independent public accountants of recognized national
standing and reasonably acceptable to the Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (h) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) upon written request by the Agent, the Borrower shall deliver
paper copies of such documents to the Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the Agent
(which will promptly furnish such written notice to the Lenders) written notice
of the following promptly after any Responsible Officer of Holdings or the
Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries thereof as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

 

103



--------------------------------------------------------------------------------

(c) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Borrower’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

SECTION 5.04. Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
accordance with GAAP in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Agent (and, during the
continuance of any Event of Default, any Lender) (including employees of the
Agent or any consultants, accountants, lawyers and appraisers retained by the
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided, that all such visits and inspections shall be requested
through and coordinated by the Agent so as to minimize disruption to the
business activities of the Loan Parties and their Subsidiaries; provided,
however, that so long as no Event of Default exists, the Loan Parties shall be
obligated to reimburse the Agent for one (1) inspection per fiscal year.

SECTION 5.07. Maintenance of Ratings. Holdings and the Borrower shall use their
commercially reasonable efforts to cause the credit facilities provided for
herein to be continuously rated by S&P and Moody’s, and shall use commercially
reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower.

SECTION 5.08. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in the introductory statement to this Agreement or, in
the case of Incremental Term Loans and Incremental Revolving Loans, in the
applicable Incremental Term Loan Assumption Agreement or Incremental Revolving
Credit Assumption Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies)
and (b) all insurance required pursuant to the Collateral Documents (and shall
cause the Agent to be listed as a loss payee on property and casualty policies
covering loss or damage to Collateral and as an additional insured on liability
policies, subject, in each case, to any exceptions for insurance required to be
maintained under leases). The Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained.

 

105



--------------------------------------------------------------------------------

SECTION 5.11. Additional Collateral; Further Assurances. (a) Subject to
applicable law, Holdings, the Borrower and each Subsidiary that is a Loan Party
shall cause (i) each of its Domestic Subsidiaries (other than any Immaterial
Subsidiary (except as otherwise provided in paragraph (e) of this Section 5.11)
or Unrestricted Subsidiary) formed or acquired after the date of this Agreement
in accordance with the terms of this Agreement that is required to become a
Subsidiary Guarantor pursuant to Section 6.09 and (ii) any such Domestic
Subsidiary that was an Immaterial Subsidiary but, as of the end of the most
recently ended fiscal quarter of the Borrower has ceased to qualify as an
Immaterial Subsidiary, to become a Loan Party within 20 Business Days by
executing a Joinder Agreement in substantially the form set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Party hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will simultaneously therewith or as soon as
practicable thereafter grant Liens to the Agent, for the benefit of the Agent
and the Lenders and each other Secured Party at such time party to or benefiting
from the Guarantee and Collateral Agreement to the extent required by the terms
thereof, in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11 and any other
limitations set forth in the Guarantee and Collateral Agreement) of such Loan
Party which constitutes Collateral, on such terms as may be required pursuant to
the terms of the Collateral Documents.

(b) Holdings, the Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (or, in the case of any Domestic Subsidiary treated as a
disregarded entity for U. S. federal income tax purposes that holds more than
65% of the Capital Stock of a Foreign Subsidiary, 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
of such Domestic Subsidiary) and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Subsidiary that
is a Loan Party to be subject at all times to a first priority perfected Lien in
favor of the Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Agent shall reasonably request; provided,
however, this paragraph (b) shall not require the Borrower or any Subsidiary to
grant a security interest in (i) any Equity Interests of a Subsidiary to the
extent a pledge of such Equity Interests in favor of the Agent or to secure any
debt securities of the Borrower or any Subsidiary that would be entitled to such
a security interest would require separate financial statements of a Subsidiary
to be filed with the SEC (or any other government agency) under Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (or any successor thereto)
or any other law, rule or regulation or (ii) the Equity Interests of any
Unrestricted Subsidiary.

 

106



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.02, as applicable (including legal opinions, Title Insurance Policies,
certificates and corporate and organizational documents)), which may be required
by law or which the Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any owned real property or improvements thereto
but excluding leasehold interests) (but only those having a fair market value of
at least $5,000,000) are acquired by the Borrower or any Subsidiary that is a
Loan Party after the Closing Date (other than assets constituting Collateral
under the Guarantee and Collateral Agreement that become subject to the Lien in
favor of the Agent upon acquisition thereof), the Borrower will notify the Agent
and the Lenders thereof, and, if requested by the Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Loan Parties that are Subsidiaries to
take, such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.

(e) If, at any time and from time to time after the Closing Date, Domestic
Restricted Subsidiaries that are not Loan Parties because they are Immaterial
Subsidiaries comprise in the aggregate more than 5% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower and the Restricted
Subsidiaries or more than 5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters as of
the end of the most recently ended fiscal quarter of the Borrower, then the
Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, cause one or more such Domestic Restricted Subsidiaries to become
additional Loan Parties (notwithstanding that such Domestic Restricted
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.

(f) Notwithstanding any provision of the Loan Documents to the contrary, the
Loan Parties shall not be required to grant a security interest in any personal
property of a type that would not constitute Pledged Collateral or Article 9
Collateral (each as defined in the Guarantee and Collateral Agreement) pursuant
to Section 3.01 or Section 4.01 of the Guarantee and Collateral Agreement.

SECTION 5.12. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time periods after the date of this
Agreement specified in Schedule 5.12 or such later date as the Agent agrees to
in its reasonable discretion, the Borrower and each other Loan Party will
deliver the documents

 

107



--------------------------------------------------------------------------------

and take the actions specified in Schedule 5.12 that would have been required to
be delivered or taken on or prior to the Closing Date but for the last
paragraph of Section 4.02(j), to the extent the Borrower and each other Loan
Party has been unable to deliver such items or take such actions on or prior to
the Closing Date after having used commercially reasonable efforts to so.

ARTICLE VI

Negative Covenants

The Loan Parties covenant and agree, jointly and severally, with each Lender and
the Issuing Bank that, until the Commitments have expired or been terminated and
the Additional Obligations (other than Unliquidated Obligations) have been paid
in full, and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full:

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (other than Permitted
Indebtedness).

SECTION 6.02. Limitation on Restricted Payments. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly:

(a) declare or pay any dividend or make any distribution on or in respect of
shares of the Borrower’s or any Restricted Subsidiary’s Capital Stock (including
Dividend Equivalent Payments) to holders of such Capital Stock (other than
dividends or distributions payable in Qualified Capital Stock of Holdings and
the Borrower and dividends or distributions payable to the Borrower or a
Restricted Subsidiary and other than pro rata dividends or other distributions
made by a Subsidiary that is not a Wholly Owned Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation));

(b) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of Holdings, the Borrower or any Restricted Subsidiary (other than Capital Stock
held by a Loan Party) or any warrants, rights or options to purchase or acquire
shares of any class of such Capital Stock; or

(c) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Borrower, or of any Guarantor, that is subordinate or junior in right of payment
to the Obligations or any Guarantee, as applicable (other than (x) any
Indebtedness permitted under clause (6) of the definition of “Permitted

 

108



--------------------------------------------------------------------------------

Indebtedness” and (y) the purchase, defeasance or other acquisition of such
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of
such purchase, defeasance or other acquisition) (each of the foregoing actions
set forth in clauses (a), (b) and (c) being referred to as a “Restricted
Payment”), except the foregoing provisions do not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2) any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of Holdings (other than Qualified Capital Stock issued or sold to the
Borrower or a Subsidiary of the Borrower or an employee stock ownership plan or
to a trust established by the Borrower or any of its Subsidiaries for the
benefit of their employees);

(3) the acquisition of any Indebtedness of the Borrower or a Guarantor that is
subordinate or junior in right of payment to the Obligations or the applicable
Guarantee through the application of net proceeds of a substantially concurrent
sale for cash (other than to a Subsidiary of the Borrower) of Refinancing
Indebtedness to the extent expressly permitted by Section 6.01;

(4) Dividend Equivalent Payments and payments to Holdings for the purpose of
permitting it to redeem or repurchase common equity or options in respect
thereof, in each case in connection with the repurchase provisions of employee
stock option or stock purchase agreements or other agreements to compensate
management employees, or upon the death, disability, retirement, severance or
termination of employment of management employees; provided that all such
Dividend Equivalent Payments and redemptions or repurchases pursuant to this
clause (4) shall not exceed in any fiscal year the sum of (A) $25,000,000 (with
unused amounts in any calendar year carried over to succeeding calendar years
subject to a maximum (without giving effect to the following clause (B)) of
$50,000,000 in any calendar year) plus (B) any amounts not utilized in any
preceding fiscal year following the Closing Date that were otherwise available
under this clause for such purchases (which aggregate amount shall be increased
by the amount of any net cash proceeds received from the sale since the Closing
Date of Equity Interests (other than Disqualified Capital Stock) to members of
the Borrower’s management team that have not otherwise been applied to the
payment of Restricted Payments pursuant to the terms of clause (2) of this
paragraph and by the cash proceeds of any “key-man” life insurance policies
which are used to make

 

109



--------------------------------------------------------------------------------

such redemptions or repurchases); provided further that the cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any of its Restricted Subsidiaries in connection with any repurchase of Equity
Interests of Holdings will not be deemed to constitute a Restricted Payment
under this Agreement;

(5) the declaration and payment of dividends by the Borrower to, or the making
of loans to Holdings in amounts required for Holdings to pay:

(A) franchise Taxes and other fees, Taxes and expenses required to maintain its
corporate existence,

(B) Federal, state and local income Taxes, to the extent such income Taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such Taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided, however, that the
amount of such payments in any fiscal year do not exceed the amount that the
Borrower and its consolidated Subsidiaries would be required to pay in respect
of Federal, state and local Taxes for such fiscal year were the Borrower and its
consolidated subsidiaries to pay such Taxes as a stand-alone taxpayer,

(C) reasonable and customary salary, bonus and other benefits payable to
officers and employees of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries,

(D) general corporate overhead expenses of Holdings to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, and

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by Holdings permitted by this Agreement and any
Transaction Costs;

(6) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if such Equity Interests represents a portion of the exercise price
thereof;

(7) additional Restricted Payments in an aggregate amount not to exceed
$75,000,000; provided that no Default or Event of Default shall have occurred
and be continuing;

 

110



--------------------------------------------------------------------------------

(8) additional Restricted Payments in an aggregate amount not to exceed the
Cumulative Credit; provided that both before and after giving effect thereto,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) the Borrower shall be in Pro Forma Compliance; and

(9) payments of dividends on Disqualified Capital Stock issued in compliance
with Section 6.01; provided that no Default or Event of Default shall have
occurred and be continuing.

SECTION 6.03. Limitation on Asset Sales. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless:

(1) the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Borrower);

(2) at least 75% of the consideration received by the Borrower or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall constitute cash or
Cash Equivalents;

(3) the fair market value of all assets sold or otherwise disposed of pursuant
to this paragraph, excluding any Fastener and Distribution Assets, shall not
exceed $300,000,000 in any fiscal year; provided that such amount shall be
increased by the lesser of (x) the excess of the unused amount for the
immediately preceding fiscal year over the unused amount (if any) for the second
preceding fiscal year that was carried forward to such preceding fiscal year
pursuant to this proviso and (y) $50,000,000;

(4) if such Asset Sale is of Equity Interests of any Subsidiary of the Borrower,
the Asset Sale must include all Equity Interests of and other Investments in
such Subsidiary owned by Holdings, the Borrower and all Restricted Subsidiaries;
and

(5) upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale in accordance with Section 2.10.

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Borrower will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary of the Borrower to:

(1) pay dividends or make any other distributions on or in respect of its
Capital Stock;

 

111



--------------------------------------------------------------------------------

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Guarantor; or

(3) transfer any of its property or assets to the Borrower or any Guarantor,

except, with respect to clauses (1), (2) and (3), for such encumbrances or
restrictions existing under or by reason of:

(a) applicable law, rule, regulation or order;

(b) (i) prior to the issuance of the Senior Subordinated Notes, the Existing
Borrower Credit Documents and the Existing Notes Documents and (ii) following
the issuance of the Senior Subordinated Notes, the Senior Subordinated Notes
Documents;

(c) non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

(d) any instrument governing Indebtedness incurred pursuant to clause (12) of
the definition of “Permitted Indebtedness”, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired;

(e) the Loan Documents;

(f) agreements existing on the Closing Date to the extent and in the manner such
agreements are in effect on the Closing Date;

(g) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(h) restrictions imposed by any agreement to sell assets or Equity Interests
permitted under this Agreement to any Person pending the closing of such sale;

(i) any agreement or instrument governing Equity Interests of any Person that is
acquired, so long as the restrictions in such agreement or instrument were not
imposed solely in contemplation of such Person being so acquired;

(j) [Intentionally Omitted];

(k) other Indebtedness or Permitted Subsidiary Preferred Stock outstanding on
the Closing Date or permitted to be issued or incurred under this Agreement;
provided that any such restrictions are ordinary and customary with respect to
the type of Indebtedness being incurred or Preferred Stock being issued (under
the relevant circumstances);

 

112



--------------------------------------------------------------------------------

(l) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (b), (d), (f), (i) and (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
Board of Directors (evidenced by a Board Resolution) whose judgment shall be
conclusively binding, not materially more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing;

(n) customary provisions in joint venture and other similar agreements
applicable solely to such joint venture and its subsidiaries; and

(o) customary provisions in leases and other agreements entered into in the
ordinary course of business.

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries. The
Borrower will not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Borrower or to a Restricted Subsidiary of the
Borrower) or permit any Person (other than the Borrower or a Restricted
Subsidiary of the Borrower) to own any Preferred Stock of any Restricted
Subsidiary of the Borrower, other than Permitted Subsidiary Preferred Stock. The
provisions of this Section 6.05 will not apply to (w) any Restricted Subsidiary
that continues to be a Subsidiary Guarantor, (x) any transaction permitted under
Section 6.03 as a result of which none of Holdings, the Borrower or any of its
Restricted Subsidiaries will own any Equity Interests of the Restricted
Subsidiary whose Preferred Stock is being issued or sold and (y) Preferred Stock
that is Disqualified Equity Interests and is issued in compliance with
Section 6.01.

SECTION 6.06. Limitation on Liens. Holdings and the Borrower will not, and the
Borrower will not permit any of the Subsidiary Guarantors to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (the “Initial
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings, the Borrower or any Subsidiary Guarantors now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, except, in the case of Collateral, any Initial Lien if
(a) such Initial Lien expressly ranks junior to the first-priority security
interest intended to be created in favor of the Agent for the Secured Parties
pursuant to the Collateral Documents; or (b) such Initial Lien is a Permitted
Lien.

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets.
(a) Neither Holdings nor the Borrower will, in a single transaction or series of
related transactions, consolidate or merge with or into any Person, or sell,
assign, transfer, lease, convey or otherwise dispose of (or cause or permit the
Borrower or any Restricted

 

113



--------------------------------------------------------------------------------

Subsidiary of the Borrower to sell, assign, transfer, lease, convey or otherwise
dispose of) all or substantially all of the Borrower’s assets (determined on a
consolidated basis for the Borrower and the Borrower’s Restricted Subsidiaries)
to any Person, except that any Person may merge into, amalgamate with or
consolidate with Holdings or the Borrower in a transaction in which (i) Holdings
or the Borrower, as the case may be, shall be the surviving or continuing
corporation and (ii) at the time thereof and immediately after giving effect to
such transaction (including, without limitation, giving effect to any
Indebtedness incurred, acquired, or assumed and any Lien granted in connection
with or in respect of the transaction), no Default or Event of Default shall
have occurred or be continuing.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 6.07.

(b) The Borrower will not permit any Restricted Subsidiary to consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person except that: (i) a Restricted
Subsidiary that is a Subsidiary Guarantor may be disposed of in its entirety to
another Person (other than to the Borrower or an Affiliate of the Borrower),
whether through a merger, consolidation or sale of Capital Stock or through the
sale of all or substantially all of its assets (such sale constituting the
disposition of such Subsidiary Guarantor in its entirety), if in connection
therewith the Borrower provides an Officers’ Certificate to the Agent to the
effect that the Borrower will comply with its obligations under Section 6.03 in
respect of such disposition); (ii) any Person may consolidate or merge,
amalgamate or consolidate with or into a Restricted Subsidiary, or sell all or
substantially all of its assets to Restricted Subsidiary (provided that if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party); and (iii) any Restricted Subsidiary may
merge, amalgamate or consolidate with or into any other Person in order to
effect a Permitted Acquisition or other acquisition permitted by Section 6.16.

SECTION 6.08. Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to occur any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (an “Affiliate Transaction”) involving
aggregate payment or consideration in excess of $20,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that

 

114



--------------------------------------------------------------------------------

might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower,
and

(2) the Borrower delivers to the Agent with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $30,000,000, a Board Resolution adopted by the
majority of the members of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with clause (1) above.

The restrictions set forth in the first paragraph of this Section 6.08 shall not
apply to:

(1) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

(2) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Agreement;

(3) any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) or by any replacement agreement thereto so long as any such amendment
or replacement agreement is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date as
determined in good faith by the Borrower;

(4) Restricted Payments or Permitted Investments permitted by this Agreement;

(5) [Intentionally Omitted];

(6) [Intentionally Omitted];

(7) payments or loans to employees or consultants that are approved by the Board
of Directors of the Borrower in good faith;

(8) [Intentionally Omitted];

(9) [Intentionally Omitted];

(10) transactions permitted by, and complying with, the provisions of
Section 6.07;

(11) any issuance of securities or other payments, awards, grants in cash,
securities or otherwise pursuant to, or the funding of, employment

 

115



--------------------------------------------------------------------------------

arrangements, stock options and stock ownership plans approved by the Board of
Directors of the Borrower;

(12) [Intentionally Omitted]; and

(13) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is either
fair, from a financial standpoint, to the Borrower or such Restricted Subsidiary
or is on terms not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s-length
basis from a Person that is not an Affiliate of the Borrower.

SECTION 6.09. Future Guarantees by Restricted Subsidiaries. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, create or
acquire another Domestic Restricted Subsidiary unless such Domestic Restricted
Subsidiary executes and delivers a Joinder Agreement and supplements to the
other Loan Documents, providing for a Guarantee of payment of the Obligations by
such Domestic Restricted Subsidiary; provided, however, that such Domestic
Restricted Subsidiary need not execute and deliver such Joinder Agreement and
supplements to the other Loan Documents for so long as such Domestic Restricted
Subsidiary is an Immaterial Subsidiary (subject to Section 5.11).

SECTION 6.10. Business of Borrower and Restricted Subsidiaries. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
any businesses a majority of whose revenues are not derived from businesses that
are the same or reasonably similar, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date (which shall
include, without limitation, engineered components businesses not within the
aerospace industry).

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments. (a) Holdings and the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, permit any waiver, supplement, modification or
amendment of (i) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents or
(ii) the Existing Borrower Credit Agreement, to the extent any such waiver,
supplement, modification or amendment would be adverse to the Lenders in any
material respect, unless, in the case of the Existing Borrower Credit Agreement,
a waiver, supplement, modification or amendment of substantially similar effect
has been made hereto.

(b) Holdings and the Borrower will not amend, modify or alter the Existing Notes
Documents or, following the issuance of the Senior Subordinated Notes, the
Senior Subordinated Notes Documents in any way to (it being understood that,
following the date hereof, the terms of the Senior Subordinated Notes as set
forth in the Senior Subordinated Notes Documents (or drafts thereof) delivered
to the Agent as of the date hereof shall not be amended, modified or altered (if
such amendment, modification

 

116



--------------------------------------------------------------------------------

or alteration is material and adverse to the Lenders as reasonably determined by
the Agent) to):

(i) increase the rate of or change the time for payment of interest on any
Existing Notes or Senior Subordinated Notes;

(ii) increase the principal of, advance the final maturity date of or shorten
the Weighted Average Life to Maturity of any Existing Notes or Senior
Subordinated Notes;

(iii) alter the redemption provisions or the price or terms at which the
Borrower is required to offer to purchase any Existing Notes or Senior
Subordinated Notes; or

(iv) amend the provisions of the Existing Notes Documents or the Senior
Subordinated Notes Documents that relate to subordination in a manner adverse to
the Lenders.

Nothing in this Section 6.11 shall preclude any Loan Party from making any
Restricted Payment otherwise permitted by Section 6.03.

SECTION 6.12. Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than its ownership
of the Equity Interests of the Borrower and assets and liabilities incidental to
its function as a holding company, including its liabilities hereunder and under
the Existing Borrower Credit Agreement, the Existing Notes Indentures and,
following the issuance of the Senior Subordinated Notes, the Senior Subordinated
Notes Indenture, and pursuant to the Guarantee and Collateral Agreement and any
other Loan Document, Existing Borrower Credit Document, Existing Notes Document
and, following the issuance of the Senior Subordinated Notes, any Senior
Subordinated Notes Document.

SECTION 6.13. Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and except as permitted by this Agreement or the Loan
Documents, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, take or knowingly or negligently omit to take, any action which
action or omission would reasonably be expected to have the result of materially
impairing the security interest with respect to a material portion of the
Collateral for the benefit of the Secured Parties.

SECTION 6.14. Financial Covenants. (a) Consolidated Net Leverage Ratio. The Loan
Parties agree that they shall not permit the Consolidated Net Leverage Ratio of
the Borrower at the end of any fiscal quarter ending on a date or during a
period set forth below to be greater than the ratio set forth opposite such date
or period below.

 

Date or Period

  

Consolidated Net Leverage Ratio

January 1, 2011 through December 31, 2011    6.50 to 1.00

 

117



--------------------------------------------------------------------------------

January 1, 2012 through March 31, 2012    6.25 to 1.00 April 1, 2012 through
June 30, 2012    6.00 to 1.00 July 1, 2012 through September 30, 2012    5.50 to
1.00 October 1, 2012 through September 30, 2013    5.25 to 1.00 Thereafter   
5.00 to 1.00

(b) Consolidated Interest Coverage Ratio. The Loan Parties agree that they shall
not permit the Consolidated Interest Coverage Ratio of the Borrower at the end
of any fiscal quarter ending on a date or during a period set forth below to be
less than the ratio set forth opposite such date or period below.

 

Date or Period

  

Consolidated Interest Coverage Ratio

January 1, 2011 through December 31, 2011    2.00 to 1.00 January 1, 2012
through March 31, 2012    2.10 to 1.00 April 1, 2012 through June 30, 2012   
2.20 to 1.00 July 1, 2012 through September 30, 2012    2.30 to 1.00 October 1,
2012 through September 30, 2013    2.40 to 1.00 Thereafter    2.50 to 1.00

SECTION 6.15. Sale and Lease-Back Transactions. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, enter into any Sale
and Lease-Back Transaction unless (a) the sale or transfer of such property is
permitted by Section 6.03 and (b) any Capitalized Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.06, as the
case may be.

SECTION 6.16. Limitations on Investments. The Borrower will not, and will not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly
make any Investment (other than Permitted Investments).

 

118



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan or
L/C Disbursement or any fee payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or (ii) any other
amount (other than an amount referred to in clause (a) or (b)(i) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of thirty (30) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in connection with the borrowings or issuances
of Letters of Credit, or in any report or other certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any Loan Document, shall prove to have been materially incorrect when made or
deemed made and shall remain material at the time tested;

(d) failure by Holdings, the Borrower or any Restricted Subsidiary for thirty
(30) days after receipt of written notice given by the Agent or the Required
Lenders to comply with any of its other agreements (other than those referred to
in clauses (a) and (b) of this Article and those set forth in Sections 5.02,
5.03 (with respect to Holdings and the Borrower only) and 5.09 and in
Article VI) in this Agreement or any Loan Document;

(e)(i) any Loan Party shall fail to make any payment at final stated maturity
beyond the applicable grace period with respect to any Material Indebtedness or
(ii) the acceleration of the final stated maturity of any such Material
Indebtedness, or any event or condition occurs that enables or permits (with the
giving of notice, if required) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (ii) of this paragraph (e) shall not apply to secured Indebtedness that
becomes due as a result of the (A) voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder

 

119



--------------------------------------------------------------------------------

and under the documents providing for such Indebtedness or (B) in the case of
Indebtedness under the Existing Borrower Credit Agreement or any Specified
Secured Indebtedness, any provision that is the functional equivalent of
Section 2.08 or 2.10 hereof;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary (or any group of Subsidiaries that together would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case of clause (i) or (ii), such proceeding or petition shall continue
undismissed and unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(g) Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(h) failure by Holdings, the Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $50,000,000, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
sixty (60) days after such judgment becomes final, and in the event such
judgment is covered by insurance, an enforcement proceeding has been commenced
by any creditor upon such judgment or decree which is not promptly stayed;

(i) the Guarantee of any Subsidiary Guarantor or Holdings shall for any reason
cease to be in full force and effect or be declared null and void or any
Responsible Officer of any Subsidiary Guarantor or Holdings, as the case may be,
denies that it has any further liability under its Guarantee or gives notice to
such effect, other than by reason of the termination of this Agreement or the
release of any such Guarantee in accordance with this Agreement and the
Guarantee and Collateral Agreement;

 

120



--------------------------------------------------------------------------------

(j) unless all of the Collateral has been released from the Liens in accordance
with the provisions of the Collateral Documents, any Collateral Document shall
for any reason cease to be in full force and effect or the assertion by
Holdings, the Borrower or any Restricted Subsidiary, in any pleading in any
court of competent jurisdiction, that any security interest thereunder is
invalid or unenforceable;

(k) [Intentionally Omitted]

(l) the failure by Holdings or the Borrower to comply with the covenants set
forth in Sections 5.02, 5.03 (with respect to Holdings and the Borrower only)
and 5.09 and in Article VI;

(m) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;

(n) the Indebtedness under the Existing Notes Documents, the Senior Subordinated
Notes Documents (following the issuance of the Senior Subordinated Notes) or any
other Subordinated Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries constituting Material Indebtedness shall cease, for any reason, to
be validly subordinated to the Obligations as provided in the Existing Notes
Documents, the Senior Subordinated Notes Documents or the agreements evidencing
such other Subordinated Indebtedness, as applicable (or any Loan Party or an
Affiliate of any Loan Party shall assert the foregoing); or

(o) there shall have occurred a Change of Control.

then, and in every such event (other than an event with respect to any Loan
Party described in clauses (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments and the L/C Commitments, and thereupon the Commitments and the
L/C Commitments shall terminate immediately and (ii) declare the Loans and
L/C Exposure then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
L/C Exposure so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event with respect to any Loan Party
described in clause (f) or (g) of this Article, the Commitments and the
L/C Commitments shall automatically terminate and the principal of the Loans and
L/C Exposure then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
without further action of the Agent or any Lender. Upon the occurrence and the
continuance of an Event

 

121



--------------------------------------------------------------------------------

of Default, the Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Agent under the Loan Documents
or at law or equity, including all remedies provided under the UCC.

In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within twenty (20) days after such Event of Default arose, (i) the Indebtedness
or guarantee that is the basis for such Event of Default has been discharged,
(ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured.

ARTICLE VIII

The Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender,

 

122



--------------------------------------------------------------------------------

and the Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent (not to be unreasonably withheld or
delayed) of the Borrower, to appoint a successor; provided that (i) during the
existence and continuation of an Event of Default, no consent of the Borrower
shall be required and (ii) any successor that shall also be the named secured
party under any Collateral Document shall also be subject to the approval
requirements, if any, of such Collateral Document. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank reasonably acceptable to the Borrower. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the

 

123



--------------------------------------------------------------------------------

Required Lenders appoint, with the consent of the Borrower (not to be
unreasonably withheld or delayed) (so long as no Event of Default exists), a
successor administrative agent and/or collateral agent, as the case may be. Any
such resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank and the Swingline Lender, in
which case such resigning Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender (a) acknowledges that it has received a copy of each Collateral
Documents, (b) without limiting the foregoing, agrees that it will be bound by
and will take no actions contrary to the provisions of any Collateral Documents
and (c) acknowledges that the Agent will, and hereby authorizes the Agent to,
enter into (and be a party to) the Collateral Documents and any intercreditor
agreements on behalf of itself, such Lender and other holders of the Additional
Obligations, the holders of Existing Obligations and the holders of any future
Specified Secured Indebtedness. The Lenders further acknowledge that, pursuant
to the Collateral Documents, the Agent will have the sole right to proceed
against the Collateral, and that the provisions of the Collateral Documents may,
in certain circumstances, limit the ability of the Additional Secured Parties
hereunder to direct the Agent. In the event of a foreclosure by the Agent on any
of the Collateral pursuant to a public or private sale or other disposition, any
Secured Party may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by

 

124



--------------------------------------------------------------------------------

such Secured Party. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

The joint lead arrangers, joint bookrunners, syndication agent and documentation
agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

The Tower at Erieview

1301 East 9th Street, Suite 3710

Cleveland, OH 44114

Attention: Gregory Rufus

Facsimile No: (216) 706-2937

(ii) if to the Agent, to Credit Suisse at:

One Madison Avenue

New York, NY 10010

Attention: Sean Portrait - Agency Manager

Telephone No: (919) 994-6369

Facsimile No: (212) 322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

 

125



--------------------------------------------------------------------------------

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Agent and the applicable Lender.
The Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Holdings and the Borrower hereby acknowledge that (x) the Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (y) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower or their
securities) (each, a “Public Lender”). Holdings and the Borrower hereby agree
that (1) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Agent and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Holdings and
the Borrower or their securities for purposes of foreign, United States Federal
and state securities laws; (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (4) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless
Holdings or the Borrower notifies the Agent promptly that any such document
contains material non-public information: (A) the Loan Documents and
(B) notification of changes in the terms of the Term Loans, Term Loan
Commitments, Revolving Loans, Revolving Credit Commitments, Swingline Loans,
Swingline Commitments or L/C Commitments.

 

126



--------------------------------------------------------------------------------

(i) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
foreign, United States Federal and state securities laws, to make reference to
communications and other information and materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to Holdings or a Borrower
or its securities for purposes of foreign, United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.

(f) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by

 

127



--------------------------------------------------------------------------------

any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, to the extent permitted
by law, the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Agent or any Lender may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, provided that the Borrower and the Agent may
enter into an amendment to effect the provisions of Section 2.24(b) upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement and Section 2.25(b) upon the effectiveness
of any Revolving Credit Increase Assumption Agreement or (ii) in the case of any
other Loan Document (other than any such amendment to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees (including any
prepayment fees) payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan or L/C Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the provisions of Section 2.12(c) providing
for the default rate of interest, or to waive any obligations of the Borrower to
pay interest at such default rate, (D) change Sections 2.09(c), 2.10(g), 2.17(c)
or 2.17(f) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (E) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (F) release
any material Guarantor from its obligation under its Guarantee (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender, or (G) except as provided in clauses (c) and (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Agent hereunder without the prior written consent of the Agent. The Agent
may without the consent of any Lender also amend the Commitment Schedule to
reflect assignments entered into pursuant to

 

128



--------------------------------------------------------------------------------

Section 9.04. Upon the request of the Borrower, the Agent shall enter into such
amendments (and may do so without the consent of any Lender, other agent, or the
Issuing Bank) to the Collateral Documents (or enter into additional Collateral
Documents or intercreditor agreements) to secure on a pari passu basis or junior
basis, as the case may be, on terms reasonably acceptable to the Agent all
obligations (including obligations comparable in scope to the Obligations) of
all Specified Secured Indebtedness having the same lien priority as, or a junior
lien priority to, the Obligations permitted to be incurred under Section 6.01
and secured by Liens permitted to be incurred under Section 6.06 on all or a
portion of the Collateral. Notwithstanding the foregoing, with the consent of
Holdings, the Borrower and the Required Lenders, this Agreement (including
Sections 2.09(c), 2.10(g), 2.17(c) and 2.17(f)) may be amended (x) to allow the
Borrower to prepay Loans of a Class on a non-pro rata basis in connection with
offers made to all the Lenders of such Class pursuant to procedures approved by
the Agent and (y) to allow the Borrower to make loan modification offers to all
the Lenders of one or more Classes of Loans that, if accepted, would (A) allow
the maturity and scheduled amortization of the Loans of the accepting Lenders to
be extended, (B) increase the Applicable Rates and/or Fees payable with respect
to the Loans and Commitments of the accepting Lenders and (C) treat the modified
Loans and Commitments of the accepting Lenders as a new Class of Loans and
Commitments for all purposes under this Agreement.

(c) The Lenders and the Issuing Bank hereby irrevocably agree that the Liens
granted to the Agent by the Loan Parties on any Collateral shall be
automatically released (i) upon the termination of the Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Agent, (ii) upon the sale or other disposition of
the property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Loan Party, upon termination or
expiration of such lease, (iv) subject to paragraph (b) of this Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under its Guarantee in accordance with the provisions of this Agreement and the
Guarantee and Collateral Agreement or (vi) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Lenders pursuant to the Collateral. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral to the extent required under the provisions of the Loan Documents.

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
guarantees, collateral security documents and related documents executed

 

129



--------------------------------------------------------------------------------

by Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Agent and may be amended and waived with the
consent of the Agent at the request of the Borrower without the need to obtain
the consent of any other Lenders if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then (x) the
Agent may elect to purchase all (but not less than all) of (1) any affected
Class of such Lender’s Commitments, the corresponding Loans owing to it and
other Additional Obligations due to it and all of its rights and obligations
hereunder and under the other Loan Documents in respect of such affected Class
or (2) such Lender’s Commitments, the Loans owing to it and other Additional
Obligations due to it and all of its rights and obligations hereunder and under
the other Loan Documents, provided that the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such purchase all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.14 and 2.16 and an amount, if any, equal to the payment which would
have been due to such Lender on the day of such purchase under Section 2.15 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the Agent or (y) the Borrower may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement by the Borrower, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Loans and other Additional Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver or consent and (iii) the Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.14 and
2.16, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.15 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each Lender agrees that if the Agent or the Borrower, as the
case may be, exercises its option hereunder, it shall promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04. The Agent or the Borrower shall be entitled (but
not obligated) to execute and deliver such agreement and documentation on behalf
of such Non-Consenting Lender

 

130



--------------------------------------------------------------------------------

and any such agreement and/or documentation so executed by the Agent or the
Borrower shall be effective for purposes of documenting an assignment pursuant
to Section 9.04.

(f) The Agent, Holdings and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and then only if the Required Lenders have not objected
in writing thereto within such five Business Day period.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay (i) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Joint Lead Arrangers, the financial
institutions identified as Joint Bookrunners on the cover of this Agreement, and
their respective Affiliates, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Agent and the
Joint Lead Arrangers, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation of the
Loan Documents and related documentation, (ii) all reasonable documented
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside legal counsel to the
Agent, in connection with any amendments, modifications or waivers of the
provisions of any Loan Documents (whether or not the transactions contemplated
thereby shall be consummated), (iii) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Issuing Banks or the Lenders, including the
reasonable documented fees, charges and disbursements of any counsel for the
Agent and for one law firm retained by the Lenders (and one local counsel for
both the Agent and the Lenders in each relevant jurisdiction and, in the case of
a conflict of interest, one additional counsel per group of affected parties),
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable
documented out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of such Loans, and (iv) subject to any other
provisions of this Agreement, of the Loan Documents or of any separate agreement
entered into by the Borrower and the Agent with respect thereto, all reasonable
documented out-of-pocket expenses incurred by the Agent in the administration of
the Loan Documents. Expenses reimbursable by the Borrower under this
Section include, without limiting the generality of the foregoing, subject to
any other applicable provision of any Loan Document, reasonable documented
out-of-pocket costs and expenses incurred in connection with:

(i) lien and title searches and title insurance; and

(ii) Taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

 

131



--------------------------------------------------------------------------------

Other than to the extent required to be paid on the Closing Date, all amounts
due under this paragraph (a) shall be payable by the Borrower within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

(b) The Borrower shall indemnify the Agent, the Joint Lead Arrangers, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, but excluding Taxes (other than Taxes
referred to in Section 9.03(a)) which shall be dealt with exclusively pursuant
to Section 2.16 above, incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby (including the use of proceeds of any Loan or Letter of Credit), (ii) any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or to any property owned or operated by the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

(e) All amounts due under this Section shall be paid promptly after written
demand therefor.

 

132



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (such consent being deemed given with respect to the assignment
of Term Loans only unless the Borrower shall have objected to such assignment by
written notice to the Agent within five Business Days after having received
notice thereof), provided that no consent of the Borrower shall be required
(1) for an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund or (2) if an Event of Default specified in paragraphs (a), (b), (f) or
(g) of Article VII has occurred and is continuing, any other Eligible Assignee
and provided further that no consent of the Borrower shall be required for an
assignment during the primary syndication of the Loans to Persons identified by
the Agent to the Borrower on or prior to the Closing Date and reasonably
acceptable to the Borrower;

(B) the Agent; and

(C) the Swingline Lender and the Issuing Bank, in the case of any assignment of
a Revolving Credit Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or

 

133



--------------------------------------------------------------------------------

the principal amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent and determined on an aggregate
basis in the event of concurrent assignments to Related Funds (as defined
below)) shall be in a minimum amount of at least $5,000,000 in the case of
Revolving Credit Commitments or Revolving Loans and in a minimum amount of at
least of $1,000,000 in the case of Term Loan Commitments or Term Loans unless
each of the Borrower and the Agent otherwise consent;

(B) each partial assignment of a Revolving Credit Commitment or Revolving Loan
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect the Revolving
Credit Commitments and the Revolving Credit Exposure;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually) and, in each case,
shall pay to the Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by any Borrower or the
Agent for United States income tax payable by such assignee in respect of
amounts received by it hereunder is required.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this

 

134



--------------------------------------------------------------------------------

Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 (subject to the requirements of
Section 2.16) and 9.03 with respect to facts and circumstances occurring on or
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, or principal amount of, and any interest on,
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.17(c) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in

 

135



--------------------------------------------------------------------------------

(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agent, and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to

 

136



--------------------------------------------------------------------------------

be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation, acting solely for this purpose as an agent of the Borrower,
shall maintain at one of its offices a register for the recordation of the names
and addresses of each Participant and the principal amounts of, and stated
interest on, each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to the
Borrower, the Agent or any other Person (including the identity of any
Participant or any information relating to a Participant’s interest in the
Commitments, Loans or other Obligations) except to the extent the Borrower
determines, in its reasonable discretion, that disclosure is necessary to
establish that such Commitments, Loans or other Obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender may treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof and (iii) no SPC shall be a “creditor” as defined in Regulation T
or a “foreign branch of a broker-dealer” within the meaning of Regulation X. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPC

 

137



--------------------------------------------------------------------------------

nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Sections 2.14, 2.15 and 2.16),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written,

 

138



--------------------------------------------------------------------------------

relating to the subject matter hereof. Except as provided in Section 4.02, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the Additional Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE OBLIGATIONS SHALL BE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT
OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE
ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY
SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR
MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY
LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS.

 

139



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO

 

140



--------------------------------------------------------------------------------

THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. The Agent, the Issuing Bank and each Lender
agrees (and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory,
governmental or administrative authority, (c) to the extent required by law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to the Loan Parties or their businesses, or the
Transactions other than any such information that is available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings provided for herein and acknowledges that
the Collateral shall not include any Margin Stock and (b) it is not and will not
become a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Anything contained in this
Agreement to the contrary notwithstanding, no

 

141



--------------------------------------------------------------------------------

Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that an Affiliate of the Agent will be an
initial purchaser of the Senior Subordinated Notes.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such
L/C Disbursement under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

[Remainder of page intentionally left blank.]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRANSDIGM INC. by  

/s/ W. Nicholas Howley

  Name:   W. Nicholas Howley   Title:   Chairman and Chief Executive Officer
TRANSDIGM GROUP INCORPORATED by  

/s/ W. Nicholas Howley

  Name:   W. Nicholas Howley   Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

 

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

CDA INTERCORP LLC

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

AVTECH CORPORATION

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC. BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

AIRCRAFT PARTS CORPORATION

ACME AEROSPACE, INC.

DUKES AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

VALLEY-TODECO, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

by  

/s/ Gregory Rufus

  Name:   Gregory Rufus   Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, individually and as

Agent, Swingline Lender and Issuing Bank

by  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Managing Director by  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Associate Name of Lender: UBS LOAN FINANCE
LLC by  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director by  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director Name of Lender: BARCLAYS
BANK PLC by  

/s/ Kevin Cullen

  Name:   Kevin Cullen   Title:   Director



--------------------------------------------------------------------------------

 

Name of Lender: MORGAN STANLEY BANK, N.A. by  

/s/ Ryan Vetsch

  Name:   Ryan Vetsch   Title:   Authorized Signatory Name of Lender: PNC BANK,
A NATIONAL ASSOCIATION by  

/s/ Christian S. Brown

  Name:   Christian S. Brown   Title:   Senior Vice President Name of Lender:
MIZUHO CORPORATE BANK, LTD. by  

/s/ James R. Fayen

  Name:   James R. Fayen   Title:   Deputy General Manger Name of Lender:
GENERAL ELECTRIC CAPITAL CORPORATION by  

/s/ Sean McWhinnie

  Name:   Sean McWhinnie   Title:   Duly Authorized Signatory Name of Lender:
RAYMOND JAMES BANK FSD by  

/s/ Kathy Bennett

  Name:   Kathy Bennett   Title:   Vice President



--------------------------------------------------------------------------------

 

Name of Lender: CIT BANK by  

/s/ Daniel A. Burnett

  Name:   Daniel A. Burnett   Title:   Vice President Name of Lender: FIRSTMERIT
BANK, N.A. by  

/s/ Robert G. Morlan

  Name:   Robert G. Morlan   Title:   Senior Vice President Name of Lender:
CRÉDIT INDUSTRIEL ET COMMERCIAL by  

/s/ Brian O’Leary

  Name:   Brian O’Leary   Title:   Managing Director by  

/s/ Anthony Rock

  Name:   Anthony Rock   Title:   Managing Director Name of Lender: EAST WEST
BANK by  

/s/ Nancy A. Moore

  Name:   Nancy A. Moore   Title:   Senior Vice President Name of Lender: FIRST
NIAGARA BANK, N.A. by  

/s/ Troy M. Jones

  Name:   Troy M. Jones   Title:   Assistant Vice President



--------------------------------------------------------------------------------

 

Name of Lender: MERIDIAN BANK by  

/s/ James D. Nelson

  Name:   James. D. Nelson   Title:   Senior Vice President and C.O.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving Credit
Commitment      Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 38,500,000       $ 1,550,000,000   

UBS Loan Finance LLC

   $ 30,000,000         -   

Barclays Bank PLC

   $ 30,000,000         -   

Morgan Stanley Bank, N.A.

   $ 30,000,000         -   

PNC Bank, a National Association

   $ 22,500,000         -   

Mizuho Corporate Bank, Ltd.

   $ 20,000,000         -   

General Electric Capital Corporation

   $ 20,000,000         -   

Raymond James Bank FSD

   $ 15,000,000         -   

CIT Bank

   $ 12,500,000         -   

FirstMerit Bank, N.A.

   $ 8,500,000         -   

Crédit Industriel et Commercial

   $ 9,000,000         -   

East West Bank

   $ 5,000,000         -   

First Niagara Bank, N.A.

   $ 3,000,000         -   

Meridian Bank

   $ 1,000,000         -   

Total

   $ 245,000,000       $ 1,550,000,000   



--------------------------------------------------------------------------------

Schedule 1.01(a)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mortgaged Properties

 

Address

  

Record Owner

8301 Imperial Dr.

Waco, TX 76712

   MarathonNorco Aerospace, Inc.

1230 Old Norris Road

Liberty, SC 29657

   Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   CDA InterCorp LLC

3422 Wallingford Ave.

North Seattle, WA 98103

   Avtech Corporation

3400 Wallingford Ave.

North Seattle, WA 98103

   Avtech Corporation

3320 Wallingford Ave.

North Seattle, WA 98103

   Avtech Corporation

3326 Wallingford Ave.

North Seattle, WA 98103

   Avtech Corporation

1813-1815 North 34th St.

Seattle, WA 98103

   Avtech Corporation

320 S. Church St.

Addison, IL 60101

   CEF Industries, LLC

4223 Monticello Blvd.

South Euclid, OH 44121

   TransDigm Inc.

5000 Triggs Street

Los Angeles, CA 90022

   TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

   TransDigm Inc.

2600 South Custer

Wichita, KS 67217

  

Western Sky Industries, LLC

(d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

   Hartwell Corporation

9810 6th Street

Rancho Cucamonga, CA

   Hartwell Corporation

12975 Bradley Avenue

Sylmar, CA 91342

   Valley-Todeco, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Letters of Credit

 

LC#

   LC Amount     

Actual Expiry

  

Beneficiary

TS 07002143

     500,000.00       1-Dec-11    Employers Insurance of Wausau

TS 07003371

     825,000.00       1-Dec-11    Hartford Fire Insurance Company

TS-07003837

     799,000.00       1-Dec-11    Hartford Fire Insurance Company

 

2



--------------------------------------------------------------------------------

Schedule 1.01(d)

Existing Indebtedness

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. All Indebtedness associated with the capital leases disclosed on Schedule
1.01(e) in an aggregate amount not to exceed $30,000,000.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

5. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.

 

6. The McKechnie letters of credit referenced on the exhibit attached hereto.



--------------------------------------------------------------------------------

McKechnie Aerospace

Letters of Credit

 

Beneficiary

   Amount     

LC #

  

Date

Issued

  

Expiration

Date

  

Issuing

Bank

Self Insurance Plans

              

State of California

     220,000.00       TPTS-603210    April 22, 2008   

April 22, 2011

(Evergreen)

   JPMorgan

AIG

     390,000.00       TPTS-758746    July 2, 2009   

July 2, 2011

(Evergreen)

   JPMorgan

Sentry Insurance

     530,000.00       TPTS-616552    11-Jun-08   

May 23, 2011

(Evergreen)

   JPMorgan

AIG

     1,100,000.00       S-709415    December 12, 2008   

December 12, 2010

(Evergreen)

   JPMorgan

Zurich

     700,000.00       S-730193    April 24, 2009   

April 24, 2011

(Evergreen)

   JPMorgan

ACE

     766,790.00       S-728595    April 22, 2009    April 22, 2011    JPMorgan

BPOU - Environmental

(Wells Fargo)

     904,045.78       S-742300    May 7, 2009   

May 7, 2011

(Evergreen)

   JPMorgan                         $ 5,067,039.92               

 

2



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Liens

See attached.

 

3



--------------------------------------------------------------------------------

 

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes   ADAMS RITE AEROSPACE, INC.    CA    Secretary of State    3/4/2005   
05-7017964958    Mazak Corporation    All of the Lessee’s right, title and
interest in the leased equipment (One Mazak QTN-200MSY, S/N 172932)    ADAMS
RITE AEROSPACE, INC.    CA    Secretary of State    3/1/2007    07-7104534940   
Mazak Corporation    All of the Lessee’s right, title and interest in the leased
equipment (Mazak Serial Number 192524)    ADAMS RITE AEROSPACE, INC.    CA   
Secretary of State    9/23/2010    10-7245855976    FANUC Robotics America, Inc.
   Equipment    AVTECH CORPORATION    WA    Department of Licensing    9/20/2007
   2007-263-4760-5    Selway Machine Tool Co. Inc    Equipment    CHAMPION
AEROSPACE, INC.    CA    Secretary of State    12/10/2002    0234760739    State
of California    Amount: $2,502.35     
 
 
 


 

Manual
release sent
to California
SOS


11/18/10

  
  
  
  


  

CHAMPION AEROSPACE INC.    DE    Secretary of State    7/6/2004    4187800 0   
Citibank, N.A.    Accounts receivable from United Technologies Corp. purchased
by CitiBank, N.A. per Supplier Agreement     
 


 

Continuation
filed


3/13/09

  
  


  

CHAMPION AEROSPACE INC.    DE    Secretary of State    5/27/2005    5174718 8   
Pullman Bank and Trust    Leased Equipment     
 


 

Assignment
filed


7/8/05

  
  


  

CHAMPION AEROSPACE INC.    DE    Secretary of State    2/14/2006    6053919 7   
Royal Bank Leasing    Leased Equipment     
 


 

Assignment
filed


2/14/06

  
  


  

CHAMPION AEROSPACE INC.    DE    Secretary of State    9/18/2007    2007 3529913
   Royal Bank America Leasing    Leased Equipment     
 


 

Assignment
filed


9/18/07

  
  


  

 

4



--------------------------------------------------------------------------------

 

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes CHAMPION AEROSPACE INC.    DE    Secretary of State    1/28/2008   
2008 0333656    Royal Bank America Leasing    Leased Equipment    Assignment
filed

1/28/08

CHAMPION AEROSPACE INC.    DE    Secretary of State    6/27/2008    2008 2215851
   Kearns Business Solutions    Leased Equipment    CHAMPION AEROSPACE INC.   
DE    Secretary of State    6/27/2008    2008 2215851    Kearns Business
Solutions    Leased Equipment    CHAMPION AEROSPACE LLC    DE    Secretary of
State    8/19/2009    2009 2667092    Johnson Matthey Inc.    Consignment in
accordance with JM sales agreement    HARTWELL CORPORATION    CA    Secretary of
State    2/6/2002    0203860449    General Electric Capital Corporation    All
accounts receivable for which Honeywell International, Inc. is the Account
debtor pursuant to Agreement, dated 10/23/01    Continuation
filed 2/1/07;
Demand
Letter sent
to secured
party

11/17/10

HARTWELL CORPORATION    CA    Secretary of State    3/21/2006    06-7063278433
   Ricoh Customer Finance Corp.    True Lease of Equipment    HARTWELL
CORPORATION    CA    Secretary of State    4/20/2006    06-7067020038    M&I
Equipment Finance Company    Leased Equipment    HARTWELL CORPORATION    CA   
Secretary of State    5/4/2006    06-7068780921    M&I Equipment Finance Company
   Leased Equipment    HARTWELL CORPORATION    CA    Secretary of State   
7/20/2006    06-7078755429    M&I Equipment Finance Company    Leased Equipment
   HARTWELL CORPORATION    CA    Secretary of State    8/30/2006   
06-7083328108    M&I Equipment Finance Company    Leased Equipment   

 

5



--------------------------------------------------------------------------------

 

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes HARTWELL CORPORATION    CA    Secretary of State    11/3/2006   
06-7090828848    M&I Equipment Finance Company    Leased Equipment    HARTWELL
CORPORATION    CA    Secretary of State    4/30/2007    07-7112020020    M&I
Equipment Finance Company    Leased Equipment    HARTWELL CORPORATION    CA   
Secretary of State    7/16/2007    07-7122335414    M&I Equipment Finance
Company    Equipment    Assignment
filed

9/24/07

HARTWELL CORPORATION    CA    Secretary of State    9/14/2007    07-7129098598
   Ricoh Americas Corporation    True Lease of Equipment    HARTWELL CORPORATION
   CA    Secretary of State    9/17/2007    07-7129259921    M&I Equipment
Finance Company    Leased Equipment    HARTWELL CORPORATION    CA    Secretary
of State    9/17/2007    07-7129260195    M&I Equipment Finance Company   
Leased Equipment    HARTWELL CORPORATION    CA    Secretary of State   
11/29/2007    07-7138815454    M&I Equipment Finance Company    Equipment
*Restated Collateral    Assignment
filed 3/14/08
Amendment
filed

9/14/10

HARTWELL CORPORATION    CA    Secretary of State    12/20/2007    07-7140881400
   M&I Equipment Finance Company    Leased Equipment    HARTWELL CORPORATION   
CA    Secretary of State    6/26/2008    08-7163125578    M&I Equipment Finance
Company    Equipment    Assignment
filed

7/11/08

HARTWELL CORPORATION    CA    Secretary of State    8/13/2008    08-7168600773
   Cisco Systems Capital CRP    All equipment leased or financed by secured
party pursuant to contract   

 

6



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes HARTWELL CORPORATION    CA    Secretary of State    9/26/2008   
08-7173254421    M&I Equipment Finance Company    Leased Equipment    HARTWELL
CORPORATION    CA    Secretary of State    10/9/2008    08-7174821654    M&I
Equipment Finance Company    Equipment    HARTWELL CORPORATION    CA   
Secretary of State    10/24/2008    08-7176372152    M&I Equipment Finance
Company    Equipment    HARTWELL CORPORATION    CA    Secretary of State   
8/21/2009    09-7206436330    AEL Financial, LLC    Equipment leased under
rental agreement    HARTWELL CORPORATION    CA    Secretary of State   
2/24/2010    10-7223756275    Ellison Technologies    Equipment    MARATHONNORCO
AEROSPACE, INC    DE    Secretary of State    2/7/2005    5041878 1    De Lage
Landen Financial Services, Inc.   

Equipment

*In connection to leasing transaction

   Continuation
filed 1/27/10 MCKECHNIE AEROSPACE INVESTMENTS, INC.    DE    Secretary of State
   11/20/2009    2009 3738058    Greatamerica Leasing Corporation    True Lease
of Equipment    MCKECHNIE INVESTMENTS, INC. Additional Debtors: Western Sky
Industries, LLC; Welco Technologies    DE    Secretary of State    4/12/2007   
2007 1379618    Atlas Copco Compressors LLC    Equipment    SKURKA AEROSPACE
INC.    DE    Secretary of State    10/13/2009    2009 3280143    Makino Inc.   
Equipment    TRANSDIGM INC    DE    Secretary of State    9/18/2003    3242719 6
   GE Capital   

Equipment

*Filed for Notice purposes only

   Continuation
filed 4/4/08

 

7



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes TRANSDIGM INC.    DE    Secretary of State    12/29/2005    5405483 0
   General Electric Capital Corporation    All accounts receivable for which
Honeywell International, Inc. is the Account debtor pursuant to Agreement, dated
4/14/98    Continuation
filed 9/29/10 TRANSICOIL, LLC    DE    Secretary of State    4/9/2007   
2007 1318392    General Electric Capital Corporation    All accounts receivable
for which Honeywell International, Inc. is the Account debtor pursuant to
Agreement, dated 7/26/99    Amendment
filed 2/1/08 VALLEY-TODECO, INC.    DE    Secretary of State    2/28/2005   
5063474 2    IBM Credit LLC    Leased Equipment *Precautionary filing   
VALLEY-TODECO INC    DE    Secretary of State    6/5/2006    6188439 4    Marlin
Leasing Corp    Leased Equipment *Precautionary filing    VALLEY-TODECO, INC.   
DE    Secretary of State    3/27/2009    2009 0982121    Air Liquide Industrial
U.S. LP    Equipment    WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State
   6/21/2004    4170947 8    Citibank, N.A.    Accounts receivable from United
Technologies Corp. purchased by CitiBank, N.A. per Supplier Agreement   
Continuation
filed 3/13/09 WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State   
5/2/2005    5133644 6    Citibank, N.A.    Accounts receivable from United
Technologies Corp. and Hamilton Sundstrand Corporation purchased by CitiBank,
N.A. per Supplier Agreement    Continuation
filed 12/8/09 WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State   
4/24/2006    6136948 7    Dell Financial Services, L.P.    All computer
equipment and peripherals financed pursuant to certain revolving credit account,
dated 4/19/06    WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State   
4/26/2006    6139866 8    Dell Financial Services, L.P.    All computer
equipment and peripherals leased pursuant to equipment lease, dated 4/24/06   

 

8



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State    7/25/2006   
6255849 2    M&I Equipment Finance Company    Equipment *restated collateral   
Amendment
filed 1/4/07 WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State   
9/29/2006    6338865 9    NHMG Financial Services, Inc.    All of the equipment
now or hereafter leased    WESTERN SKY INDUSTRIES, LLC    DE    Secretary of
State    11/10/2006    6393089 8    M&I Equipment Finance Company    Equipment
   WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State    5/1/2007    2007
1622884    M&I Equipment Finance Company    Equipment    WESTERN SKY INDUSTRIES,
LLC    DE    Secretary of State    7/11/2007    2007 2611183    M&I Equipment
Finance Company   

Equipment

*restated collateral

   Amendment
filed 5/19/08 WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State   
9/10/2007    2007 3428736    Les Schwab Tire Centers of Washington, Inc.   
Debtor grants secured party a contractual security agreement in all present and
future products and goods and proceeds thereof, purchased by Debtor from Secured
Party including but not limited to: all new, used and recapped tires; all new
and used wheels; and all batteries and all related products.    WESTERN SKY
INDUSTRIES, LLC    DE    Secretary of State    10/24/2007    2007 4014527    M&I
Equipment Finance Company    Equipment    WESTERN SKY INDUSTRIES, LLC    DE   
Secretary of State    2/4/2008    2008 0420776    Dell Financial Services, L.P.
   All computer equipment and peripherals leased pursuant to equipment lease,
dated 2/1/08   

 

9



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State    5/9/2008   
2008 1620267    Dell Financial Services L.L.C.    All computer equipment and
peripherals leased pursuant to equipment lease, dated 5/6/08    WESTERN SKY
INDUSTRIES, LLC    DE    Secretary of State    12/12/2008    2008 4140768   
Dell Financial Services L.L.C.    All computer equipment and peripherals leased
pursuant to equipment lease, dated 12/11/08    WESTERN SKY INDUSTRIES, LLC    DE
   Secretary of State    4/2/2009    2009 1054219    Dell Financial Services
L.L.C.    All computer equipment and peripherals leased pursuant to equipment
lease, dated 4/1/09    WESTERN SKY INDUSTRIES, LLC    DE    Secretary of State
   4/2/2010    2010 1134752    Dell Financial Services L.L.C.    All computer
equipment and peripherals leased pursuant to equipment lease, dated 3/31/10   

 

10



--------------------------------------------------------------------------------

Schedule 1.01(f)

Existing Investments

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.

 

11



--------------------------------------------------------------------------------

Schedule 3.05(a)

Properties

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

1301 E. 9th St., Suite 3710

Cleveland, OH 44114

   Leased    Erieview Land Company LLC    TransDigm Inc.

8301 Imperial Dr.

Waco, TX 76712

   Owned    N/A    MarathonNorco Aerospace, Inc.

4141 N. Palm St.

Fullerton, CA 92835

   Leased    ProLogis    Adams Rite Aerospace, Inc.

1230 Old Norris Rd.

Liberty, SC 29657

   Owned    N/A    Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Owned    N/A    Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   Owned    N/A    CDA InterCorp LLC

3422 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3400 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3320 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3326 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

1813-1815 North 34th St.

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3290 146th Pl. SE

Bellevue, WA 98007

   Leased    EOP Operating Limited Partnership    Avtech Corporation

9 Iron Bridge Dr.

Collegeville, PA 19426

   Leased    Robert A. Fisher    Transicoil LLC

101 Evans Ave.

Dayton, NV 89403

   Leased    Bedford Properties    Bruce Aerospace

 

12



--------------------------------------------------------------------------------

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

      Management    Inc.

320 S. Church St.

Addison, IL 60101

  

Owned

   N/A    CEF Industries, LLC

528 W. 21st St., Suite 6

Tempe, AZ 85282

  

Leased

   RBI Industrial Properties    Acme Aerospace, Inc.

444 West 21st St.

Tempe, AZ 85282

  

Leased

   Waipio Trust -Broadway Business Part    Acme Aerospace, Inc.

25700 Rye Canyon Road

Valencia, CA 91355

  

Owned

   N/A    Semco Instruments, Inc.

9060 Winnetka Ave.

Northridge, CA 91324

  

Leased

   JS/JS Properties    Dukes Aerospace, Inc.

4600 Calle Bolero

Camarillo, CA 93011

  

Leased

   H&M Properties   

Skurka Aerospace Inc.

Aircraft Parts Corporation

4223 Monticello Blvd.

South Euclid, OH

  

Owned

   N/A    AeroControlex Group, Inc.

5000 Triggs Street

Los Angeles, CA 90022

  

Owned

   N/A    TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

  

Owned

   N/A    AeroControlex Group, Inc.

1800 London Road

Cleveland, OH 44112

  

Leased

   LRC-F London LLC    AeroControlex Group, Inc.

501 South Green Rd

South Euclid, OH 44121

  

Leased

   Nalco Properties    TransDigm Inc.

2255 Drake Ave SW

Suite #20

Huntsville, AL 35805

  

Leased

   Reed and Lamb Properties    Avionic Instruments LLC

5456 E Mcdowell Rd

Suite 109

Mesa, AZ 85215

  

Leased

   Mesa Industrial Center Complex    Dukes Aerospace, Inc.

 

13



--------------------------------------------------------------------------------

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

Avenida Libre Comercia # 6,

Parque Industrial Nuevo Nogales, 84094 Nogales, Sonora, Mexico

  

Owned

   N/A    Semco Instruments, Inc.

4611 W. Harry St

Wichita, KS 67209

  

Leased

   Michaelis Real Estate LLC    Skurka Aerospace Inc.

Batu Berendam, Free

Trade zone, Phase 1

75350 Melaka, Malaysia

  

Owned

   N/A    Transicoil LLC

20 Pacifica, Suite 200

Irvine, CA 92618

(5,620 sq. ft.)

  

Leased

   The Irvine Company LLC    McKechnie Aerospace DE, Inc.

4210 N. Sullinger Ave.

Tucson, AZ 85705

(free standing building)

  

Leased

   GOSULLINGER, L.L.C.    Hartwell Corporation

1020/1030 Richfield Rd.

Placentia, CA 92807

(8,371 sq. ft. of combined

office/ warehouse space

within larger building)

  

Leased

   Richfield Park, LLC    Hartwell Corporation

6500 Millcreek Parkway

Everett, WA 98203

(111,018 sq. ft. consisting of 21,083 sq. ft. of office space and 89,935 sq. ft.
of warehouse/ manufacturing space, together with 183 parking spaces)

  

Leased

   Washington Real Estate Holdings, LLC   

Tyee Aircraft Inc.

(Western Sky Industries, LLC)

Portion of building within

Airpark Business Center,

805 Lindberg Court,

Hebron, KY 41048

consisting of 21,667 sq. ft.

  

Leased

   Ashley/Hemmer LLC    Welco Technologies (a division of Western Sky
Industries, LLC)

 

14



--------------------------------------------------------------------------------

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

47 Harbor View Avenue

Stamford, CT 06902

  

Leased

   Harbor View Limited Partnership II.    Western Sky Industries, Inc. (d/b/a
Aero Quality Sales)

737 Arnold Avenue

Maysville, KY 41056

  

Leased

   G&J Pepsi Cola Bottlers, Inc.    Welco Technologies (a division of Western
Sky Industries, LLC) (as successor to Vickers, Incorporated)

2600 South Custer

Wichita, KS 67217

  

Owned

   N/A    Western Sky Industries, LLC (d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

  

Owned

   N/A    Hartwell Corporation

9810 6th Street

Rancho Cucamongo, CA 91730

  

Owned

   N/A    Hartwell Corporation

12975 Bradley Avenue

Sylmar, CA 91342

  

Owned

   N/A    Valley-Todeco, Inc.

 

15



--------------------------------------------------------------------------------

Schedule 3.05(g)

Intellectual Property

None.

 

16



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.

 

17



--------------------------------------------------------------------------------

Schedule 3.14

Insurance1

See Attached.

 

1

Following the Closing Date, certain policies of the Company will be assigned to
the Borrower.

 

18



--------------------------------------------------------------------------------

 

Foreign Liability

  

Insurance Co. of State of PA
Policy No. WR10008028

Coverages – Limits of Liability

  

Master Control Program Aggregate Limit

   $2,000,000

International Commercial General Liability

  

(Bodily Injury and Property Damage Combined Single Limit)

  

General Aggregate (Other than Products - Completed Operations)

   $1,000,000

Per project / location

   No

Products / Completed Operations Aggregate Limit

   $1,000,000

Each Occurrence

   $1,000,000

Personal Injury and Advertising Injury

   $1,000,000

Fire Damage (any one fire)

   $1,000,000

Medical Expense (per person)

   $25,000

Employee Benefits Liability Per Claim

   $1,000,000

Employee Benefits Liability Policy Aggregate

   $1,000,000

Employee Benefits Liability Retroactive Date

   None

Employee Benefits Liability Deductible

   $1,000   

EBL Claims Made-Additional

Declarations Form 78990WR (11/03)

International Automobile Liability (Hired & Non-Owned Auto)

   Non/Owned & Hired (less than 60 Days)

Bodily Injury and Property Damage Combined Single Limit

   $1,000,000 any one accident

Medical Payments Per Person

   $30,000 each accident

 

19



--------------------------------------------------------------------------------

 

Foreign Voluntary Compensation including Repatriation and Endemic Disease

  

US Employee Travelers; Canadian

Employees; Canadian Employee

Travelers; 3rd Country Nationals

Employer’s Liability Bodily Injury Each Accident

   $1,000,000

Employer’s Liability Disease Each Employee

   $1,000,000

Employer’s Liability Disease Policy Limit

   $1,000,000

Employer’s Liability Repatriation Expense – Each Employee

   $250,000

Foreign Travel Accident & Sickness

  

North American Employees Travel

Accident & Sickness Form 83233WR

(08/08 Travel Accident & Sickness

Limits Form 84013WR 11/06)

Accidental Death & Dismemberment

  

- Principal Sum Maximum (each Insured person or five (5) times the insured
person’s annual salary - whichever is lower)

   $100,000

- Aggregate (any one accident for all insured persons)

   $1,000,000

Accident & Sickness Medical Expense

  

- Expense Each Person (each Insured person each Injury or Sickness)

   $50,000

- Deductible (per Insured person, per each Injury or Sickness)

   $500

Emergency Medical Evacuation

  

- Each person (each Insured person each Serious injury or sickness)

   $100,000

Emergency Family Travel

  

- Expense Each Person

   $25,000

- Aggregate (for all Insured person(s) any one Accident or Sickness)

   $25,000

Repatriation of Remains

  

- Expense Each Person

   $25,000

- Aggregate (for all Insured person(s) any one Accident or Sickness)

   $25,000

 

20



--------------------------------------------------------------------------------

 

Crisis Response

  

GL Crisis Response Coverage Form

WS1227WR (07/09)

Aggregate Limit

   $300,000

Cost Limit

   $250,000

Loss Limit

   $50,000

Term

  

- Policy term extends from:

   8/1/2010

- Policy term extends until:

   8/1/2011

International Commercial General Liability Coverage Extensions

  

GL Form 83238WR (04/06)

GL Schedule of Limits 84022WR

(02/04)

- Advertising / Personal Injury Assumed Under Contract

   Per Policy

- All Risk Legal Liability

   Per Policy

- Athletes and Sports Participants Exclusion deleted

   No

- Automatic Coverage for Newly Acquired or Created Entities

   180 Days

- Blanket Contractual including Written or Verbal Agreements

  

Insured Contracts & liability in absence

of contract only

- Bodily Injury and Property Damage Resulting from the Protection of Personal
Safety and/or Property

   BI Only

- Bodily Injury Definition extended to include Mental Anguish, Shock, Mental
Injury, and Humiliation

   No

- Broad Form Property Damage including Completed Operations

   Per Policy

- Cross Suits Exclusion deleted

   No

- Currency valuation: agree to source of exchange rate, and in the event of a
claim, the insurance company and client agree to use the exchange rate at the
date of loss.

   Silent

- Employees as Insured

   Yes - Per Policy

 

21



--------------------------------------------------------------------------------

 

- Fellow Employee Exclusion deleted

   Yes 83730WR (07/06)

- Fire Legal extended to include damage by water leakage, lightning, and
explosion

   No

- Foreign coverage is primary unless local coverage is legally required. This
coverage will be excess of difference in conditions. Local policies do not need
to be scheduled. Failure to purchase legally required local insurance will not
invalidate this policy. This policy will respond as if legally required local
policies were purchased.

   Yes

- Host Liquor Liability

   Yes - Per Policy

- Incidental Medical Malpractice - (including but not limited to Nurses and
EMTs)

   Yes - Per Policy

- Jurisdiction amended to suits brought worldwide for occurrences outside of the
United States, its territories, possessions, Puerto Rico and Canada

  

Yes - if not excluded by US/Canada

jurisdiction endorsement

- Length of Stay Restrictions Deleted (if U.S. citizens temporarily working in
foreign countries longer than 90 days)

   No

- Non-Owned Watercraft if length is less than 51 feet

   Less than 50’

- Number of People per Airplane Restrictions Deleted

   No - restrictions apply

- Personal Injury Definition extended to include abuse of process, mental
anguish, mental injury, humiliation, discrimination, harassment, and ADA

   No

- Pollution Exclusion amended to cover hostile fires, damage to property of
others on insured’s premises, products / completed operations and building
heating equipment

   Excluded GL Form 79072WR (11/03)

- Punitive damages where permitted by law

   Silent

- Reference to threshold requirement of advance to the insured for damage or
defense expense Deleted (advance or reimbursements)

   Silent

- Reverse Trip Travel

   Yes

- Tax Liability (if claim payment requires tax)

   TBD

- Territory – worldwide excluding the USA, its territories and/or possessions,
Puerto Rico and Canada

   Yes

- Written on “Pay on Behalf of” basis

   Yes

- Accidental Death & Dismemberment Insurance

  

Yes WS1107WR (09/08)

$25,000 Principal Sum Per Covered

person/ $125,000 Aggregate

 

22



--------------------------------------------------------------------------------

 

International Automobile Liability Coverage Extensions

  

Foreign Auto Liability Coverage

3240WR (03/04)

Foreign Auto Liability Schedule of

Limits Form 83991WR (01/04)

- Currency valuation: agree to source of exchange rate, and in the event of a
claim, the insurance company and client agree to use the exchange rate at the
date of loss.

   Per Policy

- Employees as Insureds

   Yes - Per Policy

- Fellow Employee Exclusion deleted

   Yes 83730WR (07/06)

- Foreign coverage is primary unless local coverage is legally required. This
coverage will be excess of difference in conditions. Local policies do not need
to be scheduled. Failure to purchase legally required local insurance will not
invalidate this policy. This policy will respond as if legally required local
policies were purchased.

   Yes - Per Policy

- Hired and Non-owned Automobile Liability

   Yes

- Jurisdiction amended to suits brought worldwide for occurrences outside of the
United States, its territories, possessions, Puerto Rico and Canada

  

Yes (if not excluded by US/Canada

jurisdiction endorsement)

Foreign Voluntary Compensation including Repatriation and Endemic Disease
Coverage Extensions

  

Foreign Voluntary Comp. and EL

Coverage Form WS0971WR (03/08)

Foreign Voluntary Comp. & EL

Schedule of Limits Form WS84015WR

(03/08)

- 24 Hour Trip Coverage (from inception when insured travels overseas and
terminating upon return to U.S.)

   Yes

- Endemic and Epidemic Disease

   Endemic

- Reverse Trip Travel (insuring foreign locals traveling to U.S.)

   Yes

- Third Country Nationals

   Yes

 

23



--------------------------------------------------------------------------------

- Accidental Death & Dismemberment Insurance

  

Yes Form WS0978WR (03/08)

$50,000 US Employee

$50,000 US Employee Traveler

$50,000 Canadian Employee

$50,000 Canadian Emp Traveler

$25,000 Third Country National

$500,000 Aggregate any one accident

- Flight Concentration Reporting Requirements

   Yes Form WS0992WR (03/08)

General Coverage Conditions

  

- Broad Form Named Insured:

  

Named Insured Expanded Form

83762WR (12/03)

- Blanket Additional Insured

   Yes - GL / Auto 83730WR (07/06)

- Blanket Lessors Coverage

  

Yes - GL 83730WR (07/06) (only as

provided by Additional Insured-Where

Required Under Contract or Agreement

(Professional Services Exclusion part))

- Blanket Mortgagee Coverage

  

Yes 83730WR (07/06) (only as

provided by Additional Insured-Where

Required Under Contract or Agreement

(Professional Services Exclusion part))

- Blanket Additional Insured - Vendors

   Yes - GL Form 78967WR (04/06)

- Notice / Knowledge of Occurrence / Accident

   Yes - GL 83730WR (07/06)

- Unintentional Errors and Omissions

   Yes - 83730WR (07/06)

- Blanket Waiver of Subrogation

   Yes - GL Form 79121WR (11/03)

- Primary and Non-Contributory Wording

   No

- Separation of Insureds

   Yes

 

24



--------------------------------------------------------------------------------

- Notice of Cancellation Except 10 Days for Non-Payment of Premium

   Yes - 90 Days 83730WR (07/06)

- Notice of Non-Renewal

   Yes - 90 Days 83730WR (07/06)

- Notice of Material Change

   Silent

- Defense Costs In Addition to Limits

   Yes

Client Specific Coverage Extensions

  

1st Named Insured: TransDigm Group Incorporated

   Yes

Mailing Address: 1301 East Ninth Street, Suite 3710, Cleveland, OH 44114

   Yes

Additional Named Insureds:

  

Named Insured Expanded 83762WR

(12/03)

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS/Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc.

  

Aircraft Parts Corporation

  

CEF Industries, LLC

  

Calco Manufacturing Co. (inactive)

  

 

25



--------------------------------------------------------------------------------

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators Corp (inactive)

  

Aerospace Display Systems LLC (inactive)

  

West Coast Specialties, Inc. (inactive)

  

Sweeney Engineering Corp

  

Acme Electric Corporation (Aerospace)

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Aero Fluid Products

  

Effective 9/3/10 the following entities are included as Insureds

  

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas- Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

  

    Named Insureds to be added as of the Closing Date

(Date TransDigm acquires McKechnie)

  

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

 

26



--------------------------------------------------------------------------------

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

Western Sky Industries, LLC, a Delaware limited liability company.

  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

  

General Liability - 3rd Party AD&D

  

Yes WS1107WR (09/08)

$25,000 Principal Sum (per Covered

person) $125,000 Aggregate (per

occurrence)

 

27



--------------------------------------------------------------------------------

Exclusions

  

Flight Concentration of 5 or more on any one aircraft - must notify insurance
company within 30 days prior to the flight

   Limitation WS0992WR (03/08)

Aircraft Products / Grounding Exclusion

   Excluded Form 78971WR (11/05)

Lead

   Excluded (Absolute) 80983WR (11/03)

Total Pollution

   Excluded Form 79072WR (11/03)

U.S. & Canada Jurisdiction Exclusion

   Excluded

Intercompany Suits (Named Insured vs. Named Insured)

   Excluded Form 79017WR (11/03)

Fungus

   Excluded Form 78689WR (12/03)

Employment Related Practices

   Excluded

Silica

   Excluded

Nuclear

   Excluded

Asbestos

   Excluded

Other Exclusions Per Policy

   Excluded

 

28



--------------------------------------------------------------------------------

 

Commercial General Liability   

Nautilus

Policy # BK00112204

Coverages    Non-Admitted Limit of Liability   

General Aggregate (Other than Products - Completed Operations)

   $2,000,000

Per project / location

   $4,000,000

Products / Completed Operations Aggregate Limit

   $2,000,000

Each Occurrence

   $1,000,000

Personal Injury and Advertising Injury

   $1,000,000

Fire Damage (any one fire)

   $100,000

Medical Expense (per person)

   $10,000 Employee Benefits Liability    CG 04 35 12 07

Claims Made

   Yes

Occurrence

   No

Per Claim

   $1,000,000

Policy Aggregate

   $1,000,000

Retroactive Date

   12/01/05 Employer’s Liability (all monopolistic states)   

Stop Gap Each Occurrence / Aggregate

   Under WC Liquor Liability   

 

29



--------------------------------------------------------------------------------

Each Common Cause / Policy Aggregate

   Host Liquor Term   

- Policy term extends from:

   8/1/2010

- Policy term extends until:

   8/1/2011 Deductibles / SIR   

- Deductible (y/n)

   Yes - EBL only

- Self Insured Retention - SIR (y/n)

   Yes - GL Liability   

- Bodily Injury/Property Damage per claim or per occurrence

   $50,000 (BI/PD/PI/AI)    Incl ALAE and Defense Aggregate   

- Aggregate

   N/A Employee Benefits   

- Employee Benefits Liability – Per Claim

   $5,000 Each Empl    Incl ALAE and Defense Coverage Extensions       CG 00 01
12 04

- Advertising / Personal Injury Assumed Under Contract

   Per Policy Form

- Athletes and Sports Participants medical payments exclusion deleted for
incidental exposures

   No

 

30



--------------------------------------------------------------------------------

- Bodily injury and property damage resulting from the protection of personal
safety and/or property.

   Yes (SC-3404 (05-10))

- Fellow Employee Exclusion deleted

   Yes - manuscript

- Incidental Medical Malpractice - (All employees and volunteer workers, other
than employed doctors)

   Per Policy Form

- Minimum 120 Days Automatic Coverage for Newly Acquired or Created Entities

  

120 Days

(SC-3404 (05-10))

- Non-Owned Watercraft length equal to maximum allowed by carrier form, but no
less than 51 feet

  

100’

(SC-3404 (05-10))

- Pollution Exclusion amended to cover hostile fires, Damage to Property of
Others on Insured’s Premises, Products / Completed Operations and building
heating equipment but no less than the standard CGL Pollution wording

   Per Policy Form

- Punitive Damages where permitted by law

   Silent General Coverage Conditions   

- Preferred Manufacturers Pak Endorsement

   Yes

- Definition of Gross Receipts

   Yes SC-2267 (11-04)

- Broad Form Named Insured:

   No

 

31



--------------------------------------------------------------------------------

- Blanket Additional Insured

  

Additional Insured-Owners, Lessees or Contractors-Automatic Status When Required
in Construction Agreement With You CG 20 33 07 04 and CG2037 0704

 

Additional Insured-Owners, Lessees or Contractors-Scheduled Person or
Organization: primary/non-contributory wording-blanket as required by written
contract SC-2154 (03-07)

 

CS2037 Blanket

- Blanket Lessors Coverage (Premises & Equipment) When Required by Written
Contract

   Yes (SC-3404 (05-10))

- Blanket Mortgagee Coverage When Required by Written Contract

   Yes (SC-3404 (05-10))

- Blanket Additional Insured - Vendors When Required by Written Contract

   Yes (SC-3404 (05-10))

- Notice / Knowledge of Occurrence / Accident

   Yes(SC-3404 (05-10))

- Unintentional Errors and Omissions

   Yes(SC-3404 (05-10))

- Blanket Waiver of Subrogation When Required by Written Contract

   Yes (SC-3404 05-10))

- Primary and Non-Contributory Wording

  

Only Applies to SC2154 and Lessors of Premises

 

Asked underwriter if they can apply to CG2033 and CG2037. Reply TBD

- Separation of Insureds

   Cross Suits excluded

- Notice of Cancellation except 10 Days Notice of Non-Payment of Premium

   60 Days (SC-3404 05-10)

- Notice of Non-Renewal

   60 Days

 

32



--------------------------------------------------------------------------------

- Notice of Material Change

   60 Days (SC-3404 05-10)

- Defense Cost

   In addition to Limits Client Specific Coverage Extensions   

1st Named Insured: TransDigm Group Incorporated

   Yes

Mailing Address: 1301 East Ninth Street, Suite 3710, Cleveland, OH 44114

   Yes

Additional Named Insureds:

   SC-2216 (07-00)

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS/Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc

  

Aircraft Parts Corporation

  

CEF Industries, LLC.

  

Calco Manufacturing Co. (inactive)

  

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

 

33



--------------------------------------------------------------------------------

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators Corp (inactive)

  

Aerospace Display Systems LLC (inactive)

  

West Coast Specialties, Inc. (inactive)

  

Acme Electric Corporation (Aerospace)`

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Sweeney Engineering Corp

  

Aero Fluid Products

  

Named Insureds to be added as of the Closing Date (Date TransDigm acquires
McKechnie)

  

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

 

34



--------------------------------------------------------------------------------

Western Sky Industries, LLC, a Delaware limited liability company.

  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

  

 

Effective 9/3/10 the following entities are included as Insureds   

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas- Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

  

Limited Product Withdrawal Expense Endorsement

   CG 04 36 10 01

 

35



--------------------------------------------------------------------------------

 

- Limit: Aggregate

   $250,000

- Deductible - Per Product Withdrawal Per Occurrence

   $25,000    Incl ALAE & Defense

- Cut Off Date (date product left your control)

   12/1/2007

Preferred Manufactures Pak Extension Endt

   SC3404 (05-10) Exclusions   

- Designated Products Exclusion

   CG 21 33 11 85

- All Sweeney Engineering Corp products manufactured, sold or distributed prior
to 6/12/06

   Excluded

- All Bruce Aerospace, Inc. (fka Bruce Industries) products manufactured, sold
or distributed prior to 8/10/07

   Excluded

- All CDA InterCorp products manufactured, sold or distributed prior to 12/1/06

   Excluded

- All Aircraft Part Corporation products manufactured, sold or distributed prior
to 12/16/08

   Excluded

- All Acme Electric Corp (Aerospace Division) & Acme Aero products manufactured,
sold or distributed prior to 7/24/09

   Excluded

- All Dukes Aerospace, Inc. products manufactured prior to 12/2/09

   Excluded (Endt Pending)

- All Woodward HRT products manufactured prior to 8/10/09

   Excluded

- Medical Payments Exclusion

   $10,000

- Employment Related Practices Exclusion

   Excluded (CG 21 47 07 98)

- Nuclear Energy Liability Exclusion

   Excluded (SC-029 (12-02))

- Asbestos Exclusion

   Excluded (SC-2104 (07-00))

- Fungi Exclusion

   Excluded (Fungi or Bacteria CG 21 67 12 04)

- Intellectual Property Exclusion

   Excluded (SC-2133 (02-07))

 

36



--------------------------------------------------------------------------------

 

- Silica Exclusion    Excluded (Silica or Silica-Related Dust CG 21 96 03 05) -
Cross Suits Exclusion (Named Insured vs Named Insured)    Excluded (SC-2233
(09-5)) - Lead Exclusion    Excluded (Lead Contamination SC-2242 (09-08)) -
Aircraft Products and Grounding Exclusion    Excluded (SC-2255 (07-00)) -
Intercompany Sales    Excluded (SC-2292 (07-00)) - Insurance Company reserves
the right to choose and appoint counsel    see notes below - Insured shall
accept any offer of settlement within the SIR deemed reasonable by the Company
   see notes below - Unsolicited Communications Exclusion    Excluded (Absolute
SC-2344 (07-07)) - Pollution Exclusion    Per Policy Form - War & Terrorism
Exclusion    Per Policy Form (War) - Aviation Products Exclusion    Excluded;
however, we asked Nautilus to delete - Revised Definition of Coverage Territory
   Limitation; however, we have asked Nautilus to delete - Other Policy
Exclusions    Per Policy Form

Nautilus - Approved Non-Licensed Insurer

Nautilus is an approved non-licensed insurer in the State of Ohio and is not
covered in case of insolvency by the Ohio Guaranty Association

Self-Insured Retention Guidelines - Nautilus

- All claims, lawsuits, occurrences, incidents, or circumstances that may result
in a claim and fall within the SIR amount must be reported immediately to
Berkley Specialty's Claims Department

 

37



--------------------------------------------------------------------------------

- Berkley Specialty Claims will assign investigation or defense of all claims as
deemed necessary

- Berkley Specialty Claims will fully control the direction and investigation of
all lawsuits, claims occurrences, incidents or circumstances

- A Berkley Specialty Claims examiner will review all adjuster or legal bills
received for proper time and charges and will forward onto the Insured for
prompt payment

- Berkley Specialty Claims will consult with the Insured prior to the settlement
of any claim that falls within the SIR, but the final decision on settlement
will ultimately rest with Berkley Specialty

- If the Insured has personal counsel, Berkley Specialty can add them as parties
to receive copies of the investigations or reports from assigned defense counsel

- Any activity performed (bills or services) by Insured's personal counsel will
not erode the SIR. These costs will be borne by the Insured

- Berkley Specialty will consider the use of personal counsel after the receipt
and approval rates that Berkley Specialty panel defense counsel is paid in that
area. They will only consider the retaining of personal counsel if they are
domiciled in the immediate area where the suit is filed

- Also refer to policy for additional requirements

 

38



--------------------------------------------------------------------------------

 

Worker’s Compensation and Employer’s Liability   

Hartford

Policy No. 45WNR21500

Coverages   

Employer’s Liability – Bodily Injury By Accident – Each Accident

   $1,000,000

Employer’s Liability – Bodily Injury By Disease – Policy Limit

   $1,000,000

Employer’s Liability – Bodily Injury By Disease – Each Employee

   $1,000,000 Term   

- Policy term extends from:

   8/1/2010

- Policy term extends until:

   8/1/2011 States   

Listed:

   AL.AZ.CA.CT.FL.IL.KS.MN.NJ.NV.NY.PA.SC.TX.UT.

Except:

   OH, WA Deductible    Incl ALAE

- Medical and Indemnity

   $250,000

 

39



--------------------------------------------------------------------------------

- Aggregate - WC Only    $3,225,000 Coverage Sub-Limits    - Repatriation
Expense    Under Foreign Liability Policy Coverage Extensions    WC Policy Form
WC000000 - All Executive Officers, Partners, Sole Proprietors subject to
compliance with state statutes    Silent - Foreign Voluntary Compensation incl.
Repatriation and Endemic Disease, State of Hire Benefits - limits equal to EL
limits unless stated otherwise    Under Foreign Liability Policy - Stop Gap
Employer’s Liability – All Monopolistic States. Limits equal to EL limits unless
stated otherwise    Yes WC990038 - USL&H Coverage on “if any” basis    Yes -
Voluntary Compensation, All Employees, State of Hire Benefits    Yes
WC 00 03 11 (AOS) WC040305 (CA) General Coverage Conditions    - Notice /
Knowledge of Occurrence / Accident    Yes - Unintentional Errors and Omissions
   Yes - Blanket Waiver of Subrogation When Required by Written Contract    Yes
WC 00 03 13 - Notice of Cancellation except 10 Days Notice of Non-Payment of
Premium    60/10 Days WC990299 - Notice of Non-Renewal    60/10 Days WC990299 -
Notice of Material Change    Silent - Defense Cost    In addition to Limits

 

40



--------------------------------------------------------------------------------

 

Client Specific Coverage Extensions

  

1st Named Insured: TransDigm Group Incorporated

   Yes

Mailing Address: 1301 East Ninth Street, Suite 3710, Cleveland, OH 44114

   Yes

Additional Named Insureds:

   WC990323

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS.Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc.

  

Aircraft Parts Corporation

  

CEF Industries, LLC

  

Calco Manufacturing Co. (inactive)

  

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators (inactive)

  

Aerospace Display Systems, LLC (inactive)

  

 

41



--------------------------------------------------------------------------------

 

West Coast Specialties, Inc. (inactive)

  

Sweeney Engineering Corp.

  

Acme Electric Corporation (Aerospace)

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Aero Fluid Products

  

Named Insureds to be added as of the Closing Date (Date TransDigm acquires
McKechnie)

  

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

Western Sky Industries, LLC, a Delaware limited liability company.

  

 

42



--------------------------------------------------------------------------------

 

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

  

Effective 9/3/10 the following entities are included as Insureds

  

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas-Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

  

Alternate Employer Endorsement, Blanket If Any

   Yes WC000301

 

43



--------------------------------------------------------------------------------

 

Broad Form Named Insured: Insureds and any and all affiliates, divisions or
subsidiary corporations, Joint Ventures, and limited liability companies
thereof, of any tier, as now, in the past, or hereafter constituted, and any
other legal entities in which the named insured has more than fifty percent
ownership interest or in which the Named Insured exercises management or
financial control; any trust, foundation, or employee benefit plan sponsored,
operated maintained or administered by the named insured. If the Named insured
is other than a “corporation”, “who is insured” is amended to include Executive
Officers, Directors and stockholders, but only with respect to the conduct of
their business

   Yes

WV Intentional Torts

   N/A - if TransDigm begins operations in WV Hartford will re-evaluate

OH Intentional Torts

   WC 99 03 24A Amendment to Employers Liability Stop Gap Coverage Endt.
(removes the substantially certain to occur exclusion from Stop Gap Endt WC 99
00 38)

Exclusions / Limitations

  

Change of Ownership: Must report to insurance company within 90 Days

   Yes - WC 000414

Employment Related Practices

   No

Other Policy Exclusions

   Per Policy Form

 

44



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

TransDigm Entities

 

Loan Party

  

Type of Entity

  

Issued and

Outstanding Equity

Interests

  

Record Owner

TransDigm Inc.

   Delaware corporation    100 shares of common stock    TransDigm Group
Incorporated

MarathonNorco Aerospace, Inc.

   Delaware corporation    32,925 shares of common stock    TransDigm Inc.

Adams Rite Aerospace, Inc.

   California corporation    50,000 common shares    TransDigm Inc.

Champion Aerospace LLC

   Delaware limited liability company    100%    TransDigm Inc.

Avionic Instruments LLC

   Delaware limited liability company    100%    TransDigm Inc.

Skurka Aerospace Inc.

   Delaware corporation    100 shares of common stock    TransDigm Inc.

CDA InterCorp LLC

   Florida limited liability company    100%    TransDigm Inc.

AeroControlex Group, Inc.

   Delaware corporation    100 common shares    TransDigm Inc.

Aviation Technologies, Inc.

   Delaware corporation    3,000 shares of common stock    TransDigm Inc.

Avtech Corporation

   Washington corporation    4,689 shares of common stock    Aviation
Technologies, Inc.

Transicoil LLC

   Delaware limited liability company    100%    Aviation Technologies, Inc.

Malaysian Aerospace Services, Inc.

   Delaware corporation    500 shares of common stock    Aviation Technologies,
Inc.

Bruce Aerospace Inc.

   Delaware corporation    100 common shares    TransDigm Inc.

Bruce Industries, Inc.

   Colorado corporation    1,000 common shares    Bruce Aerospace Inc.

CEF Industries, LLC

   Delaware limited liability company    100%    TransDigm Inc.

Aircraft Parts Corporation

   New York corporation    5,000 common shares    Skurka Aerospace Inc.

Acme Aerospace, Inc.

   Delaware corporation    100 shares of common stock    TransDigm Inc.

Semco Instruments, Inc.

   Delaware corporation    4,824,204 common shares    TransDigm Inc.

Dukes Aerospace, Inc.

   Delaware    5,000 common    TransDigm Inc.

 

45



--------------------------------------------------------------------------------

   corporation    shares   

Transicoil (Malaysia) Sendirian Berhad

   Incorporated under the laws of Malaysia    1,000,000 ordinary shares   
Transicoil LLC

Marathon Power Technologies Limited

   Private company limited by shares incorporated under the laws of England   
100,000 ordinary shares, par value £1.00    MarathonNorco Aerospace, Inc.

McKechnie Aerospace Holdings, Inc.

   Delaware corporation    100 shares of common stock    TransDigm Inc.

McKechnie Entities

 

  •  

McKechnie Aerospace DE, Inc., a Delaware corporation.

 

  •  

1,000 shares of common stock, par value $0.01 per share, authorized.

 

  •  

100 shares of common stock, par value $0.01 per share, issued and outstanding
(100% to McKechnie Aerospace Holdings, Inc.).

 

  •  

McKechnie Aerospace US LLC, a Delaware limited liability company.

 

  •  

135,300,000 units issued and outstanding (100% to McKechnie Aerospace DE, Inc.).

 

  •  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

 

  •  

1,000 shares, par value £0.01 per share, authorized.

 

  •  

1,000 shares, par value £0.01 per share, issued and outstanding (100% to
McKechnie Aerospace DE, Inc.).

 

  •  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

 

  •  

5,000 shares of Class A common stock, par value $1.00 per share, authorized.

 

  •  

15,000 shares of Class B common stock, par value $1.00 per share, authorized.

 

  •  

1,000 shares of Class A common stock, par value $1.00 per share, issued and
outstanding (100% to McKechnie Aerospace US LLC).

 

  •  

13,000 shares of Class B common stock, par value $1.00 per share, issued and
outstanding (100% to McKechnie Aerospace US LLC).

 

  •  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

 

  •  

1000 shares, par value £1.00 per share, authorized.

 

  •  

3 shares, par value £1.00 per share, issued and outstanding (100% to McKechnie
Aerospace (Europe) Limited).

 

  •  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

 

  •  

20,000,000 shares, par value £0.25 per share, authorized.

 

  •  

12,384,037 shares, par value £0.25 per share, issued and outstanding (100% to
McKechnie Aerospace (Europe) Limited).

 

46



--------------------------------------------------------------------------------

 

  •  

Valley-Todeco, Inc., a Delaware corporation.

 

  •  

1,500 shares of common stock, par value $1.00 per share, authorized.

 

  •  

1,500 shares of common stock, par value $1.00 per share, issued and outstanding
(100% to McKechnie Aerospace Investments, Inc.).

 

  •  

Hartwell Corporation, a California corporation.

 

  •  

27,132 ordinary shares, par value $1.00 per share, authorized.

 

  •  

34,892 ordinary shares, par value $0.10 per share, authorized.

 

  •  

27,132 ordinary shares, par value $1.00 per share, issued and outstanding (100%
to McKechnie Aerospace Investments, Inc.).

 

  •  

34,892 ordinary shares, par value $0.10 per share, issued and outstanding (100%
to McKechnie Aerospace Investments, Inc.).

 

  •  

Western Sky Industries, LLC, a Delaware limited liability company.

 

  •  

100 units issued and outstanding (100% to McKechnie Aerospace Investments,
Inc.).

 

  •  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

 

  •  

10,000 ordinary shares, par value €1.86, authorized.

 

  •  

10,000 ordinary shares, par value €1.86, issued and outstanding (95% to
Technical Airborne Components Limited; 2.5% to Linread Limited; 2.5% to
McKechnie Aerospace (Europe) Limited).

 

  •  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

 

  •  

10,000 shares of Class A common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, authorized.

 

  •  

35,000 shares of Class B common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, authorized.

 

  •  

10,000 shares of Class A common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, issued and outstanding (100% to Western Sky
Industries, LLC).

 

  •  

35,000 shares of Class B common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, issued and outstanding (34,999 shares to Texas
Rotronics, Inc. and 1 share to Western Sky Industries, LLC).

 

  •  

Texas Rotronics, Inc., a Texas corporation.

 

  •  

1,000 shares of common stock, no par value per share, authorized.

 

  •  

1,000 shares of common stock, no par value per share, issued and outstanding
(100% to Western Sky Industries, LLC).

 

  •  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales.

 

  •  

125,000 ordinary shares, par value £1.00 per share, authorized.

 

  •  

125,000 ordinary shares, par value £1.00 per share, issued and outstanding (100%
to Western Sky Industries, LLC).

 

47



--------------------------------------------------------------------------------

Schedule 3.16

Mortgage Filing Offices

 

PROPERTY ADDRESS

  

RECORD OWNER

  

FILING OFFICE

4223 Monticello Blvd.

South Euclid, OH 44121

   TransDigm Inc.    County of Cuyahoga Recorder’s Office, Cuyahoga County, Ohio

1230 Old Norris Road

Liberty, SC 29657

   Champion Aerospace LLC (f/k/a Champion Aerospace Inc.)    Register of Deeds
Office, Pickens County, South Carolina

3400 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation    King County Recorder’s Office, King County, Wa.

3320 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation    King County Recorder’s Office, King County, Wa.

3326 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation    King County Recorder’s Office, King County, Wa.

3422 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation    King County Recorder’s Office, King County, Wa.

1813-1815 North 34th St.

Seattle, WA 98103

   Avtech Corporation    King County Recorder’s Office, King County, Wa.

313 Gillette Street

Painesville, OH 44077

   TransDigm Inc.    Lake County Recorder’s Office, Lake County, Ohio

5000 Triggs Street

Los Angeles, CA 90022

   TransDigm Inc.    Los Angeles County Recorder’s Office, Los Angeles County,
California

8301 Imperial Dr.

Waco, TX 76712

   MarathonNorco Aerospace, Inc.    McLennan County Clerk’s Office, McLennan
County, Texas

1414 Randolph Ave.

Avenel, NJ 07001

   Avionic Instruments LLC (f/k/a DAC Realty Corp.)    Middlesex County Clerk’s
Office, Middlesex County, New Jersey

2600 South Custer

Wichita, KS 67217

   Western Sky Industries, LLC   

Sedgwick County

Register of Deede

900 South Richfield Road

Placentia, CA 92870

   Hartwell Corporation   

Orange County

Office of Clerk-Recorder

9810 6th Street

Rancho Cucamonga, CA

   Hartwell Corporation   

County of San Bernardino

Office of Auditor/Controller

12975 Bradley Avenue

Sylmar, CA 91342

   Valley-Todeco, Inc.   

Los Angeles County

Recorder’s Office

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   CDA InterCorp LLC   

Broward County Recorder,

Broward County, Florida

320 S. Church St.

Addison, IL 60101

   CEF Industries, LLC   

DuPage County Recorder.

DuPage County, Illinois

 

48



--------------------------------------------------------------------------------

Schedule 3.17

Labor Disputes

None.

 

49



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local Counsel

 

STATE

  

LOCAL COUNSEL

CA, DE, TX, NY   

Jones Day

222 E. 41st Street

New York, New York 10017

Attention: Brett Barragate

WA   

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, WA 98101-3099

Attention: Troy Hickman

CO, FL   

Baker & Hostetler LLP

PNC Center

1900 East 9th Street, Suite 3200

Cleveland, OH 44114-3482

Attention: Halle Terrion

 

50



--------------------------------------------------------------------------------

Schedule 5.12

Post-Closing Obligations

 

1. Within 90 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), each Loan Party shall enter into a
deposit account control agreement in form and substance reasonably satisfactory
to the Agent for the benefit of the Secured Parties with respect to any open
deposit accounts, subject to Section 4.04(b) of the Guarantee and Collateral
Agreement.

 

2. Within 75 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), the Agent shall have received, in form
and substance reasonably satisfactory to the Agent (it being agreed that the
form of mortgage executed in connection with the Existing Borrower Credit
Agreement shall be satisfactory to the Agent), the deliverables as required by
Section 4.02(j)(iv) with respect to each of the following Mortgaged Properties:

 

  a. 8301 Imperial Dr., Waco, TX 76712

  b. 1230 Old Norris Road, Liberty, SC 29657

  c. 1414 Randolph Ave., Avenel, NJ 07001

  d. 450 Goolsby Blvd., Deerfield Beach, FL 33442

  e. 3422 Wallingford Ave. North, Seattle, WA 98103

  f. 3400 Wallingford Ave. North, Seattle, WA 98103

  g. 3320 Wallingford Ave. North, Seattle, WA 98103

  h. 3326 Wallingford Ave. North, Seattle, WA 98103

  i. 1813-1815 North 34th St., Seattle, WA 98103

  j. 320 S. Church St., Addison, IL 60101

  k. 4223 Monticello Blvd., South Euclid, OH 44121

  l. 5000 Triggs Street, Los Angeles, CA 90022

  m. 313 Gillette Street, Painesville, OH 44077

  n. 2600 South Custer, Wichita, KS 67217

  o. 900 South Richfield Road, Placentia, CA 92870

  p. 9810 6th Street, Rancho Cucamonga, CA

  q. 12975 Bradley Avenue, Sylmar, CA 91342

 

3. Within 30 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), the Agent shall have received evidence of
the insurance policies of the Company and its Subsidiaries, and the Loan Parties
shall cause the Agent to be listed as a loss payee on property and casualty
policies of the Company and its Subsidiaries covering loss or damage to
Collateral and as an additional insured on liability policies of the Company and
its subsidiaries, in each case in accordance with Section 5.10.

 

4.

Within 10 days after the Closing Date (or such later date that the Agent in its
reasonable discretion may permit), the Agent shall have received corrected share
certificates and accompanying instruments of transfer endorsed in blank for each
of

 

51



--------------------------------------------------------------------------------

 

the following entities: (i)Mecanismos De Matamoros, S.A. de C.V.,
(ii) Valley-Todeco, Inc. and (iii) Aero Quality Sales, Limited.

 

5. Within 30 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), all Indebtedness of Holdings, the
Borrower and each Subsidiary that is owing to any Loan Party shall be evidenced
by a promissory note, and the Agent shall have received such promissory note,
together with an undated instrument of transfer with respect thereto endorsed in
blank.

 

6. Within 30 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), all Indebtedness of Holdings, the
Borrower and other Loan Party that is owing to any Subsidiary of the Borrower
that is not Loan Party shall be evidenced by a promissory note, and the Agent
shall have received such promissory note (in form and substance reasonably
satisfactory to the Agent), together with an undated instrument of transfer with
respect thereto endorsed in blank.

 

7. Within 60 days after the Closing Date (or such later date that the Agent in
its reasonable discretion may permit), a release of the state tax lien dated
December 10, 2002, # 02-34760739, filed in the state of California against
Champion Aerospace Inc. shall be recorded in the office of the Secretary of
State of California.

 

52



--------------------------------------------------------------------------------

Schedule 9.01

Borrower’s Website for Electronic Delivery

www.transdigm.com



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

TRANSDIGM INC.

 

Agent Information

   

Agent Closing Contact

Credit Suisse AG

One Madison Avenue

New York, NY 10010

   

Attn: Sean Portrait - Agency Manager

Fax: (212) 322-2291

Email: agency.loanops@credit-suisse.com

Agent Wire Instructions

    Bank of New York     ABA 021000018     Account Name:     Account Number:    

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block

Information:

  

 

  

 

  —   Signing Credit Agreement   q  Yes   q  No   —   Coming in via Assignment  
q  Yes   q  No

 

Type of Lender:   

 

  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:   

 

 

2



--------------------------------------------------------------------------------

 

Lender Domestic Address     Lender Eurodollar Address

 

   

 

 

   

 

 

   

 

 

   

 

 

3



--------------------------------------------------------------------------------

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

   Primary Credit Contact      Secondary Credit Contact

Name:

  

 

    

 

Company:

  

 

    

 

Title:

  

 

    

 

Address:

  

 

    

 

  

 

    

 

Telephone:

  

 

    

 

Facsimile:

  

 

    

 

E-Mail Address:

  

 

    

 

   Primary Operations Contact      Secondary Operations Contact

Name:

  

 

    

 

Company:

  

 

    

 

Title:

  

 

    

 

Address:

  

 

    

 

  

 

    

 

Telephone:

  

 

    

 

Facsimile:

  

 

    

 

E-Mail Address:

  

 

    

 

Lender’s Domestic Wire Instructions        

Bank Name:

  

 

ABA/Routing No.:

  

 

Account Name:

  

 

Account No.:

  

 

FFC Account Name:

  

 

FFC Account No.:

  

 

Attention:

  

 

Reference:

  

 

 

4



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain US. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, to the extent included in any such facilities, any guarantees,
letters of credit and swingline loans) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:       2.   Assignee:  

 

        [and is an Affiliate/Approved Fund of [identify Lender]1] 3.  
Borrower(s)   TransDigm Inc. 4.   Agent:   Credit Suisse AG, as the
administrative agent and collateral agent under the Credit Agreement 5.   Credit
Agreement:   The Credit Agreement dated as of December 6, 2010, among

 

1

Select as applicable



--------------------------------------------------------------------------------

    TransDigm Inc. (the “Borrower”), a Delaware corporation, TransDigm Group
Incorporated, a Delaware corporation, each subsidiary of the Borrower from time
to time party thereto, the Lenders and Credit Suisse AG, as administrative agent
and collateral agent for the Lenders (in such capacities, the “Agent”). 6.  
Assigned Interest:

 

Facility

Assigned

   Aggregate Amount
of
Commitment/Loans
of all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitments/Loans2      CUSIP  

Revolving Credit Commitment

   $ 300,000,000       $           %      

Term Loan Commitment

   $ 900,000,000       $           %          $         $           %      

Effective Date:                         , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   by  

 

      Name:       Title: ASSIGNEE   [NAME OF ASSIGNEE]   by  

 

      Name:       Title:

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

 

Consented to and Accepted: CREDIT SUISSE AG, as Agent by  

 

    Name:     Title: by  

 

    Name:     Title: [Consented to:]3 [TRANDIGM INC.] by  

 

    Name:     Title: [Consented to:] [CREDIT SUISSE AG, as Issuing Bank]4 by  

 

    Name:     Title: by  

 

    Name:     Title:

 

3

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

4

To be added in the case of any assignment of a Revolving Credit Commitment.

 

3



--------------------------------------------------------------------------------

 

[Consented to:] [CREDIT SUISSE AG, as Swingline Lender]5 by  

 

    Name:     Title: by  

 

    Name:     Title:

 

5

To be added in the case of any assignment of a Revolving Credit Commitment.

 

4



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(a) or delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

 

To:   

The Lenders parties to the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of December 6, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TransDigm Inc. (the
“Borrower”), TransDigm Group Incorporated, each subsidiary of the Borrower from
time to time party thereto, the Lenders party thereto and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower and a Financial
Officer of the Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of the existence of any condition or event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate and the disclosure set forth below specifies the details of
any such condition or event and any action taken or proposed to be taken with
respect thereto;

4. No Loan Party (a) has changed (i) its name, (ii) corporate structure,
(iii) type or organization or jurisdiction of organization, or (iv) its Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of incorporation or formation, or (b) has made an
acquisition of any material property for which additional filings or recordings
are necessary to perfect and maintain the Agent’s security interest therein, in
each case, without having given the Agent the notice required by the Guarantee
and Collateral Agreement; and

5. Schedule I attached hereto sets forth reasonably detailed calculations
demonstrating compliance with the covenants set forth in Section 6.14 of the
Credit Agreement [For annual certificates, add: and sets forth reasonably
detailed calculations of the Borrower’s Excess Cash Flow for such fiscal year];
and

6. [For annual certificates, add: Schedule II attached hereto sets forth a list
of names of all Immaterial Subsidiaries (if any) and each Subsidiary set forth
on Schedule II individually



--------------------------------------------------------------------------------

qualifies as an Immaterial Subsidiary and all Domestic Subsidiaries listed as
Immaterial Subsidiaries in the aggregate comprise less than 5% of Total Assets
of the Borrower and the Restricted Subsidiaries at the end of the accounting
period covered by the attached financial statements and represented (on a
contribution basis) less than 5% of Consolidated EBITDA for such period.]

The description below sets forth the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of ,                     ,
20    .

 

TRANSDIGM INC. by  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE I

Calculations of the Borrower’s Financial Covenants [and Excess Cash Flow]

 

1.      Consolidated Leverage Ratio

         

The ratio of

     

(i)     Consolidated Total Indebtedness of the Borrower as of such date

     $                       

To

     

(ii)    Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters

     $                        Ratio:         ___________   

Must be no greater than: (see appropriate period in Section 6.14)

     ___________   

2.      Consolidated Interest Coverage Ratio

   The ratio of      

(i)     Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters

     $                        To      

(ii)    Consolidated Interest Expense for such period that is required to be
paid in cash

     $                        Ratio:         ___________    Must be no less
than: (see appropriate period in Section 6.14)      ___________   

[3.    Excess Cash Flow]

  



--------------------------------------------------------------------------------

SCHEDULE II

Immaterial Subsidiaries



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
20    , is entered into between                                 , a
                         (the “New Subsidiary”) and CREDIT SUISSE AG, as
administrative agent and collateral agent (in such capacities, the “Agent”),
under that certain Credit Agreement, dated as of December 6, 2010 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TransDigm Inc., a Delaware corporation (the
“Borrower”), TransDigm Group Incorporated, a Delaware corporation, the
Subsidiaries of the Borrower from time to time party thereto, the Lenders from
time to time party thereto and the Agent. All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Subsidiary Guarantor thereunder as if it had executed the Credit Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement
(to the extent made or deemed made on or after the effective date hereof),
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (c) all of the guaranty obligations set forth in the Guarantee and
Collateral Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
the Guarantee and Collateral Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Guarantors, to the Agent and
the Lenders, the prompt payment of the Additional Obligations in full when due
(whether at stated maturity, upon acceleration or otherwise) to the extent of
and in accordance with Guarantee and Collateral Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as reasonably requested by the Agent in accordance
with the Credit Agreement.

3. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

    [NEW SUBSIDIARY]         by  

 

    Name:     Title: Acknowledged and accepted:     CREDIT SUISSE AG, as Agent  
      by  

 

    Name:     Title:         by  

 

    Name:     Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING REQUEST

Credit Suisse AG,

    as Agent for the Lenders referred to below,

One Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax: (212) 322-2291

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of December 6, 2010, among
TransDigm Inc., a Delaware corporation (the “Borrower”), TransDigm Group
Incorporated, a Delaware corporation, the subsidiaries of the Borrower from time
to time party thereto, the Lenders parties thereto, and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”) (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)      Date of Borrowing   

 

        (which shall be a Business Day)       (B)      Principal Amount of
Borrowing   

 

   (C)      Class of Borrowing 1   

 

   (D)      Type of Borrowing 2   

 

   (E)      Interest Period and the last day thereof 3   

 

   (F)      Account Number and Location   

 

  

 

1

Specify a Term Borrowing, Incremental Term Borrowing, Revolving Credit
Borrowing, or Incremental Revolving Credit Borrowing.

2

Specify a LIBO Rate Borrowing or an ABR Borrowing.

3

The initial Interest Period applicable to a LIBO Rate Borrowing shall be subject
to the definition of “Interest Period”.



--------------------------------------------------------------------------------

 

TRANSDIGM INC.       By:  

 

    Name:     Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

TERM LOAN NOTE

 

$[    ]    New York, New York    [—], 20[——]

FOR VALUE RECEIVED, the undersigned, TRANSDIGM INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [    ] (the “Lender”) or its registered
assigns, at the office of Credit Suisse AG (the “Agent”) at One Madison Avenue,
New York, New York 10010, on the dates and in the amounts set forth in the
Credit Agreement dated as of December 6, 2010 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, TransDigm Group Incorporated, a Delaware corporation, the
subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and the Agent, in lawful money of the United States
of America in immediately available funds, the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and to pay interest from the date of such Term Loans on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on the dates provided in the Credit
Agreement. Terms used but not defined herein shall have the meanings assigned to
them in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from the due dates at a rate or
rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Note.

This promissory note is one of the promissory notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This promissory note is
entitled to the benefit of the Credit Agreement and is guaranteed and secured as
provided therein and in the other Loan Documents referred to in the Credit
Agreement. THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

 

TRANSDIGM INC.       By:  

 

    Name:     Title:

Schedule A to Term Loan Note

LOANS, CONVERSIONS, AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of

ABR Loans

  

Amount

Converted to

ABR Loans

  

Amount of
Principal of
ABR Loans Repaid

  

Amount of

ABR Loans
Converted to
LIBO Rate Loans

  

Unpaid Principal
Balance of

ABR Loans

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                



--------------------------------------------------------------------------------

Schedule B to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS

 

Date

  

Amount of
LIBO Rate
Loans

  

Amount
Converted to
LIBO Rate

Loans

  

Interest

Period and

Adjusted

LIBO With

Respect

Thereto

  

Amount of
Principal of
LIBO Rate
Loans

Repaid

  

Amount of
LIBO Rate
Loans
Converted to
ABR Loans

  

Unpaid
Principal
Balance of
LIBO Rate
Loans

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                     



--------------------------------------------------------------------------------

[FORM OF]

REVOLVING LOAN NOTE

 

$[    ]

   New York, New York    [•], 20[••]

FOR VALUE RECEIVED, the undersigned, TRANSDIGM INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [ ] (the “Lender”) or its registered
assigns, at the office of Credit Suisse AG (the “Agent”) at One Madison Avenue,
New York, New York 10010, on the dates and in the amounts set forth in the
Credit Agreement dated as of December 6, 2010 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, TransDigm Group Incorporated, a Delaware corporation, the
subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and the Agent, in lawful money of the United States
of America in immediately available funds, the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and to pay interest from the date of such Revolving Loans on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on the dates provided in the
Credit Agreement. Terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from the due dates at a rate or
rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Note.

This promissory note is one of the promissory notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This promissory note is
entitled to the benefit of the Credit Agreement and is guaranteed and secured as
provided therein and in the other Loan Documents referred to in the Credit
Agreement. THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

 

TRANSDIGM INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule A to Revolving Loan Note

LOANS, CONVERSIONS, AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of

ABR Loans

  

Amount

Converted to

ABR Loans

  

Amount of
Principal of

ABR Loans

Repaid

  

Amount of

ABR Loans
Converted to

LIBO Rate

Loans

  

Unpaid

Principal

Balance of

ABR Loans

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                

 

6



--------------------------------------------------------------------------------

Schedule B to Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS

 

Date

  

Amount of
LIBO Rate
Loans

  

Amount
Converted to
LIBO Rate
Loans

  

Interest

Period and
Adjusted

LIBO With
Respect

Thereto

  

Amount of
Principal of
LIBO Rate
Loans

Repaid

  

Amount of
LIBO Rate
Loans
Converted to
ABR Loans

  

Unpaid
Principal
Balance of
LIBO Rate
Loans

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                     



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of TransDigm Group Incorporated (“Holdings”)
and TransDigm Inc. (“Borrower”).

2. I have reviewed the terms of Article IV of the Credit Agreement dated as of
December 6, 2010 (the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among the
Borrower, Holdings, the subsidiaries of the Borrower from time to time party
thereto, various financial institutions as Lenders (the “Lenders”), and Credit
Suisse AG, as Administrative Agent and Collateral Agent, and the definitions and
provisions contained in such Credit Agreement relating thereto, and I have made,
or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower, that as of the date hereof:

(i) No Event of Default or Default has occurred and is continuing.

(ii) Since December 31, 2009, there has not occurred any event, change or
condition that, individually or in the aggregate, has had, or would reasonably
be expected to have, a Company Material Adverse Effect.

(iii) The Specified Representations are true and correct on and as of the
Closing Date in all material respects; provided that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

(iv) The Acquisition and the other transactions contemplated by the Purchase
Agreement have been, or substantially simultaneously with the initial funding of
Loans on the Closing Date shall be, consummated in accordance with any
Requirement of Law and on the terms described in the Purchase Agreement, without
giving effect to any material amendment, waiver or modification thereof, or
consent thereunder, that would be adverse in any material respect to the Lenders
or any Joint Lead Arranger, unless approved to in writing by the Joint Lead
Arrangers.

(v) After giving effect to the Transactions and the other transactions
contemplated by the Loan Agreement, Holdings, the Borrower and the Subsidiaries
shall not have any outstanding Indebtedness or preferred stock other than
(a) the Indebtedness under the Credit Agreement, (b) Indebtedness under the
Existing Borrower Credit Agreement in an aggregate principal amount not to
exceed $530,000,000, (c) the Senior Subordinated Notes in an aggregate principal
amount not to



--------------------------------------------------------------------------------

exceed $1,550,000,000, (d) the Existing Notes in an aggregate principal amount
not to exceed $1,000,000,000 and (e) Indebtedness set forth on Schedule 1.01(d)
of the Credit Agreement.

4. Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements and (b) the Pro Forma Financial Statements.

The foregoing certifications are made and delivered as of December 6, 2010.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

 

TRANSDIGM INC.

TRANSDIGM GROUP INCORPORATED

 

Name: Greg Rufus Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

SOLVENCY CERTIFICATE

TRANSDIGM GROUP INCORPORATED

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with,
and pursuant to Section 4.02 of, the Credit Agreement dated as of December 6,
2010 (the “Credit Agreement”), among TransDigm Inc., a Delaware corporation (the
“Borrower”), TransDigm Group Incorporated, a Delaware corporation (“Holdings”),
the subsidiaries of the Borrower from time to time party thereto, various
financial institutions as Lenders (the “Lenders”), and Credit Suisse AG, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
defined shall have the meanings attributed to them in the Credit Agreement.

The undersigned Financial Officer of Holdings hereby certifies on behalf of
Holdings, the Borrower and its Subsidiaries, in his corporate capacity as Chief
Financial Officer and not his individual capacity, to the solvency of Holdings,
the Borrower and its Subsidiaries on consolidated basis after giving effect to
the consummation of the Acquisition and other Transactions contemplated to occur
on the Closing Date and further certifies as follows.

 

  1. The undersigned, Greg Rufus, is the duly qualified and acting Chief
Financial Officer of Holdings and in such capacity is the senior financial
officer of Holdings and has the responsibility for the management of Holdings’s
financial affairs. The undersigned is familiar with Holdings’s and its
Subsidiaries’ financial and accounting matters and the terms and conditions of
the financings proposed to be arranged pursuant to the Credit Agreement and the
Acquisition and the other Transactions proposed to be consummated on the Closing
Date.

 

  2. The undersigned has carefully reviewed the contents of this Certificate and
all other information and documentation that the undersigned has determined is
reasonably necessary to make the statements contained in this Certificate. The
statements made herein are made in good faith and are based upon the personal
knowledge of the undersigned, or upon reports and other information given to the
undersigned by supervisory personnel of Holdings and its Subsidiaries having
responsibility for the reports and the information given, and who, in the
opinion of the undersigned, are reliable and entitled to be relied upon.

Based on the foregoing, the undersigned hereby certifies that immediately after
giving effect to the consummation of the Acquisition and other Transactions
contemplated to occur on the Closing Date:



--------------------------------------------------------------------------------

 

  1. The fair value of the assets of the Loan Parties on a consolidated basis,
at fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Loan Parties on a consolidated basis.

 

  2. The present fair saleable value of the property of the Loan Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Loan Parties on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured.

 

  3. The Loan Parties on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured.

 

  4. The Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the date
hereof.

The undersigned understands that the Lenders and the Agent are relying upon the
foregoing statements in this Certificate in connection with the consummation of
the Acquisitions and the other Transactions.

Executed as of December 6, 2010.

 

 

Name: Gregory Rufus

Title: Executive Vice President, Chief

Financial Officer and Secretary